Exhibit 10.16

AGREEMENT OF LEASE

between

TRST NEW YORK, INC., LAFP NEW YORK INC.

and THE ALASKA PERMANENT FUND,

as tenants in common,

Landlord

and

AMPEX CORPORATION,

Tenant

Dated: August 14, 1997

Premises:

135 East 57th Street

New York, New York 10022



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Article

             Page

ARTICLE 1

     

GLOSSARY

   -3-

ARTICLE 2

     

DEMISE, PREMISES, TERM, RENT

   -8-

ARTICLE 3

     

ESCALATION

   -9-

ARTICLE 4

     

ELECTRICITY

   -20-

ARTICLE 5

     

USE AND OCCUPANCY

   -21-

ARTICLE 6

     

ALTERATIONS

   -22-

ARTICLE 7

     

REPAIRS; FLOOR LOAD

   -28-

ARTICLE 8

     

WINDOW CLEANING

   -30-

ARTICLE 9

     

REQUIREMENTS OF LAW

   -30-

ARTICLE 10

     

SUBORDINATION

   -33-

ARTICLE 11

     

RULES AND REGULATIONS

   -37-

ARTICLE 12

     

INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

   -37-

ARTICLE 13

     

DESTRUCTION BY FIRE OR OTHER CAUSE

   -41-

ARTICLE 14

     

EMINENT DOMAIN

   -43-

ARTICLE 15

     

ASSIGNMENT, SUBLETTING, MORTGAGE ETC.

   -45-

ARTICLE 16

     

ACCESS TO PREMISES

   -54-

ARTICLE 17

     

RESERVED

   -56-

ARTICLE 18

     

DEFAULT

   -56-

ARTICLE 19

     

REMEDIES AND DAMAGES

   -59-

ARTICLE 20

     

FEES AND EXPENSES

   -62-

ARTICLE 21

     

NO REPRESENTATIONS BY LANDLORD

   -62-

ARTICLE 22

     

END OF TERM

   -63-

ARTICLE 23

     

OMITTED

   -64-

ARTICLE 24

     

NO WAIVER

   -64-

ARTICLE 25

     

WAIVER OF TRIAL BY JURY

   -65-

ARTICLE 26

     

INABILITY TO PERFORM

   -65-

ARTICLE 27

     

BILLS AND NOTICES

   -66-

ARTICLE 28

     

SERVICES AND EQUIPMENT

   -67-

ARTICLE 29

     

PARTNERSHIP TENANT

   -72-

ARTICLE 30

     

VAULT SPACE

   -73-

ARTICLE 31

     

SIGNS

   -74-

ARTICLE 32

     

BROKER

   -74-

ARTICLE 33

     

INDEMNITY

   -75-

ARTICLE 34

     

ADJACENT EXCAVATION; SHORING

   -76-

ARTICLE 35

     

SECURITY DEPOSIT

   -76-

ARTICLE 36

     

RENT REGULATION

   -79-

ARTICLE 37

     

OPTION TO RENEW

   -79-

ARTICLE 38

     

COVENANT OF QUIET ENJOYMENT

   -81-

ARTICLE 39

     

MISCELLANEOUS

   -82-

SCHEDULE A

   –   

Floor Plan of the Premises

  

SCHEDULE B

   –   

Rules and Regulations

  

SCHEDULE C

   –   

Cleaning Services

  

SCHEDULE D

   –   

ERISA Certificate

  

SCHEDULE E

   –   

Mortgagee Subordination, Non-Disturbance and Attornment Agreement

  

SCHEDULE F

   –   

Tenant’s Layout Plans

  

 

(i)



--------------------------------------------------------------------------------

AGREEMENT OF LEASE, made as of the 14th day of August 1997, between TRST NEW
YORK, INC., LAFP NEW YORK INC. and THE ALASKA PERMANENT FUND, a constitutional
fund created by Article IX, Sec. 15 of the Alaska Constitution, by and through
The Alaska Permanent Fund Corporation, a public corporation and government
instrumentality created by Alaska Statutes 37.13 to manage the assets of the
fund, as tenants in common, having an address at c/o GE Capital Investment
Advisors, One Boston Place, 18th Floor, Boston, Massachusetts 02108, as
Landlord, and AMPEX CORPORATION, a Delaware corporation having an address at
Park Avenue Tower, 65 East 55th Street, New York, New York 10022, as Tenant.

REFERENCE PAGE

In addition to other terms elsewhere defined in this Lease, the following terms
whenever used in this Lease shall have the meanings set forth in this Reference
Page.

 

(1) Premises:    The entire 32nd floor of the Building, as approximately shown
on the floor plan annexed hereto as Schedule A. (2) Commencement Date:    The
date of this Lease. (3) Rent Commencement Date:    The date that is eight months
after the Commencement Date. (4) Fixed Expiration Date:    The day preceding the
tenth (10th) anniversary of the Rent Commencement Date. (5) Term:   
Approximately Ten Years and Eight Months. (6) Fixed Rent:   

(a) $344,250 per annum from the Rent Commencement Date through the day preceding
the fifth (5th) anniversary of the Rent Commencement Date; and

 

(b) $364,500 per annum from the fifth (5th) anniversary of the Rent Commencement
Date through the Fixed Expiration Date.



--------------------------------------------------------------------------------

(7) Monthly Installment(s) of Fixed Rent:   

(a) $28,687.50 per month from the Rent Commencement Date through the day
preceding the fifth (5th) anniversary of the Rent Commencement Date; and

 

(b) $30,375 per month from the fifth (5th) anniversary of the Rent Commencement
Date through the Fixed Expiration Date.

(8) Tenant’s Tax Share:    1.89% (9) Tenant’s Share:    1.99% (10) Base Tax
Factor:    The Taxes payable for the Tax Year beginning July 1, 1997. (11) Base
Operating Factor:    The Operating Expenses paid or incurred with respect to the
Operating Year beginning January 1, 1997. (12) Security Deposit:    $86,062.50,
which sum shall be increased by Tenant on the fifth anniversary of the Rent
Commencement Date to $91,125. (13) Permitted Use:    General, executive and
administrative offices in connection with Tenant’s business as a manufacturer
and distributor of data storage, instrumentation recorder and professional video
recording products, and uses incidentally and directly related thereto. (14)
Broker(s):    The Galbreath Company, L.P. and Jones Lang Wootton USA. (15)
Landlord’s Contribution:    $236,250. (16) Renewal Term:    Five years.

 

-2-



--------------------------------------------------------------------------------

WITNESSETH:

The parties hereto, for themselves, their legal representatives, successors and
assigns, hereby agree as follows:

ARTICLE 1

GLOSSARY

The following terms shall have the meanings indicated below:

“Additional Rent” shall have the meaning set forth in Section 2.2.

“Administrative Code” shall mean the Administrative Code of the City of New
York, as amended.

“Alteration Fee” shall have the meaning set forth in Section 6.2.

“Alterations” shall mean alterations, decorations, installations, repairs,
improvements, additions, replacements or other physical changes in or about the
Premises, other than those, if any, made by Landlord in order to prepare the
Premises for Tenant’s initial occupancy.

“Applicable Rate” shall mean the lesser of (x) six percent (6%) per annum above
the Base Rate, and (y) the maximum rate permitted by applicable law.

“ASHRAE” shall mean the American Society of Heating, Refrigeration and
Air-Conditioning Engineers.

“Bankruptcy Code” shall mean 11 U.S.C. Section 101 et seq., or any statute,
federal or state, of similar nature and purpose.

“Base Rate” shall mean the rate of interest publicly announced from time to time
by Citibank, N.A., or its successor, as its “base rate” (or such other term as
may be used by Citibank, N.A., from time to time, for the rate presently
referred to as its “base rate”).

“Building” shall mean the buildings, equipment and other improvements and
appurtenances of every kind and description now located or hereafter erected,
constructed or placed upon the Land and any and all alterations, renewals, and
replacements thereof, additions thereto and substitutions therefor.

“Building Systems” shall mean the base building mechanical, electrical,
sanitary, heating, air conditioning, ventilating, elevator, plumbing,
life-safety and other service systems of the Building, but shall not include
installations made by Tenant or fixtures or appliances.

 

-3-



--------------------------------------------------------------------------------

“Business Days” shall mean all days, excluding Saturdays, Sundays and all days
observed as holidays by the State of New York, the federal government or the
labor unions servicing the Building, which on the date of this Lease are as
follows: New year’s Day, Martin Luther King Day, Presidents’ Day, Good Friday,
Memorial Day, Independence Day, Labor Day, Columbus Day, Thanksgiving Day, the
day immediately following Thanksgiving Day and Christmas Day. Such holidays are
subject to change after the date of this Lease.

“Control” shall have the meaning set forth in Section 15.3.

“Deficiency” shall have the meaning set forth in Section 19.2.

“Escalation Rent” shall mean payments required to be made by Tenant pursuant to
Article 3.

“Event of Default” shall have the meaning set forth in Section 18.1.

“Expiration Date” shall mean the Fixed Expiration Date or such earlier or later
date on which the Term sooner or later ends pursuant to any of the terms,
conditions or covenants of this Lease or pursuant to law.

“Existing Mortgage” shall mean the consolidated mortgages aggregating
$176,000,000.00 between Madison Lexington Venture and Teachers’ Retirement
System of Texas, Los Angeles Fire and Police Pension System, The Alaska
Permanent Fund, by and through The Alaska Permanent Fund Corporation, dated
March 6, 1990, and recorded March 7, 1990 in Reel 1673 page 1410.

“Existing Mortgagees” shall mean the holders of the Existing Mortgage on the
date of this Lease.

“Government Authority (Authorities)” shall mean the United States of America,
the State of New York, the City of New York, any political subdivision thereof
and any agency, department, commission, board, bureau or instrumentality of any
of the foregoing, now existing or hereafter created, having jurisdiction over
the Real Property or any portion thereof.

“Ground Lease” shall mean the ground lease dated December 19, 1972 (as amended)
between William F. Wallace and Stratford C. Wallace as trustees under a trust
agreement dated June 2, 1969 between Dolorita Fitzgerald Wallace, a/k/a Dolorita
F. Wallace, as settlor, and said trustees, as Landlord, and Madison Realty
Associates, as Tenant.

“Ground Lessor” shall mean the ground lessor under the Ground Lease.

“HVAC” shall mean heat, ventilation and air conditioning.

 

-4-



--------------------------------------------------------------------------------

“HVAC Systems” shall mean the Building Systems providing HVAC.

“Hazardous Materials” shall have the meaning set forth in Section 9.2.

“Indemnitees” shall mean Landlord, its trustees, partners, shareholders,
officers, directors, employees, agents and contractors, the Manager (and the
partners, shareholders, officers, directors and employees of Landlord’s agents
and contractors and of the Manager), the Lessor and any Mortgagee(s).

“Initial Alterations” shall mean Alterations made by Tenant to prepare the
Premises for Tenant’s initial occupancy.

“Land” shall mean the land known by the address of 135 East 57th Street, New
York, New York 10022.

“Landlord” on the date as of which this Lease is made, shall mean collectively,
TRST New York, Inc., LAFP New York Inc. and The Alaska Permanent Fund, as
tenants in common, but thereafter, “Landlord” shall mean only the fee owner of
the Real Property or, if there then exists a Superior Lease, the tenant
thereunder.

“Landlord’s Operating Statement” shall mean a statement containing a computation
of Escalation Rent due pursuant to the provisions of Section 3.3 furnished by
Landlord to Tenant.

“Landlord’s Statement” shall mean either a Landlord’s Operating Statement or a
Landlord’s Tax Statement.

“Landlord’s Tax Statement” shall mean a statement containing a computation of
Escalation Rent due pursuant to the provisions of Section 3.2 furnished by
Landlord to Tenant.

“Lessor(s)” shall mean Ground Lessor and any other lessor under a Superior
Lease.

“Manager” shall mean The Galbreath Company, L.P. or any successor contractor
under Landlord’s contract for the management of the Building.

“Mortgage(s)” shall mean any trust indenture or mortgage (including the Existing
Mortgage) which may now or hereafter affect the Real Property, the Building or
any Superior Lease and the leasehold interest created thereby, and all renewals,
extensions, supplements, amendments, modifications, consolidations and
replacements thereof or thereto, substitutions therefor, and advances made
thereunder.

“Mortgagee(s)” shall mean any trustee under or mortgagee or holder of a
Mortgage.

 

-5-



--------------------------------------------------------------------------------

“Notice(s)” shall have the meaning set forth in Section 27.1.

“Operating Expenses” shall have the meaning set forth in Section 3.1.

“Operating Hours” shall mean 8:00 a.m. to 6:00 p.m. on Business Days.

“Operating Year” shall mean each calendar year that includes any part of the
Term.

“Overtime Periods” shall have the meaning set forth in section 28.2.

“Parties” shall have the meaning set forth in Section 39.2.

“Partnership Tenant” shall have the meaning set forth in Article 29.

“Person(s) or person(s)” shall mean any natural person or persons, a
partnership, a corporation and any other form of business or legal association
or entity.

“Persons Within Tenant’s Control” shall mean and include Tenant, all of Tenant’s
respective principals, officers, agents, contractors, servants, employees,
licensees and invitees.

“Real Property” shall mean the Building and the Land.

“Recapture Space” shall have the meaning set forth in Section 15.4.

“Recapture Sublease” shall have the meaning set forth in Section 15.4.

“Recapture Subtenant” shall have the meaning set forth in Section 15.4.

“Rental” shall mean and be deemed to include Fixed Rent, Additional Rent and any
other sums payable by Tenant hereunder.

“Requirements” shall mean (i) all present and future laws, rules, ordinances,
regulations, statutes, requirements, codes and executive orders, extraordinary
as well as ordinary, retroactive and prospective, of all Government Authorities
now existing or hereafter created, and of any applicable fire rating bureau, or
other body exercising similar functions, affecting the Real Property, or any
street, avenue or sidewalk comprising a part or in front thereof or any vault in
or under the same, or requiring removal of any encroachment, or affecting the
maintenance, use or occupation of the Real Property, (ii) all requirements,
obligations and conditions of all instruments of record on the date of this
Lease, and (iii) all requirements, obligations and

 

-6-



--------------------------------------------------------------------------------

conditions imposed by the carrier of Landlord’s hazard insurance policy for the
Building.

“Rules and Regulations” shall mean the rules and regulations annexed hereto as
Schedule B, and such other and further reasonable rules and regulations and
standards as Landlord and Landlord’s agents may from time to time adopt, on
notice to Tenant to be given as Landlord may elect.

“Sublease Additional Rent” shall have the meaning set forth in Section 15.5.

“Sublease or Assignment Statement” shall have the meaning set forth in
Section 15.4.

“Substantially Completed” or “Substantial Completion” shall, whenever used in
this Lease be deemed to mean that stage of the progress of any work performed by
Landlord as shall enable Tenant to have (a) the services to be provided to
Tenant pursuant to Article 28 hereof, and (b) access to the Premises to commence
Tenant’s use and occupancy of the Premises for Tenant’s normal business purposes
without material interference by reason of the completion of unfinished details
of such work.

“Superior Lease(s)” shall mean the Ground Lease and any other ground or
underlying leases of the Real Property or the Building heretofore or hereafter
made by Landlord and all renewals, extensions, supplements and modifications
thereof.

“Taxes” shall have the meaning set forth in Section 3.1.

“Tax Year” shall mean each period of twelve (12) months, commencing on the first
day of July of each year, that includes any part of the Term, or such other
period of twelve (12) months as may be duly adopted as the fiscal year for real
estate tax purposes by the City of New York.

“Tenant”, on the date as of which this Lease is made, shall mean the Tenant
named in this Lease, but thereafter “Tenant” shall mean only the tenant under
this Lease at the time in question; provided, however, that the Tenant named in
this Lease and any successor tenant hereunder shall not be released from
liability hereunder in the event of any assignment of this Lease.

“Tenant’s Operating Payment” shall have the meaning set forth in Section 3.3.

“Tenant’s Projected Operating Share” shall have the meaning set forth in
Section 3.3.

“Tenant’s Property” shall mean Tenant’s movable fixtures and movable partitions,
telephone and other equipment, furniture, furnishings and other movable items of
personal property.

 

-7-



--------------------------------------------------------------------------------

“Tenant’s Tax Payment” shall have the meaning set forth in Section 3.2.

“Unavoidable Delays” shall have the meaning set forth in Article 26.

ARTICLE 2

DEMISE, PREMISES, TERM, RENT

Section 2.1. Landlord hereby leases to Tenant and Tenant hereby hires from
Landlord the Premises for the Term to commence, subject to Article 23, on the
Commencement Date and to end on the Fixed Expiration Date, unless earlier
terminated or extended as provided herein.

Section 2.2. Commencing upon the Rent Commencement Date, Tenant shall pay to
Landlord, in lawful money of the United States of America, without notice or
demand (except as otherwise specifically set forth in this Lease with respect to
Additional Rent), by good and sufficient check drawn to Landlord’s order on a
bank or trust company with an office in the Borough of Manhattan, the City of
New York, State of New York, at the office of Landlord or at such other place as
Landlord may designate from time to time, the following:

(A) the Fixed Rent, at the annual fixed rental rate set forth in the Reference
Page, which shall be payable in equal Monthly Installments of Fixed Rent in
advance on the first day of each and every calendar month during the Term,
except that the first Monthly Installment of Fixed Rent shall be payable by
Tenant upon execution of this Lease; and

(B) Additional rent (“Additional Rent”) consisting of all other sums of money
(including, without limitation, Escalation Rent) as shall become due from and be
payable by Tenant hereunder (for default in the payment of which Landlord shall
have the same remedies as for a default in the payment of Fixed Rent).

Section 2.3. If the Rent Commencement Date is other than the first day of a
calendar month, Fixed Rent for such month shall be prorated on a per diem,
basis.

Section 2.4. If prior to the Rent Commencement Date, Tenant shall occupy any
portion of the Premises for the performance of work in the Premises or
otherwise, Tenant shall, commencing as of the date of such occupancy, pay
Landlord’s charges for (i) electricity, at the rate of $2.75 per rentable square
foot per year (with respect to the portion of the Premises so occupied), and
(ii) such items for which Tenant is separately billed hereunder, including,
without limitation, overtime use of freight elevator and HVAC service and extra
cleaning services.

 

-8-



--------------------------------------------------------------------------------

Such charges and items shall be payable to Landlord on demand. On the date of
this Lease, Landlord’s Building standard charge for (x) overtime use of freight
elevator service is $150 per hour, and (y) overtime use of Building HVAC service
(but not the supplemental air-conditioning system installed by Tenant in the
Premises) is $150 per hour. Such amounts may be increased from time to time
after the date hereof, provided that Landlord shall not discriminate against
Tenant in increasing same.

Section 2.5. Tenant shall pay the Fixed Rent and Additional Rent when due
without abatement, deduction, counterclaim, setoff or defense for any reason
whatsoever, except said abatement as may be occasioned by the occurrence of any
event permitting an abatement of Fixed Rent and Escalation Rent as specifically
set forth in Articles 13 and 14.

ARTICLE 3

ESCALATION

Section 3.1. For the purposes of this Article 3, the following terms shall have
the meanings set forth below:

(A) “Operating Expenses” shall mean the aggregate of those costs and expenses
(and taxes thereon, if any) paid or incurred by Landlord or on behalf of
Landlord with respect to the operation, cleaning, repair, safety, replacement,
management, security and maintenance of the Real Property, Building Systems,
sidewalks, curbs, plazas, and other areas adjacent to the Building, and with
respect to the services provided to tenants, including, without limitation:
(i) salaries, wages and bonuses paid to, and the cost of any hospitalization,
medical, surgical, union and general welfare benefits (including group life
insurance), any pension, retirement or life insurance plans and other benefits
or similar expenses relating to employees of Landlord engaged in the operation,
cleaning, repair, safety, replacement, management, security or maintenance of
the Real Property and the Building Systems or in providing services to tenants;
(ii) social security, unemployment and other payroll taxes, the cost of
providing disability and worker’s compensation coverage imposed by any
Requirement, union contract or otherwise with respect to said employees;
(iii) the cost of electricity, gas, oil, steam, water, sewer rental, HVAC and
other utilities furnished to the Building and utility taxes; (iv) the expenses
incurred for casualty, rent, liability, fidelity, plate glass and any other
insurance; (v) the cost of repairs, maintenance and painting, including the cost
of acquiring or renting all supplies, tools, materials and equipment used in
operating or repairing the Building; (vi) expenditures, whether by purchase or
lease, for capital improvements and capital equipment that under generally
applied real estate practice are expensed or regarded as deferred expenses and
capital expenditures, whether by purchase or lease, that are made by reason of
Requirements or for

 

-9-



--------------------------------------------------------------------------------

emergency or labor-saving devices or security or property protection systems or
in lieu of a repair, in each case such capital expenditures to be included in
Operating Expenses for the operating Year in which such costs are incurred and
every subsequent Operating Year, on a straight-line basis, to the extent that
such items are amortized over an appropriate period, but not more than ten
(10) years, with interest calculated at an annual rate equal to three
(3%) percent over the Base Rate in effect at the time of Landlord’s having made
said expenditure; (vii) the cost or rental of all supplies, tools, materials,
equipment and Building Systems; (viii) the cost of uniforms, work clothes and
dry cleaning; (ix) the cost of window cleaning, janitorial, concierge, guard,
watchman or other security personnel, service or system, if any; (x) management
fees; (xi) charges of independent contractors performing work included within
this definition of Operating Expenses; (xii) telephone and stationery costs;
(xiii) legal, accounting and other professional fees and disbursements incurred
in connection with the operation and management of the Real Property;
(xiv) association fees and dues; (xv) the cost of decorations;
(xvi) depreciation of hand tools and other movable equipment used in the
operation, cleaning, repair, safety, management, security or maintenance of the
Building; and (xvii) exterior and interior landscaping.

Provided, however, that the foregoing costs and expenses shall exclude or have
deducted from them, as the case may be:

(a) executives’ salaries (including salaries, wages and bonuses paid to, and the
cost of any hospitalization, medical, surgical, union and general welfare
benefits (including group life insurance), any pension, retirement or life
insurance plans and other benefits or similar expenses relating to employees of
Landlord engaged in the operation, cleaning, repair, safety, replacement,
management, security or maintenance of the Real Property and the Building
Systems or in providing services to tenants) above the grade of building
manager;

(b) amounts received by Landlord through proceeds of insurance to the extent
they are compensation for sums previously included in Operating Expenses;

(c) cost of repairs or replacements incurred by reason of fire or other casualty
or condemnation to the extent Landlord is compensated therefor;

(d) costs incurred in performing work or furnishing services or utilities for
any tenant (including Tenant), whether at such tenant’s or Landlord’s expense,
to the extent that such work or service is in excess of any work or service or
utilities that Landlord is obligated to furnish to Tenant at Landlord’s expense;

(e) Taxes;

 

-10-



--------------------------------------------------------------------------------

(f) financing or refinancing costs, mortgage interest and amortization payments,
brokerage commissions, points, origination fees, mortgage recording taxes, title
charges and similar charges in connection with any mortgage financing or
refinancing of the Building;

(g) leasing commissions, rental concessions and lease buy-outs;

(h) any expense for which Landlord is entitled to be reimbursed by any tenant as
an additional charge in excess of Fixed Rent and Escalation Rent;

(i) depreciation;

(j) overhead and profit increment paid to affiliates of Landlord for goods and
services to the extent that such costs exceed the costs of such services were
they not rendered by an affiliate;

(k) rental under any ground or underlying lease;

(l) professional fees (including attorneys’ fees and disbursements) not
allocated to the operation or management of the Real Property and professional
fees (including attorneys’ fees and disbursements) allocable to disputes with
other tenants or occupants of the Building or associated with the enforcement of
the terms of any other leases or the defense of Landlord’s title to, or interest
in, the Building, or allocable to the preparation of leases for other tenants
and prospective tenants;

(m) advertising, promotional and entertainment expenses with respect to the
Property, and all other costs incurred in procuring tenants or renewing leases;

(n) costs allocable to providing heat and other services to tenanted areas below
the third floor of the Building;

(o) the cost of tenant improvements and alterations made for tenants or
prospective tenants of the Building, including the costs of painting and
decorating any tenant’s space or any tenantable space;

(p) interest on and amortization of Landlord’s debts (except debts incurred to
purchase items the cost of which would otherwise be deemed an Operating
Expense);

(q) brokerage commissions, attorneys’ fees and disbursements, transfer taxes,
recording charges and any other costs or expenses incurred in connection with
the sale or conveyance of all or any portion of the Real Property or

 

-11-



--------------------------------------------------------------------------------

any interest therein or in any person of whatever tier owning an interest
therein;

(r) any charge for Landlord’s income taxes or excess profit taxes or any
franchise taxes, unincorporated business taxes, gains taxes or estate or
inheritance taxes imposed upon the income of Landlord;

(s) the cost of electricity consumed in the Premises and in any tenantable area
in the Building and the cost of supplying electric current in any area of the
Building other than a common area; and Landlord’s cost of electricity or other
service sold to tenants in the Building for which Landlord is to be reimbursed
as a charge in addition to the fixed rent and additional rent payable under the
lease with that tenant;

(t) capital expenditures, as determined under GAAP, except as otherwise
expressly set forth herein;

(u) the cost to Landlord of performing work expressly provided in this Lease to
be performed at Landlord’s expense;

(v) costs incurred to test, remove, abate and/or contain hazardous wastes or
asbestos-containing materials located in or about the Building (whether
voluntarily or pursuant to any lease or contract obligation or current or future
Requirement);

(w) fine art work purchased for the lobby or other common areas of the Building;

(x) costs incurred due to violations by Landlord, or by any other tenant in the
Building, of the terms and conditions of a lease, and penalties or interest for
late payment of taxes (unless such penalties or interest result from Tenant’s
late payment of Rent);

(y) to the extent any costs includible in Operating Expenses are incurred with
respect to both the Building and other properties (including, without
limitation, salaries, fringe benefits and other compensation of Landlord’s
personnel who provide services to both the Building and other properties), there
shall be excluded from Operating Expenses a fair and reasonable portion thereof
which is properly allocable to such other properties;

(z) the cost of any judgment, settlement or arbitration award resulting from any
liability of Landlord (other than liability for amounts otherwise includible in
Operating Expenses hereunder);

 

-12-



--------------------------------------------------------------------------------

(aa) the cost of purchasing any separate electrical meter Landlord is required
to provide, at its expense, to any of the tenants of the Building;

(bb) costs incurred with respect to any specialty facility in the Building (such
as an observatory, broadcasting facility, luncheon club, athletic or
recreational club, child care facility, cafeteria or dining facility or garage)
which is operated by Landlord and is not available for use by Tenant or its
employees;

(cc) any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;

(dd) expenses allocable directly and solely to the retail space in the Building;

(ee) costs incurred in connection with the construction of additional tenantable
space in the Building;

(ff) repairs, alterations, additions, improvements or replacements made to
rectify or correct any defect in the original design, construction materials or
workmanship of the Building;

(gg) Landlord’s general corporate overhead expenses not related to the Building;
and

(hh) Management fees in excess of three percent of the Building’s annual gross
revenues.

If Landlord purchases any item of capital equipment or makes any capital
expenditure that is intended to have the effect of reducing the expenses that
would otherwise be included in Operating Expenses, then the costs of such
capital equipment or capital expenditure shall be included in Operating Expenses
for the Operating Year in which the costs are incurred and every subsequent
Operating Year on a straight-line basis, to the extent that such items are
amortized over an appropriate period, but not more than ten (10) years, with
interest calculated at an annual rate of three (3%) percent over the Base Rate
in effect at the time of Landlord’s having made said expenditure. If Landlord
leases any item of capital equipment designed to result in savings or reductions
in expenses that would otherwise be included in Operating Expenses, then the
rentals and other costs paid with respect to such leasing shall be included in
Operating Expenses for the Operating Years in which such rentals and costs are
incurred. Notwithstanding the provisions of this paragraph, the maximum amount
that may be included in any Operating Year for any such capital equipment or
capital expenditure shall be the amount of savings realized by such capital
equipment or capital expenditure. To the extent that the amount of such savings
is less than the amortized cost plus interest in any one Operating

 

-13-



--------------------------------------------------------------------------------

Year, Landlord shall include in subsequent Operating Years until fully recovered
the amount not included in an Operating Year by reason of such limitation
(provided that such limitation is not exceeded in any subsequent Operating
Year).

If Landlord is not furnishing any particular work or service (the cost of which
if performed by Landlord would constitute an operating Expense) to a tenant who
has undertaken to perform such work or service in lieu of the performance
thereof by Landlord for all or any portion of an Operating Year, Operating
Expenses for such Operating Year shall be deemed to be increased by an amount
equal to the additional Operating Expenses which reasonably would have been
incurred during such Operating Year by Landlord if it had, at its own expense,
furnished such work or service to such tenant.

Landlord shall not recover the cost of any item of Operating Expenses more than
once and shall not collect more than 100% of any Operating Expenses.

(B) “Taxes” shall mean the aggregate amount of real estate taxes and any general
or special assessments (exclusive of penalties and interest thereon) imposed
upon the Real Property (including, without limitation, (i) assessments made upon
or with respect to any “air” and “development” rights now or hereafter
appurtenant to or affecting the Real Property, (ii) any fee, tax or charge
imposed by any Government Authority for any vaults, vault space or other space
within or outside the boundaries of the Real Property, and (iii) any taxes or
assessments levied after the date of this Lease for public benefits to the Real
Property or the Building); provided that if, because of any change in the
taxation of real estate, any other tax or assessment, however denominated
(including, without limitation, any franchise, income, profit, sales, use,
occupancy, gross receipts or rental tax) is imposed upon Landlord or the owner
of the Real Property or the Building, or the occupancy, rents or income
therefrom, in substitution for any of the foregoing Taxes or for an increase in
any of the foregoing Taxes, such other tax or assessment shall be deemed part of
Taxes computed as if Landlord’s sole asset were the Real Property. With respect
to any Tax Year, all expenses, including attorneys’ fees and disbursements and
experts’ and other witnesses’ fees, incurred in contesting the validity or
amount of any Taxes or in obtaining a refund of Taxes shall be considered as
part of the Taxes for such Tax Year. Anything contained herein to the contrary
notwithstanding, Taxes shall not be deemed to include (a) any taxes on
Landlord’s income, (b) franchise taxes, (c) estate or inheritance taxes, or
(d) any similar taxes imposed on Landlord, unless such taxes are levied,
assessed or imposed as a substitute for the whole or any part of, or as a
substitute for an increase in, the taxes, assessments, levies, fees, charges and
impositions that now constitute Taxes.

 

-14-



--------------------------------------------------------------------------------

(C) Notwithstanding anything set forth herein to the contrary, if the assessed
value of the Building is increased by reason of a sale thereof on or before the
second (2nd) anniversary of the Commencement Date, then the amount of any such
increase in assessment attributable to such sale only, shall not be used to
determine Escalation Rent on account of Taxes during the initial Term of this
Lease, but shall be used thereafter in the case of any Renewal Term. Landlord
shall make, in good faith, a reasonable determination of the portion of such
increase which is attributable to the sale. Tenant may dispute such
determination within ninety (90) days after Landlord shall notify Tenant of such
determination. Any dispute between the parties in respect of such determination
shall be submitted to and resolved by arbitration as hereinafter provided.
Landlord and Tenant shall each select, within thirty days after Tenant’s dispute
of Landlord’s determination, an arbiter having at least ten years’ experience in
conducting tax certiorari proceedings in New York City. If such arbiters fail to
reach a decision within twenty (20) days of the appointment of the second
arbiter, then the two arbiters shall jointly select a third arbiter having
similar qualifications and the determination of a majority of such arbiters
shall be final and binding on the parties. The parties shall each pay the cost
of the arbiter each selects and shall equally share the cost of the third
arbiter. The provisions of this subparagraph (C) shall not apply to an increase
in the assessed value of the Building by reason of the sale of the Building
pursuant to the contract of sale entered into prior to the date of this Lease,
it being agreed that the amount of any such increase in assessment attributable
to such sale shall be used to determine Escalation Rent on account of Taxes.

Section 3.2. (A) Tenant shall pay as Escalation Rent for each Tax Year
(including the Tax Year in effect on the Rent Commencement Date) an amount
(“Tenant’s Tax Payment”) equal to Tenant’s Tax Share of the amount by which the
Taxes for such Tax Year are greater than the Base Tax Factor. Tenant’s Tax
Payment shall be payable by Tenant to Landlord in twelve (12) equal monthly
installments (subject to the further provisions of this Section 3.2) along with
the Monthly Installments of Fixed Rent. If there is any increase in Taxes for
any Tax Year, whether during or after such Tax Year, or if there is any decrease
in the Taxes for any Tax Year during such Tax Year, Landlord may, and in the
case of a decrease in Taxes Landlord shall, furnish a revised Landlord’s Tax
Statement for any Tax Year affected, and Tenant’s Tax Payment for such Tax Year
shall be adjusted and, (a) within 15 days after Tenant’s receipt of such revised
Landlord’s Tax Statement, Tenant shall (with respect to any increase in Taxes
for such Tax Year) pay the appropriate increase in Tenant’s Tax Payment to
Landlord, or (b) (with respect to any decrease in Taxes for such Tax Year)
Landlord shall credit such decrease in Tenant’s Tax Payment against the next
installment of Escalation Rent payable by Tenant, or if the overpaid amount
exceeds the amount of all remaining Escalation Rent payable under this Lease for
the balance of the Term, or if such overpayment shall be

 

-15-



--------------------------------------------------------------------------------

determined after the Expiration Date, Landlord shall pay the amount of such
overpayment to Tenant within 30 days after demand. If, during the Term, Taxes
are required to be paid (either to the appropriate taxing authorities or as tax
escrow payments to the Lessor or the Mortgagee), in full or in semi-annual or
quarterly or other installments on any other date or dates than as presently
required, then Tenant’s Tax Payments shall be correspondingly accelerated or
revised so that Tenant’s Tax Payments are due at least thirty (30) days prior to
the date payments are due to the taxing authorities, the Lessor or the
Mortgagee. Landlord shall notify Tenant of same in writing of such acceleration
or revision. The benefit of any discount for any early payment or prepayment of
Taxes shall accrue solely to the benefit of Landlord and Taxes shall be computed
without subtracting such discount.

(B) Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce Taxes. If, after a Landlord’s Tax Statement has been sent
to Tenant, a refund of Taxes is actually received by or on behalf of Landlord,
then, promptly after receipt of such refund, Landlord shall send Tenant a
Landlord’s Tax Statement adjusting the Taxes for such Tax Year (taking into
account Landlord’s expenses therefor) and setting forth Tenant’s Tax Share of
such refund, and Tenant shall be entitled to receive such amount by way of a
credit against the Escalation Rent; provided, however, that Tenant’s Tax Share
of such refund shall be limited to the amount of Tenant’s Tax Payment, if any,
which Tenant had theretofore paid to Landlord attributable to increases in Taxes
for the Tax Year to which the refund is applicable. If the amount of any refund
due Tenant cannot be credited in full against the Escalation Rent coming due
within the Term (or the Renewal Term, if any), then Landlord shall, within
thirty (30) days after the end of the Term (or the Renewal Term, as the case may
be), deliver to Tenant Landlord’s check for the portion of the refund due Tenant
that was not previously credited against Escalation Rent.

(C) Tenant’s Tax Payment and any credits with respect thereto as provided in
this Section 3.2 shall be made as provided in this Section 3.2 regardless of the
fact that Tenant may be exempt, in whole or in part, from the payment of any
taxes by reason of Tenant’s diplomatic or other tax exempt status or for any
other reason whatsoever.

(D) Tenant shall pay to Landlord upon demand as Additional Rent any occupancy
tax or rent tax now in effect or hereafter enacted, if payable by Landlord in
the first instance of hereafter required to be paid by Landlord.

(E) Each Landlord’s Tax Statement furnished by Landlord with respect to Tenant’s
Tax Payment shall be accompanied by a copy of the real estate tax bill or bills
for the Tax Year referred to therein, but Landlord shall have no obligation to
deliver more than one such copy of the real estate

 

-16-



--------------------------------------------------------------------------------

tax bill or bills in respect of any Tax Year, and Landlord’s failure to deliver
such copy shall not affect Tenant’s obligations as to amount or due date(s)
thereof.

Section 3.3. (A) Tenant shall pay as Escalation Rent for each Operating Year
(including the Operating Year in effect on the Rent Commencement Date) an amount
(“Tenant’s Operating payment”) equal to Tenant’s Share of the amount by which
Operating Expenses for such Operating Year are greater than the Base Operating
Factor.

(B) Landlord may furnish to Tenant, with respect to each Operating Year, a
Landlord’s Operating Statement setting forth Landlord’s estimate of Tenant’s
Operating Payment for such Operating Year (“Tenant’s Projected Operating
Share”). Tenant shall pay to Landlord on the first day of each month during such
Operating Year, as Escalation Rent, an amount equal to one-twelfth of Tenant’s
Projected Operating Share for such Operating Year. If, however, Landlord
furnishes any such Landlord’s Operating Statement for an Operating Year
subsequent to the commencement of such Operating Year, then (a) until the first
day of the month following the month in which such Landlord’s Operating
Statement is furnished to Tenant, Tenant shall pay to Landlord on the first day
of each month an amount (equal to the monthly sum payable by Tenant to Landlord
under this Section 3.3 in respect of the last month of the preceding Operating
Year; (b) after such Landlord’s Operating Statement is furnished to Tenant or
together therewith, Landlord shall give notice to Tenant stating whether the
installments of Tenant’s Projected Operating Share previously made for such
Operating Year were greater or less than the installments of Tenant’s Projected
Operating Share to be made for such Operating Year in accordance with such
estimate, and (i) if there is a deficiency, Tenant shall pay the amount thereof
within 15 days after demand therefor, or (ii) if there was an overpayment,
Landlord shall credit the amount thereof against subsequent payments of
Escalation Rent, or if the overpaid amount exceeds the amount of all remaining
Escalation Rent payable under this Lease for the balance of the Term, or if such
overpayment shall be determined after the Expiration Date, Landlord shall pay
the amount of such overpayment to Tenant within 30 days after demand; and (c) on
the first day of the month following the month in which such Landlord’s
Operating Statement is furnished to Tenant, and monthly thereafter throughout
the remainder of such Operating Year, Tenant shall pay to Landlord an amount
equal to one-twelfth of Tenant’s Projected Operating Share shown in such
Landlord’s Operating Statement. Landlord may at any time or from time to time
furnish to Tenant a revised Landlord’s Operating Statement with a new estimate
of Tenant’s Projected Operating Share for such Operating Year and, in such case,
Tenant’s Projected Operating Share for such Operating Year shall be adjusted and
paid or credited, as the case may be, substantially in the same manner as
provided in the preceding sentence.

 

-17-



--------------------------------------------------------------------------------

(C) After the end of each Operating Year Landlord shall furnish to Tenant a
Landlord’s Operating Statement for such Operating Year. Each such year-end
Landlord’s Operating Statement shall be accompanied by a computation of
Operating Expenses for the Building prepared by the Manager or a certified
public accountant designated by Landlord from which Landlord shall make the
computation of Escalation Rent due in respect of Operating Expenses hereunder.
In making computations of Operating Expenses, the certified public accountant or
the Manager may rely on Landlord’s estimates and allocations whenever said
estimates and allocations are needed for this Article 3. If the Landlord’s
Operating Statement shows that the sums paid by Tenant under Section 3.3(B)
exceeded Tenant’s Operating Payments required to be paid by Tenant for such
Operating Year, Landlord shall credit the amount of such excess against
subsequent payments of Escalation Rent, or if the overpaid amount exceeds the
amount of all remaining Escalation Rent payable under this Lease for the balance
of the Term, or if such overpayment shall be determined after the Expiration
Date, Landlord shall pay the amount of such overpayment, to Tenant within 30
days after demand; and if the Landlord’s Operating Statement for such Operating
Year shows that the sums so paid by Tenant were less than Tenant’s Operating
Payment due for such Operating Year, Tenant shall pay the amount of such
deficiency within fifteen (15) days after demand therefor.

Section 3.4. Landlord’s failure to render any Landlord’s Statement with respect
to any Tax Year or Operating Year shall not prejudice Landlord’s right
thereafter to render a Landlord’s Statement with respect thereto or with respect
to any subsequent Tax Year or Operating Year, as the case may be, nor shall the
rendering of a Landlord’s Statement prejudice Landlord’s right thereafter to
render a corrected Landlord’s Statement for that Tax Year or Operating Year.
Nothing herein contained shall restrict Landlord from issuing a Landlord’s
Statement at any time there is an increase in Taxes or Operating Expenses during
any Tax Year or Operating Year or any time thereafter.

Section 3.5. If the Rent Commencement Date or the Expiration Date occurs on a
date other than July 1 or June 30, respectively, any Tenant’s Tax Payment under
this Article 3 for the Tax Year in which such Rent Commencement Date or
Expiration Date occurs shall be apportioned in that percentage which the number
of days in the period from the Rent Commencement Date to June 30 or from July 1
to the Expiration Date, as the case may be, both inclusive, bears to the total
number of days in such Tax Year. If the Rent Commencement Date or the Expiration
Date occurs on a date other than January 1 or December 31, respectively, any
Tenant’s Operating Payment under this Article 3 for the Operating Year in which
such Rent Commencement Date or Expiration Date occurs shall be apportioned in
that percentage which the number of days in the period from the Rent
Commencement Date to December 31 or from January 1 to the Expiration Date, as
the case may be, both inclusive, bears to the total number of

 

-18-



--------------------------------------------------------------------------------

days in such Operating Year. In the event of a termination of this Lease, any
Escalation Rent under this Article 3 shall be paid or adjusted within thirty
(30) days after submission of a Landlord’s Statement. In no event shall Fixed
Rent ever be reduced by operation of this Article 3 and the rights and
obligations of Landlord and Tenant under the provisions of this Article 3 with
respect to any Escalation Rent shall survive the Expiration Date.

Section 3.6. Any Landlord’s Statement sent to Tenant shall be conclusively
binding upon Tenant unless, within thirty (30) days after such Landlord’s
Statement is sent, Tenant shall send a written notice to Landlord objecting to
such Landlord’s Statement and specifying, to the extent reasonably practicable,
the respects in which such Landlord’s Statement is disputed. If Tenant shall
send such notice with respect to a Landlord’s Operating Statement, Tenant may
select and pay an independent certified public accountant who may examine
Landlord’s books and records relating solely to disputed aspects of the
Operating Expenses to determine the accuracy of Landlord’s Operating Statement.
Tenant recognizes the confidential nature of Landlord’s books and records, and
agrees that any information obtained by Tenant’s accountant during any
examination shall be maintained in strict confidence by such accountant, without
revealing same to any person (except as required by law), including Tenant
(except that Tenant’s accountant may inform Tenant of the amount of any
overpayment claimed to have been made by Tenant). If, after such examination,
such accountant shall dispute such Landlord’s Operating Statement, either party
may refer the decision of the issues raised to a reputable independent firm of
certified public accountants, selected by Landlord and approved by Tenant, which
approval shall not be unreasonably withheld or delayed, and the decision of such
accountants shall be conclusively binding upon the parties. The fees and
expenses involved in resolving such dispute shall be borne by the unsuccessful
party (and if both parties are partially unsuccessful, the accountants shall
apportion the fees and expenses between the parties based upon the degree of
success of each party). Notwithstanding the giving of such notice by Tenant, and
pending the resolution of any such dispute, Tenant shall pay to Landlord when
due the amount shown on any such Landlord’s Statement, as provided in this
Article 3.

Section 3.7. In determining the amount of the Base Operating Factor and
Operating Expenses, if less than 95% of the Building’s rentable area shall have
been occupied by tenant(s) at any time during the calendar year 1997 or any
Operating Year, Operating Expenses, for the purposes of the Base Operating
Factor and for any Operating Year, shall be adjusted to the amount which would
normally be expected to be incurred had 95% of all such areas been occupied
throughout the calendar year 1997 or any Operating Year. The provisions of this
paragraph with respect to adjustments of Operating Expenses for vacancy, shall
apply only to Operating Expenses which are variable and which increase in

 

-19-



--------------------------------------------------------------------------------

the same relationship to the increase in occupancy in the Building and shall not
apply to any Operating Expenses which do not vary with the level of occupancy in
the Building.

ARTICLE 4

ELECTRICITY

Section 4.1. Tenant shall at all times comply with the rules, regulations, terms
and conditions applicable to service, equipment, wiring and requirements of the
public utility supplying electricity to the Building. Tenant shall not use any
electrical equipment which, in Landlord’s reasonable judgment, would interfere
with the electrical service to other tenants of the Building. In the event that,
in Landlord’s reasonable judgment, Tenant’s electrical requirements necessitate
installation of an additional riser, risers or other proper and necessary
equipment, Landlord shall notify Tenant of the same. Tenant shall thereupon
immediately cease use of the equipment requiring the installation of such
additional riser, risers or other equipment and if Tenant desires to use such
equipment, Tenant shall request (in a writing delivered to Landlord within five
(5) days after Tenant’s receipt of such notice) that Landlord install the
necessary additional riser, risers or other equipment. If Tenant shall fail to
cease using such equipment as set forth in the prior sentence, or if Tenant
shall make the request set forth in the prior sentence, then Landlord shall
install such additional riser, risers or other equipment that Landlord
reasonably determines to be necessary to accommodate Tenant’s electrical
requirements, within the limits of the switchgear; provided, however, that
Landlord reasonably determines that such installation is practicable. Any such
installation shall be made at Tenant’s sole expense, chargeable and collectible
as Additional Rent and paid within ten (10) days after the rendition of a bill
to Tenant therefor. Landlord shall not be liable in any way to Tenant for any
failure or defect in the supply or character of electric service furnished to
the Premises by reason of any requirement, act or omission of the utility
serving the Building or for any other reason not attributable to the gross
negligence of Landlord, whether electricity is provided by public or private
utility or by any electricity generation system owned and operated by Landlord.

Section 4.2. Tenant shall arrange to obtain electric energy directly from the
public utility company furnishing electric energy to the Building. Such electric
energy may, at Tenant’s option, be furnished to Tenant by means of existing
Building System feeders, risers and wiring to the extent that the same are, in
Landlord’s reasonable judgment, available, suitable and safe for such purpose.
All meters and additional panel boards, feeders, risers, wiring and other
conductors and equipment whatsoever which may be requested by Tenant or
otherwise required to obtain electric energy directly from such

 

-20-



--------------------------------------------------------------------------------

public utility company, whether currently available for Tenant’s use or
requiring Landlord’s installation, shall be furnished and installed by Landlord
in locations selected by Landlord at Tenant’s sole cost and expense (at the
Building standard rates on the date the same shall be furnished and installed by
Landlord); but Landlord may, at its option, before commencing any such work or
at any time thereafter, require Tenant to furnish to Landlord such security, in
form (including, without limitation, a bond issued by a corporate surety
licensed to do business in New York) and amount, as Landlord shall deem
necessary to assure the payment for such work by Tenant.

Section 4.3. Tenant, at Landlord’s option, shall purchase from Landlord all
lighting tubes, lamps, bulbs and ballasts used in the Premises, and Tenant shall
pay to Landlord Landlord’s reasonable charges for providing the same (which
shall be at competitive rates) and for installing the same, as Additional Rent.

ARTICLE 5

USE AND OCCUPANCY

Section 5.1. Tenant shall use and occupy the Premises for the Permitted Use and
for no other purpose.

Section 5.2. Tenant shall not use the Premises or any part thereof, or permit
the Premises or any part thereof to be used, (1) for the business of
photographic, multilith or multigraph reproductions or offset printing, (2) for
a retail commercial banking, thrift institution, loan company, trust company,
depository or safe deposit business accepting deposits from the general public,
(3) for the sale of travelers checks, money orders, drafts, foreign exchange or
letters of credit or for the receipt of money for transmission, (4) by the
United States government, the City or State of New York, any foreign government,
the United Nations or any agency or department of any of the foregoing having or
asserting sovereign immunity, (5) for the preparation, dispensing or consumption
of food or beverages in any manner whatsoever, except that Tenant may establish
and maintain an area within the Premises for a pantry (containing a sink, Dwyer
unit, refrigerator and dishwasher) in which Tenant may warm food (on such Dwyer
unit) for consumption only by Tenant’s employees who work in the Premises (and
their business guests) and not for the sale of food to any Persons other than
such employees (and such business guests), provided, however, that no flue or
exhaust vent shall be necessary for such warming and that no odors shall be
emitted from the Premises as a result of such cooking and that no such use shall
violate the certificate of occupancy for the Building, any Requirements or any
other provision of this Lease, (6) as an employment agency, day-care facility,
labor union, school, or vocational training center (except for the training of
employees of Tenant intended to be employed at the Premises), (7)

 

-21-



--------------------------------------------------------------------------------

as a barber shop, beauty salon or manicure shop, (8) for product display
activities (such as those of a manufacturer’s representative), (9) as offices of
any public utility company, (10) for data processing activities (other than
those which are ancillary to an otherwise Permitted Use), (11) for the conduct
of an auction, (12) for health care activities, (13) for clerical support
services or offices of public stenographers or typists (other than those which
are ancillary to an otherwise Permitted Use), (14) as reservation centers for
airlines or travel agencies, (15) for retail or manufacturing use, or (16) as
studios for radio, television or other media. Furthermore, the Premises shall
not be used for any purpose that would, in Landlord’s reasonable judgment, tend
to lower the first-class character of the Building, create unreasonable or
excessive elevator or floor loads, impair or interfere with any of the Building
operations or the proper and economic heating, air-conditioning, cleaning or any
other services of the Building, interfere with the use of the other areas of the
Building by any other tenants, or impair the appearance of the Building. Neither
Tenant nor Persons Within Tenant’s Control shall use, generate, store, treat and
or dispose of any Hazardous Materials in, on, under or about the Premises, the
Building or the Land. Notwithstanding the preceding sentence, Tenant shall be
entitled to use ordinary cleaning supplies and consumer products (such as
hairspray and prescription medication) in the Premises for their intended uses
and subject to, and in accordance with, all applicable Requirements.

Section 5.3. Tenant shall not suffer or permit the Premises or any portion
thereof to be used by the public, as such, without restriction or in such manner
as would impair Landlord’s or any Lessor’s title to or estate in the Premises or
any portion thereof, or in such manner as might reasonably make possible a claim
or claims of adverse usage, adverse possession against Landlord or any Lessor or
prescription by the public, as such, or of implied dedication, of the Premises
or any portion thereof. Tenant hereby acknowledges that Landlord does not hereby
consent, expressly or by implication to the unrestricted use or possession of
the whole or any portion of the Premises by the public, as such.

ARTICLE 6

ALTERATIONS

Section 6.1. (A) Tenant shall not make or permit to be made any Alterations
without Landlord’s prior written consent, which consent shall not be
unreasonably withheld or delayed, provided that: (i) the outside appearance of
the Building shall not be affected; (ii) the strength of the Building shall not
be affected; (iii) the structural parts of the Building shall not be adversely
affected; (iv) no part of the Building outside of the Premises shall be
affected; and (v) the proper functioning of the

 

-22-



--------------------------------------------------------------------------------

Building Systems shall not be adversely affected and the use of such systems by
Tenant shall not be increased beyond Tenant’s allocable portion of the reserve
capacity thereof, if any. If consent to any Alterations is not given, Landlord
shall notify Tenant in sufficient detail to enable Tenant to amend its plans and
specifications regarding such Alterations to comply with Landlord’s objections.
Notwithstanding the foregoing, Tenant, without Landlord’s prior written consent
or approval, may make non-structural Alterations (x) for which the cost of labor
and materials (as estimated by Landlord’s architect, engineer or contractor) is
less than $10,000 individually or $25,000 in the aggregate with any other
Alteration constructed in the twelve (12) month period preceding the Alteration
in question and (y) that do not violate the provisions contained in clauses
(i) through (v) of this Section 6.1(A); provided that (I) at least ten (10) days
prior to commencing any such Alterations, Tenant shall provide Landlord with
three (3) sets of detailed plans and specifications (except as otherwise
provided in Section 6.1(B)) that comply with all Requirements and (II) Tenant
shall comply with all other requirements of this Article 6.

(B) (1) Prior to making any Alterations, Tenant shall (i) submit to Landlord
three (3) sets of detailed plans and specifications (including layout,
architectural, electrical, mechanical and structural drawings), that comply with
all Requirements, for each proposed Alteration, and Tenant shall not commence
any such Alteration without first obtaining Landlord’s approval of such plans
and specifications, which shall not be unreasonably withheld or delayed with
respect to non-structural Alterations not affecting any Building Systems,
(ii) at Tenant’s expense, obtain all permits, approvals and certificates
required by any Government Authorities, and (iii) furnish to Landlord duplicate
original policies or certificates thereof of worker’s compensation insurance
(covering all persons to be employed by Tenant, and Tenant’s contractors and
subcontractors, in connection with such Alteration) and commercial general
liability insurance (including premises operation, bodily injury, personal
injury, death, independent contractors, products and completed operations, broad
form contractual liability and broad form property damage coverages) in such
form, with such companies, for such periods and in such amounts as Landlord may
reasonably approve, naming Landlord and its agents, any Lessor and any
Mortgagee, as additional insureds. Landlord hereby approves the layout plans for
the Initial Alterations described in Schedule F annexed to this Lease (provided
that nothing contained in this sentence shall diminish Tenant’s obligation to
comply with any provision of this Lease relating to the Initial Alterations,
including, without limitation, the submission of full plans and specifications
for the Initial Alterations to Landlord for approval in accordance with the
terms of this Lease, nor shall anything contained in this sentence diminish any
rights of Landlord under this Lease, including, without limitation, the right to
approve such plans and specifications for the Initial Alterations). Upon
completion of each such Alteration, Tenant,

 

-23-



--------------------------------------------------------------------------------

at Tenant’s expense, shall obtain certificates of final approval of such
Alterations required by any Government Authority and shall furnish Landlord with
copies thereof, together with the “as-built” plans and specifications for such
Alterations. All Alterations shall be made and performed in accordance with the
plans and specifications therefor as approved by Landlord (including any changes
thereto, or variations therefrom, approved by Landlord), all Requirements and
the Rules and Regulations. All materials and equipment to be incorporated in the
Premises as a result of any Alterations shall be first quality and no such
materials or equipment shall be subject to any lien, encumbrance, chattel
mortgage, title retention or security agreement. In addition, no such Alteration
for which the cost of labor and materials (as reasonably estimated by Landlord’s
architect, engineer or contractor) is in excess of $25,000, either individually
or in the aggregate with any other Alteration constructed in any twelve
(12) month period, shall be undertaken prior to Tenant’s delivering to Landlord
such security for timely lien-free completion thereof as is reasonably
satisfactory to Landlord, and such Alteration shall be performed only under the
supervision of a licensed architect satisfactory to Landlord. Notwithstanding
the preceding sentence, Tenant shall not be required to post security (x) with
respect to any Initial Alterations, or (ii) in an amount in excess of the cost
of the necessary labor and materials (as reasonably estimated by Landlord’s
architect, engineer or contractor). Notwithstanding the provisions of subsection
B(l) (i) of this Section 6.1, with respect to any Alterations for which the cost
of labor and materials (as estimated by Landlord’s architect or contractor) is
less than Twenty-Five Thousand ($25,000) Dollars, either individually or in the
aggregate with any other Alterations constructed in any six (6) month period,
Tenant shall not be obligated to submit the detailed plans and specifications
referred to in subsection (B) (1) (i) (unless required by any Requirements), but
in lieu of such detailed plans and specifications, Tenant shall submit to
Landlord three (3) sets of documentation sufficient adequately to inform
Landlord and its architect and engineer of the Alterations proposed to be made
by Tenant.

(2) Subject to the reasonableness standard set forth in subsection
(B) (1) above, Landlord reserves the right to disapprove any plans and
specifications in part, to reserve approval of items shown thereon pending its
review and approval of other plans and specifications, and to condition its
approval upon Tenant making revisions to the plans and specifications or
supplying additional information. Tenant agrees that any review or approval by
Landlord of any plans and/or specifications with respect to any Alteration is
solely for Landlord’s benefit, and without any representation, warranty or
liability whatsoever to Tenant or any other Person with respect to the adequacy,
correctness or sufficiency thereof in compliance with Requirements, or
otherwise.

 

-24-



--------------------------------------------------------------------------------

(3) Landlord shall notify Tenant within 15 Business Days after the receipt by
Landlord of Tenant’s original submission of plans and specifications for any
Alterations and within 10 Business Days after the receipt by Landlord of
Tenant’s resubmission of plans and specifications for any Alterations whether
Landlord approves or disapproves (specifying the reasons for such disapproval)
of the Alterations shown in such plans and specifications. If Landlord fails to
approve or disapprove (specifying the reasons for such disapproval) Tenant’s
plans and specifications within the time period specified in the preceding
sentence, Tenant shall be entitled to send Landlord a notice stating in
capitalized and underlined words, “YOU HAVE FAILED TO RESPOND TO THE PLANS AND
SPECIFICATIONS SUBMITTED TO YOU ON [DATE] WITHIN THE [INSERT NUMBER] BUSINESS
DAY PERIOD SPECIFIED IN SECTION 6.1 (B) (3) OF OUR LEASE AGREEMENT DATED [DATE].
IF YOU FAIL TO RESPOND THERETO WITHIN 10 BUSINESS DAYS AFTER THE DATE OF GIVING
OF THIS NOTICE, SUCH PLANS AND SPECIFICATIONS WILL BE DEEMED TO HAVE BEEN
APPROVED BY LANDLORD.” If Landlord fails to approve or disapprove (specifying
the reasons for such disapproval) Tenant’s plans and specifications within 10
Business Days after receipt of such notice, Tenant’s plans and specifications
shall be deemed approved.

(C) Except as otherwise provided herein, Tenant shall be permitted to perform
Alterations (for which Tenant has obtained Landlord’s consent pursuant to
Sections 6.1(A) and 6.1(B) above), during Operating Hours, provided that such
work does not interfere with or interrupt the operation and maintenance of the
Building (as determined by Landlord) or unreasonably interfere with or interrupt
the use and occupancy of the Building by any other tenants in the Building.
Otherwise, Alterations shall be performed at such times and in such manner as
Landlord may from time to time reasonably designate. Except as provided in the
penultimate sentence of this subsection (C), all Alterations shall become a part
of the Building and shall be Landlord’s property from and after the installation
thereof and may not be removed or changed without Landlord’s consent.
Notwithstanding the foregoing, if, on or before the date Landlord approves
Tenant’s plans and specifications (or other documentation) for such Alterations,
Landlord notifies Tenant that Landlord is reserving the right to require Tenant
to remove those Alterations that exceed or are different than the customary
standard types of Alterations for general, executive and administrative business
offices in the Borough of Manhattan, City and State of New York, then Landlord
prior to the Expiration Date, may require Tenant to remove such specified
Alterations and to repair and restore in a good and workmanlike manner to
Building standard condition (reasonable wear and tear and damage for which
Tenant is not responsible pursuant to the provisions of Article 13 excepted) any
damage to the Premises or the Building caused by such removal. All Tenant’s
Property shall remain the property of Tenant and, on or before the Expiration
Date, may be removed from the Premises by Tenant at Tenant’s option, provided,
however, that Tenant shall repair and restore in a good and

 

-25-



--------------------------------------------------------------------------------

workmanlike manner any damage to the Premises or the Building caused by such
removal. The provisions of this Section 6.1 (C) shall survive the expiration or
earlier termination of this Lease.

(D) (1) All Alterations shall be performed, at Tenant’s sole cost and expense,
by contractors, subcontractors or mechanics approved by Landlord, which approval
shall not be unreasonably withheld or delayed. Prior to Tenant making any
Alterations, Landlord or Manager, at Tenant’s request, shall furnish Tenant with
a list of contractors, subcontractors and mechanics who may perform Alterations
in or to the Premises on behalf of Tenant, which list shall specify at least
three subcontractors in each trade. If, within six months after Landlord shall
furnish Tenant with such list, Tenant shall enter into a contract with any
contractor set forth on the list, Tenant shall not be required to obtain
Landlord’s consent to such contractor unless, prior to entering into a contract
with such contractor or the commencement of work by the contractor, Landlord
notifies Tenant that such contractor has been removed from the list.

(2) Notwithstanding the foregoing, with respect to any Alteration affecting any
Building System, (i) Tenant shall employ Landlord’s or the Manager’s designated
contractor, and (ii) the Alteration shall, at Tenant’s expense, be designed by
either Landlord’s or the Manager’s engineer.

(E) (1) Any mechanic’s lien filed against the Premises or the Real Property for
work claimed to have been done for, or materials claimed to have been furnished
to, Tenant shall be cancelled or discharged by Tenant, at Tenant’s expense,
within 20 days after such lien shall be filed, by payment or filing of the bond
required by law, and Tenant shall indemnify and hold Landlord harmless from and
against any and all costs, expenses, claims, losses or damages resulting
therefrom by reason thereof. Notice is hereby given that Landlord shall not be
liable for any labor or materials furnished or to be furnished to Tenant upon
credit, and that no mechanic’s or other lien for any such labor or materials
shall attach to or affect the reversion or other estate or interest of Landlord
in and to the Premises.

(2) If Tenant shall fail to discharge such mechanic’s lien within the aforesaid
period, then, in addition to any other right or remedy of Landlord, Landlord
may, but shall not be obligated to, discharge the same either by paying the
amount claimed to be due or by procuring the discharge of such lien by deposit
in court or bonding, and in any such event, Landlord shall be entitled, if
Landlord so elects, to compel the prosecution of an action for the foreclosure
of such mechanic’s lien by the lienor and to pay the amount of the judgment, if
any, in favor of the lienor, with interest, costs and allowances.

 

-26-



--------------------------------------------------------------------------------

(3) Any amount paid by Landlord for any of the aforesaid charges and for all
expenses of Landlord (including, but not limited to, attorneys’ fees and and
disbursements) incurred in defending any such action, discharging said lien or
in procuring the discharge of said lien, with interest on all such amounts at
the maximum legal rate of interest then chargeable to Tenant from the date of
payment, shall be repaid by Tenant within ten (10) days after written demand
therefor, and all amounts so repayable, together with such interest, shall be
considered Additional Rent.

Section 6.2. In the case of Alterations (other than the Initial Alterations)
costing in excess of Twenty-Five Thousand ($25,000.00) Dollars, Tenant shall pay
to the Manager a fee (the “Alteration Fee”) equal to seven (7%) percent of the
cost thereof. Such Alteration Fee or any portion thereof shall be paid by Tenant
to the Manager within 10 Business Days after the commencement of such
Alterations. In addition, Tenant shall reimburse Landlord, within ten Business
Days after demand therefor, for any out-of-pocket expense incurred by Landlord
for reviewing the plans and specifications for such Alterations (including the
Initial Alterations) or inspecting the progress of completion of the same.

Section 6.3. Tenant shall furnish to Landlord copies of records of all
Alterations and of the cost thereof within fifteen (15) days after the
completion of such Alterations. In connection with any filings by Tenant for
permits, approvals or certificates for Tenant’s Alterations, Landlord shall,
without incurring any filing or similar fee and at no cost to Landlord,
cooperate with Tenant and execute any documents reasonably required by any
Government Authority to enable Tenant to obtain such permits, approvals or
certificates.

Section 6.4. In consideration of Tenant’s acceptance of the Premises “as-is”,
and of Tenant’s performance of the Initial Alterations, Landlord shall pay up to
but not in excess of Landlord’s Contribution set forth on the Reference Page for
Tenant’s actual costs of performing or installing in the Premises the Initial
Alterations, as shown in the plans and specifications referred to in Section 6.1
for such Alterations. For purposes of the preceding sentence, actual costs of
performing or installing such Alterations shall include all so-called “hard” and
“soft” construction costs, such as costs and fees for design and engineering,
Tenant’s professional and construction consultants, reasonable moving expenses,
telecommunications equipment and furniture. Provided that there shall not then
be existing an Event of Default under the provisions of this Lease, Landlord
shall pay for such costs by paying the contractors, suppliers or consultants
designated by Tenant or by reimbursing Tenant (at Tenant’s option) from time to
time during the progress of such Alterations (but not more than once per month)
within 30 days after receipt from Tenant of (i) supporting documentation
therefor approved by Tenant, accompanied by a certification of

 

-27-



--------------------------------------------------------------------------------

the architect supervising the work (for work covered by such architect’s design)
and a certification of an officer by a Tenant, stating that the portion of the
work for which Tenant is applying for payment has been completed substantially
in accordance with the plans and specifications approved by Landlord,
(ii) itemized bills for labor and materials constituting portions of such
Alterations submitted by the contractors, suppliers or consultants of the
services or materials rendered (and where Tenant elects to be reimbursed, such
bills shall have been marked “paid” by the contractor, supplier or consultant),
and (iii) waivers of liens evidencing the payment for any prior work performed
and materials supplied for which Tenant previously applied for payment, executed
and acknowledged by the contractors, suppliers and consultants which are
entitled by statute to file mechanics liens. Notwithstanding anything to the
contrary contained in this Section 6.4, if, at the time Landlord’s payment is
required to be made, Tenant is in arrears in the payment of Fixed Rent or
Additional Rent, then Landlord may offset the amount of such arrearages against
the payment due from Landlord under this Section 6.4. If there shall be existing
an Event of Default hereunder at the time Tenant makes application for payment
under this Section 6.4, Landlord shall advise Tenant and if Tenant shall cure
the same, Tenant shall have the right to reapply to Landlord for payments due
Tenant under this Section 6.4.

ARTICLE 7

REPAIRS; FLOOR LOAD

Section 7.1. Tenant, at Tenant’s sole cost and expense, shall take good care of
the Premises and the fixtures, equipment and appurtenances therein and make all
repairs thereto as and when needed to preserve them in good working order and
condition, except for (a) reasonable wear and tear, (b) obsolescence and
(c) damage for which Tenant is not responsible pursuant to the provisions of
Article 13. Except as otherwise provided in this Section 7.1, Tenant shall not
be obligated to repair any Building System. The design and decoration of the
elevator areas of each floor of the Premises and the public corridors of any
floor of the Premises occupied by more than one (1) occupant shall be under the
sole control of Landlord. Notwithstanding any provision contained in this Lease
to the contrary, all damage or injury to the Premises, and all damage or injury
to any other part of the Building, or to its fixtures, equipment and
appurtenances (including Building Systems), whether requiring structural or
non-structural repairs, caused by the moving of Tenant’s Property or caused by
or resulting from any act or omission of, or Alterations made by, Tenant or
Persons Within Tenant’s Control, shall be repaired by Tenant, at Tenant’s sole
cost and expense, to the reasonable satisfaction of Landlord (if the required
repairs are non-structural in nature and do not affect any Building System), or
by Landlord at Tenant’s sole cost

 

-28-



--------------------------------------------------------------------------------

and expense (if the required repairs are structural in nature or affect any
Building System). All of the aforesaid repairs shall be performed in a manner
and with materials and design of first class and quality consistent with
first-class office buildings in Manhattan, City and State of New York, and shall
be made in accordance with the provisions of Article 6. If Tenant shall fail,
after 15 days notice (or such shorter period as may be required because of an
emergency), to proceed with due diligence to make repairs required to be made by
Tenant, the same may be made by Landlord, at the expense of Tenant, and the
expenses thereof incurred by Landlord, with interest thereon at the Applicable
Rate, shall be paid to Landlord, as Additional Rent, within 15 days after
rendition of a bill or statement therefor. Tenant shall give Landlord prompt
notice of any defective condition known to Tenant in any Building System located
in, servicing or passing through the Premises.

Section 7.2. Tenant shall not place a load upon any floor of the Premises which
exceeds the load per square foot which such floor was designed to carry and
which is allowed by law (which, on the date of this Lease, is 50 pounds per
usable square foot). Tenant shall not locate or move any safe, heavy machinery,
heavy equipment, business machines, freight, bulky matter or fixtures into or
out of the Building without Landlord’s prior consent, which consent shall not be
unreasonably withheld or delayed, and Tenant shall make payment to Landlord of
Landlord’s out-of-pocket costs in connection therewith (if such move is not part
of an Alteration, including the Initial Alterations). If such safe, machinery,
equipment, freight, bulky matter or fixture requires special handling (as
determined by Landlord), Tenant shall employ only persons holding a Master
Rigger’s license to do said work. All work in connection therewith shall comply
with the Requirements, and shall be done during such hours as Landlord may
reasonably designate. Business machines and mechanical equipment shall be placed
and maintained by Tenant, at Tenant’s expense, in settings sufficient, in
Landlord’s reasonable judgment, to absorb and prevent vibration, noise and
annoyance.

Section 7.3. Landlord shall operate, maintain and make all necessary repairs
(both structural and non-structural) to the Building Systems and the public
portions of the Building, both exterior and interior, in conformance with
standards applicable to first-class office buildings in Manhattan, City and
State of New York, except for those repairs for which Tenant is responsible
pursuant to any other provision of this Lease. Landlord shall use reasonable
efforts to minimize interference with Tenant’s use and occupancy of the Premises
in making any repairs, alterations, additions or improvements; provided,
however, that Landlord shall have no obligation to employ contractors or labor
at so-called overtime or other premium pay rates or to incur any other overtime
costs in connection with such repairs, alterations, additions or improvements.
Notwithstanding the foregoing, if Tenant shall so request, Landlord shall employ
contractors or labor at so-called overtime

 

-29-



--------------------------------------------------------------------------------

or other premium pay rates or incur other overtime costs in making such repairs,
alterations, additions or improvements, provided Tenant shall pay to Landlord,
as Additional Rent, within 15 days after demand therefor, an amount equal to the
excess costs incurred by Landlord by reason of compliance with Tenant’s request.
Except as expressly provided in this Lease, there shall be no allowance to
Tenant for a diminution of rental value and no liability on the part of Landlord
by reason of inconvenience, annoyance or injury to business arising from
Landlord, Tenant or others making, or failing to make, any repairs, alterations,
additions or improvements in or to any portion of the Building or the Premises,
or its fixtures, appurtenances or equipment. Nothing contained in this
Section 7.3 shall relieve Landlord from liability to Tenant resulting from the
wilful misconduct or negligence of Landlord or its employees, contractors or
agents.

ARTICLE 8

WINDOW CLEANING

Section 8.1. Tenant shall not clean, nor require, permit, suffer or allow any
window in the Premises to be cleaned, from the outside in violation of
Section 202 of the Labor Law, or any other applicable law, or of the rules of
the Board of Standards and Appeals, or of any other board or body having or
asserting jurisdiction.

ARTICLE 9

REQUIREMENTS OF LAW

Section 9.1. Tenant shall not do, and shall not permit Persons Within Tenant’s
Control to do, any act or thing in or upon the Premises or the Building which
will violate any Requirements. Tenant shall, at Tenant’s sole cost and expense,
take all action, including any required Alterations necessary to comply with all
Requirements (including, but not limited to, applicable terms of Local Laws
No. 5 of 1973, No. 16 of 1984, No. 76 of 1985, No. 58 of 1987 and the Americans
With Disabilities Act of 1990 (the “ADA”), each as modified and supplemented
from time to time) which shall impose any violation, order or duty upon Landlord
or Tenant arising from, or in connection with, the Premises, Tenant’s occupancy,
use or manner of use of the Premises (including, without limitation, any
occupancy, use or manner of use that constitutes a “place of public
accommodation” under the ADA), or any installations in the Premises, or required
by reason of a breach of any of Tenant’s covenants or agreements under this
Lease, whether or not such Requirements shall now be in effect or hereafter
enacted or issued, and whether or not any work required shall be ordinary or
extraordinary or foreseen or unforeseen at the date hereof. Notwithstanding the
preceding sentence, Tenant shall not be obligated to perform any Alterations

 

-30-



--------------------------------------------------------------------------------

necessary to comply with any Requirements, unless compliance shall be required
by reason of (i) any cause or condition arising out of any Alterations or
installations in the Premises (whether made by Tenant or by Landlord on behalf
of Tenant), or (ii) Tenant’s particular use, manner of use or occupancy on
behalf of Tenant of the Premises, or (iii) any breach of any of Tenant’s
covenants or agreements under this Lease, or (iv) any wrongful act or omission
by Tenant or Persons Within Tenant’s Control, or (v) Tenant’s use or manner of
use or occupancy of the Premises as a “place of public accommodation” within the
meaning of the ADA.

Section 9.2. Tenant covenants and agrees that Tenant shall, at Tenant’s sole
cost and expense, comply at all times with all Requirements governing the use,
generation, storage, treatment and/or disposal of any “Hazardous Materials”
(which term shall mean any biologically or chemically active or other toxic or
hazardous wastes, pollutants or substances, including, without limitation,
asbestos, PCBs, petroleum products and by-products, substances defined or listed
as “hazardous substances” or “toxic substances” or similarly identified in or
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. 9601 et seq., and as hazardous wastes under the Resource
Conservation and Recovery Act, 42 U.S.C. 6010, et seq., any chemical substance
or mixture regulated under the Toxic Substance Control Act of 1976, as amended,
15 U.S.C. 2601, et seq., any “toxic pollutant” under the Clean Water Act, 33
U.S.C. 466 et seq., as amended, any hazardous air pollutant under the Clean Air
Act, 42 U.S.C. 7401 et seq., hazardous materials identified in or pursuant to
the Hazardous Materials Transportation Act, 49 U.S.C. 1802, et seq., and any
hazardous or toxic substances or pollutant regulated under any other
Requirements). Tenant shall agree to execute, from time to time, at Landlord’s
request, affidavits, representations and the like concerning Tenant’s best
knowledge and belief regarding the presence of Hazardous Materials in, on, under
or about the Premises, the Building or the Land. Tenant shall indemnify and hold
harmless all Indemnitees from and against any loss, cost, damage, liability or
expense (including attorneys’ fees and disbursements) arising by reason of any
clean-up, removal, remediation, detoxification action or any other activity
required of any Indemnitees by any Government Authority by reason of the
presence in or about the Building or the Premises of any Hazardous Materials, as
a result of or in connection with the act or omission of Tenant or Persons
Within Tenant’s Control or the breach of this Lease by Tenant or Persons Within
Tenant’s Control. The foregoing covenants and indemnity shall survive the
expiration or any termination of this Lease. Landlord represents that, to
Landlord’s knowledge, as of the date of this Lease, the Premises are free of
Hazardous Materials. Landlord shall deliver to Tenant an ACP-5 certificate in
respect of the Premises.

 

-31-



--------------------------------------------------------------------------------

Section 9.3. If Tenant shall receive notice of any violation of, or defaults
under, any Requirements, liens or other encumbrances applicable to the Premises,
Tenant shall give prompt notice thereof to Landlord.

Section 9.4. If any governmental license or permit shall be required for the
proper and lawful conduct of Tenant’s business and if the failure to secure such
license or permit would, in any way, affect Landlord or the Building, then
Tenant, at Tenant’s expense, shall promptly procure and thereafter maintain,
submit for inspection by Landlord, and at all times comply with the terms and
conditions of, each such license or permit.

Section 9.5. Tenant, at Tenant’s sole cost and expense and after notice to
Landlord, may contest, by appropriate proceedings prosecuted diligently and in
good faith, the legality or applicability of any Requirement affecting the
Premises provided that: (a) neither Landlord nor any Indemnitees shall be
subject to criminal penalties, nor shall the Real Property or any part thereof
be subject to being condemned or vacated, nor shall the certificate of occupancy
for the Premises or the Building be suspended or threatened to be suspended, by
reason of non-compliance or by reason of such contest; (b) before the
commencement of such contest, if Landlord or any Indemnitees may be subject to
any civil fines or penalties or if Landlord may be liable to any independent
third party as a result of such non-compliance, then Tenant shall furnish either
(i) a bond protecting Landlord of a surety company satisfactory to Landlord, in
form and substance reasonably satisfactory to Landlord, and in an amount at
least equal to one hundred twenty (120%) percent of Landlord’s estimate of the
sum of (A) the cost of such compliance, (B) the penalties or fines that may
accrue by reason of such non-compliance (as reasonably estimated by Landlord)
and (C) the amount of such liability to independent third parties, and shall
indemnify Landlord (and any Indemnitees) against the cost of such compliance and
liability resulting from or incurred in connection with such contest or
non-compliance; or (ii) other security reasonably satisfactory in all respects
to Landlord; (c) such non-compliance or contest shall not constitute or result
in a violation (either with the giving of notice or the passage of time or both)
of the terms of any Mortgage or Superior Lease, or if such Superior Lease or
Mortgage conditions such non-compliance or contest upon the taking of action or
furnishing of security by Landlord, such action shall be taken or such security
shall be furnished at the expense of Tenant; and (d) Tenant shall keep Landlord
regularly advised as to the status of such proceedings.

 

-32-



--------------------------------------------------------------------------------

ARTICLE 10

SUBORDINATION

Section 10.1. This Lease shall be subject and subordinate to each Superior Lease
and to each Mortgage, whether made prior to or after the execution of this
Lease, and to all renewals, extensions, supplements, amendments, modifications,
consolidations and replacements thereof or thereto, substitutions therefor, and
advances made thereunder. This clause shall be self-operative and no further
agreement of subordination shall be required to make the interest of any Lessor
or Mortgagee superior to the interest of Tenant hereunder. In confirmation of
such subordination, however, Tenant shall promptly execute and deliver, at its
own cost and expense, any document, in recordable form if requested, that
Landlord, any Lessor or any Mortgagee may request to evidence such
subordination; and if Tenant fails to execute, acknowledge or deliver any such
document within 15 days after request therefor, Tenant hereby irrevocably
constitutes and appoints Landlord as Tenant’s attorney-in-fact, coupled with an
interest, to execute, acknowledge and deliver any such document for and on
behalf of Tenant. Tenant shall not knowingly do anything that would constitute a
default under any Superior Lease or Mortgage, or knowingly omit to do anything
that Tenant is obligated to do under the terms of this Lease so as to cause
Landlord to be in default thereunder (and if Tenant shall do so (or, as the case
may be, omit to do so), Tenant shall, upon demand by Landlord, immediately cease
doing same or perform such omitted act, as the case may be). If, in connection
with the financing of the Real Property, the Building or the interest of the
lessee under any Superior Lease, or if, in connection with the entering into of
a Superior Lease, any lending institution or Lessor, as the case may be,
requests reasonable modifications of this Lease that do not increase rent or
change the Term of this Lease, or materially and adversely affect the rights or
obligations of Tenant under this Lease, Tenant shall make such modifications.

Section 10.2. If, at any time prior to the expiration of the Term, any Superior
Lease shall terminate or shall be terminated for any reason, or any Mortgagee
comes into possession of the Real Property or the Building or the estate created
by any Superior Lease by receiver or otherwise, Tenant agrees, at the election
and upon demand of any owner of the Real Property or the Building, or of the
Lessor, or of any Mortgagee in possession of the Real Property or the Building,
to attorn, from time to time, to any such owner, Lessor or Mortgagee or any
person acquiring the interest of Landlord as a result of any such termination,
or as a result of a foreclosure of the Mortgage or the granting of a deed in
lieu of foreclosure, upon the then executory terms and conditions of this Lease
(except as provided below), for the remainder of the Term, provided that such
owner, Lessor or Mortgagee, as the case may be, or receiver caused to be
appointed by any of the foregoing, is then entitled to possession of the

 

-33-



--------------------------------------------------------------------------------

Premises. Any such attornment shall be made upon the condition that no such
owner, Lessor or Mortgagee shall be:

(1) liable for any act or omission of any prior landlord (including, without
limitation, the then defaulting landlord); or

(2) subject to any defense or offsets (except as expressly set forth in this
Lease) which Tenant may have against any prior landlord (including, without
limitation, the then defaulting landlord) ; or

(3) bound by any payment of Rental which Tenant might have paid for more than
the current month to any prior landlord (including, without limitation, the then
defaulting landlord); or

(4) bound by any obligation to make any payment to Tenant which was required to
be made prior to the time such owner, Lessor or Mortgagee succeeded to any prior
landlord’s interest; or

(5) bound by any obligation to perform any work or to make improvements to the
Premises except for (i) repairs and maintenance pursuant to the provisions of
Article 7, (ii) repairs to the Premises or any part thereof as a result of
damage by fire or other casualty pursuant to Article 13, but only to the extent
that such repairs can be reasonably made from the net proceeds of any insurance
actually made available to such owner, Lessor or Mortgagee and (iii) repairs to
the Premises as a result of a partial condemnation pursuant to Article 14, but
only to the extent that such repairs can be reasonably made from the net
proceeds of any award made available to such owner, Lessor or Mortgagee. The
provisions of this Section 10.2 shall inure to the benefit of any such owner,
Lessor or Mortgagee, shall apply notwithstanding that, as a matter of law, this
Lease may terminate upon the termination of any such Superior Lease by summary
proceedings or otherwise, and shall be self-operative upon any such demand, and
no further agreement shall be required to give effect to said provisions.
Tenant, however, upon demand of any such owner, Lessor or Mortgagee, shall
execute, from time to time, agreements in confirmation of the foregoing
provisions of this Section 10.2, satisfactory to any such owner, Lessor or
Mortgagee, and acknowledging such attornment and setting forth the terms and
conditions of its tenancy. Tenant hereby waives the provisions of any statute or
rule of law now or hereafter in effect which affords Tenant any right to
terminate this Lease or to surrender possession of the Premises if the Superior
Lease is terminated. Nothing contained in this Section 10.2 shall be construed
to impair any right otherwise exercisable by any such owner, Lessor or
Mortgagee.

Section 10.3. If requested by any Mortgagee, any Lessor or Landlord, Tenant
shall promptly execute and deliver, at Tenant’s

 

-34-



--------------------------------------------------------------------------------

own cost and expense, any document in accordance with the terms of this Article
10, in recordable form, to evidence such subordination.

Section 10.4. Landlord shall cause the Existing Mortgagees to enter into and
deliver an agreement in recordable form with Tenant, substantially in the form
annexed to this Lease as Schedule E. With respect to any Mortgage entered into
after the date of this Lease (a “New Mortgage”), the provisions of Section 10.1
of this Lease shall only operate to subject and subordinate this Lease to the
New Mortgage if the holder of the New Mortgage shall unconditionally deliver a
non-disturbance agreement to Tenant in the form generally used by the holder of
such New Mortgage, provided the same contains terms that are customarily found
in such agreements.

Section 10.5. (A) As long as any Superior Lease or Mortgage exists, Tenant shall
not seek to terminate this Lease by reason of any act or omission of Landlord
until Tenant has given written notice of such act or omission to all Lessors and
Mortgagees at such addresses as may have been furnished to Tenant by such
Lessors and Mortgagees and, if any such Lessor or Mortgagee, as the case may be,
notifies Tenant within thirty (30) days following receipt of such notice of its
intention to remedy such act or omission, until a reasonable period of time
shall have elapsed following the giving of such notice, during which period such
Lessors and Mortgagees shall have the right, but not the obligation, to remedy
such act or omission.

(B) Tenant shall not terminate, nor shall this Lease be terminable by Tenant, by
reason of any termination of the Ground Lease, by summary proceedings or
otherwise and Tenant shall, without further instruments of attornment, attorn to
Ground Lessor (unless Ground Lessor, if not prohibited under the Ground Lease
from doing so, elects, in writing, in connection therewith, to terminate this
Lease and the right of Tenant to possession of the Premises). Tenant shall waive
the provisions of any statute or rule of law now or hereafter in effect which
may give or purport to give Tenant any right of election to terminate this Lease
or to surrender possession of the Premises in the event the Ground Lease is
terminated, and this Lease shall not be affected in any way whatsoever by any
such proceeding or termination of the Ground Lease (unless and until Ground
Lessor so elects to terminate this Lease and extinguish the leasehold estate
demised hereunder).

Section 10.6. (A) Tenant acknowledges that any Lessor may prohibit any
modification of this Lease that purports to reduce the Rental, shorten the Term
or otherwise materially adversely affect the rights of Landlord hereunder and
may prohibit the cancellation or surrender of this Lease without the prior
consent of the Lessor thereunder.

 

-35-



--------------------------------------------------------------------------------

(B) Notwithstanding any other provision contained in this Lease to the contrary,
and without in any way limiting the provisions of subsection (A) above, this
Lease shall not be modified or amended so as to reduce the Rental, shorten the
Term or otherwise materially adversely affect the rights of Landlord hereunder,
nor shall Landlord permit the cancellation or accept the surrender of this
Lease, without the prior written consent of Ground Lessor in each instance,
which consent Ground Lessor shall not unreasonably withhold, except that Ground
Lessor’s consent shall not be required (i) to the termination of this Lease by
reason of a default on the part of Tenant hereunder or to the institution or
prosecution of any action or proceeding against Tenant by reason of such a
default or to the execution of any judgment, warrant or other mandate obtained
therein, or (ii) if at the time of such modification or amendment, (y) fewer
than five years (including any exercised renewal options) shall then remain in
the Term of this Lease, or (z) the annual Fixed Rent payable hereunder (and
under any other leases between Landlord and Tenant of space in the Building)
shall then be equal to or less than 10% of the gross rent roll per annum under
all leases affecting the portion of the Building covered by the Ground Lease.

Section 10.7. Landlord represents and warrants to Tenant that as of the date of
this Lease, Landlord is the tenant under the Ground Lease and has full power and
authority to enter into this Lease.

Section 10.8. At any time and from time to time upon not less than ten
(10) days’ prior notice to Tenant by Landlord or a Lessor or Mortgagee, Tenant
shall, without charge, execute, acknowledge and deliver a statement in writing
addressed to such party as Landlord, Lessor or Mortgagee, as the case may be,
may designate, in form reasonably satisfactory to Landlord, Lessor or Mortgagee,
as the case may be, certifying all or any of the following: (i) that this Lease
is unmodified and in full force and effect (or if there have been modifications,
that this Lease is in full force and effect as modified and stating the
modifications); (ii) whether the Term has commenced (and, if so, the
Commencement Date and the Fixed Expiration Date) and whether Fixed Rent and
Additional Rent have become payable hereunder and, if so, the first date on
which Fixed Rent became payable and the dates to which they have been paid;
(iii) whether or not, to the best knowledge of the signer of such certificate,
Landlord is in default in performance of any of the terms of this Lease and, if
so, specifying each such Event of Default of which the signer may have
knowledge; (iv) whether Tenant has accepted possession of the Premises;
(v) whether any commitments, arrangements or understandings made to induce
Tenant to enter into this Lease have been satisfied; (vi) whether any
improvements required to be made by Landlord to prepare the Premises for
Tenant’s occupancy have been completed in accordance with this Lease;
(vii) whether Tenant has made any claim against Landlord under this Lease and,
if so, the nature thereof and the dollar amount, if any, of such

 

-36-



--------------------------------------------------------------------------------

claim; (viii) either that Tenant does not know of any default in the performance
of any provision of this Lease or specifying the details of any default of which
Tenant may have knowledge and stating what action Tenant is taking or proposes
to take with respect thereto; (ix) that, to the knowledge of Tenant, there are
no proceedings pending or threatened against Tenant before or by any court or
administrative agency which, if adversely decided, would materially and
adversely affect the financial condition or operations of Tenant or, if any such
proceedings are pending or threatened to the knowledge of Tenant, specifying and
describing the same; and (x) such further information with respect to the Lease
or the Premises as Landlord may reasonably request or Lessor or Mortgagee may
require; it being intended that any such statement delivered pursuant hereto may
be relied upon by Landlord, any prospective purchaser of the Real Property or
any part thereof or of the interest of Landlord in any part thereof, by any
Mortgagee or prospective Mortgagee, by any Lessor or prospective Lessor, by any
tenant or prospective tenant of the Real Property or any part thereof, or by any
prospective assignee of any Mortgage.

ARTICLE 11

RULES AND REGULATIONS

Section 11.1. Tenant and Persons Within Tenant’s Control shall comply with the
Rules and Regulations. Nothing contained in this Lease shall be construed to
impose upon Landlord any duty or obligation to enforce the Rules and Regulations
or the terms, covenants or conditions in any other lease against any other
tenant, and Landlord shall not be liable to Tenant for violation of the same by
any other tenant, its employees, agents, visitors or licensees. Landlord shall
not discriminate against Tenant in enforcing the Rules and Regulations.

ARTICLE 12

INSURANCE, PROPERTY LOSS OR DAMAGE; REIMBURSEMENT

Section 12.1. (A) No Tenant shall entrust any property to any Building employee.
Any Building employee to whom any property is entrusted by or on behalf of
Tenant in violation of the foregoing prohibition shall be deemed to be acting as
Tenant’s agent with respect to such property and neither Landlord nor its agents
shall be liable for any injury or damage to persons or property of Tenant or of
others entrusted to employees of the Building, nor for the loss of or damage to
any property of Tenant by theft or otherwise. Landlord and Landlord’s agents
shall not be liable for any damage to any of Tenant’s Property or for
interruption of Tenant’s business, however caused, including but not limited to,
damage caused by other tenants or persons in the Building or caused by
construction of any private, public or

 

-37-



--------------------------------------------------------------------------------

quasi-public work. Landlord shall not be liable for any latent defect in the
Premises or in the Building (notwithstanding Landlord’s obligation to repair any
such latent defect under the circumstances set forth in Section 7.3 of this
Lease). Nothing contained in this Section 12.1 shall relieve Landlord from any
liability to Tenant resulting from the wilful misconduct or negligence of
Landlord or its employees, contractors or agents.

(B) If at any time any windows of the Premises are temporarily closed, darkened
or covered for any reason, including Landlord’s own acts, or if any of such
windows are permanently closed, darkened or covered by reason of any
Requirement, Landlord shall not be liable for any damage Tenant may sustain
thereby, and Tenant shall not be entitled to any compensation therefor nor
abatement of Fixed Rent or any other item of Rental, nor shall the same release
Tenant from Tenant’s obligations hereunder nor constitute an eviction.

(C) Tenant shall give notice to Landlord promptly after Tenant learns of any
accident, emergency, occurrence for which Landlord might be liable, fire or
other casualty and all damages to or defects in the Premises or the Building for
the repair of which Landlord might be responsible or which constitutes
Landlord’s property. Such notice shall be given by telecopy or personal delivery
to the address(es) of Landlord in effect for notice.

Section 12.2. Tenant shall not do or permit to be done any act or thing in or
upon the Premises which will invalidate or be in conflict with the terms of the
New York State standard policies of fire insurance and liability insurance
(hereinafter collectively referred to as “Building Insurance”); and Tenant, at
Tenant’s own expense, shall comply with all rules, orders, regulations and
requirements of all insurance boards, and shall not knowingly do or permit
anything to be done in or upon the Premises or bring or keep anything therein or
use the Premises in a manner which increases the rate of premium for any of the
Building Insurance over the rate in effect at the commencement of the Term of
this Lease (and if Tenant shall do any of the foregoing, Tenant shall, upon
demand by Landlord, immediately cease doing same).

Section 12.3. If, by reason of any failure of Tenant to comply with the
provisions of this Lease, the rate of premium for Building Insurance or other
insurance on the property and equipment of Landlord shall increase, Tenant shall
reimburse Landlord for that part of the insurance premiums thereafter paid by
Landlord which shall have been charged because of such failure by Tenant. Tenant
shall make said reimbursement on the first day of the month following such
payment by Landlord.

Section 12.4. (A) At Tenant’s own cost and expense, Tenant shall obtain,
maintain and keep in full force and effect during the Term, commercial general
liability insurance (without

 

-38-



--------------------------------------------------------------------------------

deductible) (including broad form property damage coverages). The limits of
liability shall not be less in a combined single limit amount of Five Million
and 00/100 ($5,000,000.00) Dollars per occurrence, which amount may be satisfied
with a primary commercial general liability policy of not less than $2,000,000
and an excess (or “Umbrella”) liability policy affording coverage, at least as
broad as that approved by the primary commercial general liability policy, in an
amount not less than $3,000,000. Landlord, the Manager, any Lessors, and any
Mortgagees shall be included as additional insureds in said policies and shall
be protected against all liability arising in connection with this Lease. All
said policies of insurance shall be written as “occurrence” policies. Whenever,
in Landlord’s reasonable judgment, good business practice and changing
conditions indicate a need for additional amounts or different types of
insurance coverage, Tenant shall, within 30 days after Landlord’s request,
obtain such insurance coverage, at Tenant’s expense.

(B) Tenant, at Tenant’s sole cost and expense, shall maintain all risk insurance
with deductible in amounts reasonably satisfactory to Landlord, protecting and
indemnifying Tenant against any and all damage to or loss of any Alterations,
and leasehold improvements including any made by Landlord to prepare the
Premises for Tenant’s occupancy and Tenant’s Property. All said policies shall
cover the full replacement value of the Alterations, leasehold improvements and
Tenant’s Property.

(C) All policies of insurance shall be: (i) written as primary policy coverage
and not contributing with or in excess of any coverage which Landlord or any
Lessor may carry; and (ii) issued by insurance companies rated in Best’s
Insurance Guide or any successor thereto (or if there is none, an organization
having a national reputation) as having a general policy holder rating of “A”
and a financial rating of at lease “13”, and which are licensed to do business
in the State of New York. Tenant shall, not later than ten (10) Business Days
prior to the Commencement Date, deliver to Landlord either (a) the policies of
insurance or (b) certificates thereof with a copy of the declaration page, and
shall thereafter furnish to Landlord, at least thirty (30) days prior to the
expiration of any such policies and any renewal thereof, a new policy or
certificate (with a copy of the declaration page) in lieu thereof. Each of said
policies shall also contain a provision whereby the insurer agrees not to
cancel, fail to renew, diminish or materially modify said insurance policy(ies)
without having given Landlord, the Manager and any Lessors and Mortgagees at
least thirty (30) days prior written notice thereof. Tenant shall promptly send
to Landlord a copy of each and every notice sent to Tenant by Tenant’s insurer.

(D) Tenant shall pay all premiums and charges for all of said policies, and, if
Tenant shall fail to make any payment when due or carry any such policy,
Landlord may, but shall not be

 

-39-



--------------------------------------------------------------------------------

obligated to, make such payment or carry such policy, and the amount paid by
Landlord, with interest thereon (at the Applicable Rate) ,shall be repaid to
Landlord by Tenant on demand, and all such amounts so repayable, together with
such interest, shall be deemed to constitute Additional Rent hereunder. Payment
by Landlord of any such premium, or the carrying by Landlord of any such policy,
shall not be deemed to waive or release the default of Tenant with respect
thereto.

(E) Notwithstanding the limits of insurance specified in this Section 12.4,
Tenant agrees to defend, protect, indemnify and hold harmless Landlord, the
Manager, any Lessors, Mortgagees and the Indemnitees from and against all
damage, loss, liability, cost and expense (including engineers’, architects’ and
attorneys’ fees and disbursements) resulting from any of the risks referred to
in this Section 12.4. The foregoing obligation of Tenant shall be and remain in
full force and effect whether or not Tenant has placed and maintained the
insurance specified in this Section 12.4, and whether or not proceeds from such
insurance (such insurance having been placed and maintained) actually are
collectible from one or more of the aforesaid insurance companies; provided,
however, that Tenant shall be relieved of its obligation of indemnity herein pro
tanto of the amount actually recovered by Landlord from one or more of said
insurance companies by reason of injury, damage or loss sustained on the
Premises.

Section 12.5. (A) Landlord shall cause each policy carried by Landlord insuring
the Building against loss, damage or destruction by fire or other casualty, and
Tenant shall cause each insurance policy carried by Tenant and insuring the
Premises and Tenant’s Alterations, leasehold improvements and Tenant’s Property
against loss, damage or destruction by fire or other casualty, to be written in
a manner so as to provide that the insurance company waives all rights of
recovery by way of subrogation against Landlord, Tenant and any tenant of space
in the Building in connection with any loss or damage covered by any such
policy. Neither party shall be liable to the other for the amount of such loss
or damage which is in excess of the applicable deductible, if any, caused by
fire or any of the risks enumerated in its policies, provided that such waiver
was obtainable at the time of such loss or damage. However, if such waiver
cannot be obtained, or shall be obtainable only by the payment of an additional
premium charge above that which is charged by companies carrying such insurance
without such waiver of subrogation, then the party undertaking to obtain such
waiver shall notify the other party of such fact and such other party shall have
a period of ten (10) days after the giving of such notice to agree in writing to
pay such additional premium if such policy is obtainable at additional cost (in
the case of Tenant, pro rata in proportion of Tenant’s rentable area to the
total rentable area covered by such insurance); and if such other party does not
so agree or the waiver shall not be obtainable, then the provisions of this
Section 12.5 shall be null and void as to the

 

-40-



--------------------------------------------------------------------------------

risks covered by such policy for so long as either such waiver cannot be
obtained or the party in whose favor a waiver of subrogation is desired shall
refuse to pay the additional premium. If the release of either Landlord or
Tenant, as set forth in the second sentence of this Section 12.5, shall
contravene any law with respect to exculpatory agreements, the liability of the
party in question shall be deemed not released, but no action or rights shall be
sought or enforced against such party unless and until all rights and remedies
against the other’s insurer are exhausted and the other party shall be unable to
collect such insurance proceeds.

(B) The waiver of subrogation referred to in Section 12.5(A) above shall extend
to the agents and employees of each party (including, as to Landlord, the
Manager), but only if and to the extent that such waiver can be obtained without
additional charge (unless such party shall pay such charge). Nothing contained
in this Section 12.5 shall be deemed to relieve either party from any duty
imposed elsewhere in this Lease to repair, restore and rebuild.

ARTICLE 13

DESTRUCTION BY FIRE OR OTHER CAUSE

Section 13.1. If the Premises or any part thereof shall be damaged by fire or
other casualty, Tenant shall give prompt written notice thereof to Landlord.
Landlord shall, subject to the provisions of Sections 13.2 and 13.3 below,
proceed with reasonable diligence, after receipt of the net proceeds of
insurance, to repair or cause to be repaired such damage at its expense, to
substantially their condition immediately prior to such damage but in no event
greater than the scope of Landlord’s construction of the Premises on the
Commencement Date; and, if the Premises, or any part thereof, shall be rendered
untenantable by reason of such damage and such damage shall not be due to the
fault of Tenant or Persons Within Tenant’s Control, then the Fixed Rent and the
Escalation Rent hereunder, or an amount thereof apportioned according to the
area of the Premises so rendered untenantable (if less than the entire Premises
shall be so rendered untenantable), shall be abated for the period from the date
of such damage to the date when the repair of such damage shall have been
substantially completed. Tenant covenants and agrees to cooperate with Landlord
and any Lessor or any Mortgagee in their efforts to collect insurance proceeds
(including rent insurance proceeds) payable to such parties. Landlord shall not
be liable for any delay which may arise by reason of adjustment of insurance on
the part of Landlord and/or Tenant, or any cause beyond the control of Landlord
or contractors employed by Landlord.

Section 13.2. Landlord shall not be liable for any inconvenience or annoyance to
Tenant or injury to the business of Tenant

 

-41-



--------------------------------------------------------------------------------

resulting in any way from damage from fire or other casualty or the repair
thereof. Tenant understands that Landlord, in reliance upon Section 12.4, will
not carry insurance of any kind on Tenant’s Property, Tenant’s Alterations and
on leasehold improvements, and that Landlord shall not be obligated to repair
any damage thereto or replace the same.

Section 13.3. (A) Notwithstanding anything to the contrary contained in Sections
13.1 and 13.2 above, in the event that:

(i) the Building shall be damaged by a fire or other casualty so that
substantial alteration or reconstruction of the Building shall, in Landlord’s
sole opinion, be required (whether or not the Premises shall have been damaged
by such fire or other casualty and without regard to the structural integrity of
the Building); or

(ii) the Premises shall be totally or substantially damaged or shall be rendered
wholly or substantially untenantable (and at least 150,000 rentable square feet
of the Building other than the Premises shall also have been totally or
substantially damaged or shall be rendered wholly or substantially
untenantable); or

(iii) there shall be any damage to the Premises within the last two (2) years of
the Term (or, if Tenant shall have duly exercised its option to renew the Term
of this Lease for the Renewal Term pursuant to Article 37 of this Lease prior to
such damage, of the Renewal Term) wherein the cost of repair exceeds an amount
equal to six (6) Monthly Installments of Fixed Rent,

then Landlord may, in Landlord’s sole and absolute discretion, terminate this
Lease and the term and estate hereby granted, by notifying Tenant in writing of
such termination within one hundred twenty (120) days after the date of such
damage. In the event that such a notice of termination shall be given, then this
Lease and the term and estate hereby granted shall expire as of the date of
termination stated in said notice (which date shall not be sooner than the
thirtieth day after such notice is given) with the same effect as if that date
were the Fixed Expiration Date, and the Fixed Rent and Escalation Rent hereunder
shall be apportioned as of such date, or, if the Premises shall have been
rendered untenantable by such damage and Tenant does not, in fact, use the
Premises during such 120 day period, as of the date of such damage.
Notwithstanding the foregoing, if Tenant shall duly exercise any option to renew
the Term of this Lease within 15 days after Landlord shall have notified Tenant
that Landlord is terminating this Lease, then Landlord’s exercise of its right
to terminate this Lease by reason of the provisions of Section 13.3(A)
(iii) shall be deemed null and void and this Lease shall continue as if such
notice of termination had not been given by Landlord.

 

-42-



--------------------------------------------------------------------------------

(B) Notwithstanding anything to the contrary contained in this Section 13.3,
upon the written request of Tenant, Landlord shall deliver to Tenant an estimate
prepared by a reputable contractor selected by Landlord setting forth such
contractor’s estimate as to the time reasonably required to repair such damage.
If the period to repair set forth in any such estimate exceeds 12 months, Tenant
may elect to terminate this Lease by notice to Landlord given not later than
thirty (30) days following Tenant’s receipt of such estimate. If the period to
repair set forth in any such estimate shall be for less than 12 months (or if
the period to repair set forth in any such estimate exceeds 12 months and Tenant
does not elect to terminate this Lease), but the repairs shall not have been
substantially completed after the expiration of 12 months from the date of such
damage (subject to extension of such period by reason of Unavoidable Delays),
Tenant may notify Landlord that Tenant intends to terminate this Lease unless
the repairs shall be substantially completed within 60 days after the date
Tenant’s notice is given to Landlord. If such repairs shall not have been
substantially completed by such 60th day, Tenant may elect to terminate this
Lease on notice to Landlord given within the 10 day period following such 60th
day. If Tenant exercises either of such elections, this Lease and the term and
estate hereby granted shall expire as of the 30th day after notice of such
election given by Tenant, with the same effect as if that were the Fixed
Expiration Date, and the Fixed Rent and Escalation Rent hereunder shall be
apportioned as of such termination date.

Section 13.4. Except as may be provided in Section 12.5, nothing herein
contained shall relieve Tenant from any liability to Landlord or to Landlord’s
insurers in connection with any damage to the Premises or the Building by fire
or other casualty if Tenant shall be legally liable in such respect.

Section 13.5. This Lease shall be considered an express agreement governing any
case of damage to or destruction of the Building or any part thereof by fire or
other casualty, and Section 227 of the Real Property Law of the State of New
York providing for such a contingency in the absence of express agreement and
any other law of like import now or hereafter in force, shall have no
application in such case.

ARTICLE 14

EMINENT DOMAIN

Section 14.1. If the whole of the Real Property, the Building or the Premises is
acquired or condemned for any public or quasi-public use or purpose, this Lease
and the Term shall end as of the date of the vesting of title with the same
effect as if said date were the Fixed Expiration Date. If only a part of the
Real Property and not the entire Premises is so acquired or condemned then,
(1) except as hereinafter provided in this

 

-43-



--------------------------------------------------------------------------------

Section 14.1, this Lease and the Term shall continue in effect but, if a part of
the Premises is included in the part of the Real Property so acquired or
condemned, from and after the date of the vesting of title, the Fixed Rent,
Tenant’s Tax Share and Tenant’s Share shall be reduced in the proportion which
the area of the part of the Premises so acquired or condemned bears to the total
area of the Premises immediately prior to such acquisition or condemnation;
(2) whether or not the Premises are affected thereby, Landlord, at Landlord’s
option, may give to Tenant, within sixty (60) days next following the date upon
which Landlord receives notice of vesting of title, a thirty (30) day notice of
termination of this Lease, provided that Landlord shall elect to terminate
leases affecting at least 50% of the office space in the Building (including the
Premises); and (3) if the part of the Real Property so acquired or condemned
contains more than thirty (30%) percent of the total area of the Premises
immediately prior to such acquisition or condemnation, or if, by reason of such
acquisition or condemnation, Tenant no longer has access to the Premises,
Tenant, at Tenant’s option, may give to Landlord, within sixty (60) days next
following the date upon which Tenant receives notice of vesting of title, a
thirty (30) day notice of termination of this Lease. If any such thirty (30) day
notice of termination is given, by Landlord or Tenant, this Lease and the Term
shall come to an end and expire upon the expiration of said thirty (30) days
with the same effect as if the date of expiration of said thirty (30) days were
the Fixed Expiration Date. If a part of the Premises is so acquired or condemned
and this Lease and the Term are not terminated pursuant to the foregoing
provisions of this Section 14.1, Landlord, at Landlord’s cost and expense, shall
restore that part of the Premises not so acquired or condemned to a
self-contained rental unit, exclusive of Tenant’s Alterations and Tenant’s
Property. In the event of any termination of this Lease and the Term pursuant to
the provisions of this Section 14.1, the Fixed Rent shall be apportioned as of
the date of sooner termination and any prepaid portion of the Fixed Rent or
Escalation Rent for any period after such date shall be refunded by Landlord to
Tenant.

Section 14.2. In the event of any such acquisition or condemnation of all or any
part of the Real Property, Landlord shall be entitled to receive the entire
award for any such acquisition or condemnation. Tenant shall have no claim
against Landlord or the condemning authority for the value of any unexpired
portion of the Term and Tenant hereby expressly assigns to Landlord all of its
right in and to any such award. Nothing contained in this Section 14.2 shall be
deemed to prevent Tenant from making a separate claim in any condemnation
proceedings for the value of any Tenant’s Property included in such taking, and
for any moving expenses, so long as Landlord’s award is not reduced thereby.

Section 14.3. If the whole or any part of the Premises is acquired or condemned
temporarily during the Term for any public or quasi-public use or purpose,
Tenant shall give prompt notice

 

-44-



--------------------------------------------------------------------------------

thereof to Landlord and the Term shall not be reduced or affected in any way and
Tenant shall continue to pay in full all items of Rental payable by Tenant
hereunder without reduction or abatement, and Tenant shall be entitled to
receive for itself any award or payments for such use, provided, however, that:

(1) if the acquisition or condemnation is for a period not extending beyond the
Term and if such award or payment is made less frequently than in monthly
installments, the same shall be paid to and held by Landlord as a fund which
Landlord shall apply from time to time to the Rental payable by Tenant
hereunder, except that if, by reason of such acquisition or condemnation,
changes or alterations are required to be made to the Premises which would
necessitate an expenditure to restore the Premises, then a portion of such award
or payment considered by Landlord as appropriate to cover the expenses of the
restoration shall be retained by Landlord, without application as aforesaid, and
applied toward the restoration of the Premises as provided in Section 14.1; or

(2) if the acquisition or condemnation is for a period extending beyond the
Term, such award or payment shall be apportioned between Landlord and Tenant as
of the Expiration Date; Tenant’s share thereof, if paid less frequently than in
monthly installments, shall be paid to Landlord and applied in accordance with
the provisions of clause (1) above; provided, however, that the amount of any
award or payment allowed or retained for restoration of the Premises shall
remain the property of Landlord if this Lease expires prior to the restoration
of the Premises.

ARTICLE 15

ASSIGNMENT, SUBLETTING, MORTGAGE, ETC.

Section 15.1. Except as otherwise provided in this Article 15, Tenant shall not
(a) assign this Lease (whether by operation of law, transfers of interests in
Tenant or otherwise); or (b) mortgage or encumber Tenant’s interest in this
Lease, in whole or in part; or (c) sublet, or permit the subletting of, the
Premises or any part thereof; or (d) permit the Premises or any part thereof to
be occupied or used for desk space, mailing privileges or otherwise by any
person other than Tenant. Tenant shall not advertise or authorize a broker to
advertise for a subtenant or assignee, without in each instance, obtaining the
prior written consent of Landlord.

Section 15.2. If Tenant’s interest in this Lease shall be assigned in violation
of the provisions of this Article 15, such assignment shall be invalid and of no
force and effect against Landlord; provided, however, that Landlord may collect
an amount equal to the then Fixed Rent plus any other item of Rental from the
assignee as a fee for its use and occupancy. If the Premises or any part thereof
are sublet to, or occupied by, or used by,

 

-45-



--------------------------------------------------------------------------------

any person other than Tenant, whether or not in violation of this Article 15,
Landlord, after default by Tenant under this Lease, may collect any item of
Rental or other sums paid by the subtenant, user or occupant as a fee for its
use and occupancy, and shall apply the net amount collected to the Fixed Rent
and the items of Rental reserved in this Lease. No such assignment, subletting,
occupancy, or use, whether with or without Landlord’s prior consent, nor any
such collection or application of Rental or fee for use and occupancy, shall be
deemed a waiver by Landlord of any term, covenant or condition of this Lease or
the acceptance by Landlord of such assignee, subtenant, occupant or user as
Tenant hereunder, nor shall the same, in any circumstances, relieve Tenant of
any of its obligations under this Lease. The consent by Landlord to any
assignment, subletting, occupancy or use shall not relieve Tenant from its
obligation to obtain the express prior consent of Landlord to any further
assignment, subletting, occupancy or use. Any person to which this Lease is
assigned with Landlord’s consent shall be deemed without more to have assumed
all of the obligations arising under this Lease from and after the date of such
assignment and shall execute and deliver to Landlord, upon demand, an instrument
confirming such assumption. Notwithstanding and subsequent to any assignment,
Tenant’s primary liability hereunder shall continue notwithstanding (a) any
subsequent amendment hereof, or (b) Landlord’s forbearance in enforcing against
Tenant any obligation or liability, without notice to Tenant, to each of which
Tenant hereby consents in advance. If any such amendment operates to increase
the obligations of Tenant under this Lease, the liability under this
Section 15.2 of the assigning Tenant shall continue to be no greater than if
such amendment had not been made (unless such party shall have expressly
consented in writing to such amendment).

Section 15.3. (A) For purposes of this Article 15, (i) the transfer of a
majority of the issued and outstanding capital stock of any corporate tenant, or
of a corporate subtenant, or the transfer of a majority of the total interest in
any general or limited liability company, partnership tenant or subtenant, or
the transfer of control in any limited partnership tenant or subtenant, or the
transfer of a majority of the issued and outstanding membership interest in a
limited liability company tenant or subtenant, however accomplished, whether in
a single transaction or in a series of related or unrelated transactions, shall
be deemed an assignment of this Lease, or of such sublease, as the case may be,
except that the transfer of the outstanding capital stock of any corporate
tenant, or subtenant, shall be deemed not to include the sale of such stock by
persons or parties, other than those deemed “affiliates” of Tenant within the
meaning of Rule 144 promulgated under the Securities Act of 1933, as amended,
through the “over-the-counter market” or through any recognized stock exchange,
(ii) any increase in the amount of issued and/or outstanding capital stock of
any corporate tenant, or of a corporate subtenant, or of the issued

 

-46-



--------------------------------------------------------------------------------

and outstanding membership interests in a limited liability company tenant or
subtenant and/or the creation of one or more additional classes of capital stock
of any corporate tenant or any corporate subtenant, in a single transaction or a
series of related or unrelated transactions, resulting in a change in the legal
or beneficial ownership of such tenant or subtenant so that the shareholders or
members of such tenant or subtenant existing immediately prior to such
transaction or series of transactions shall no longer own a majority of the
issued and outstanding capital stock or membership interest of such tenant or
subtenant, shall be deemed an assignment of this Lease, except that the issuance
or increase in the amount of issued and/or outstanding capital stock of any
corporate tenant, or of a corporate subtenant, as part of a public offering or
“stock-split” of such capital stock of such tenant or subtenant shall not be
deemed to be an assignment of this Lease, (iii) an agreement by any other person
or entity, directly or indirectly, to assume Tenant’s obligations under this
Lease shall be deemed an assignment, (iv) any person or legal representative of
Tenant, to whom Tenant’s interest under this Lease passes by operation of law,
or otherwise, shall be bound by the provisions of this Article 15, (v) a
modification, amendment or extension of a sublease shall be deemed a sublease;
and (vi) the change or conversion of Tenant to a limited liability company, a
limited liability partnership or any other entity which possesses the
characteristics of a limited liability shall be deemed an assignment. Tenant
agrees to furnish to Landlord on request at any time such information and
assurances as Landlord may reasonably request that neither Tenant, nor any
previously permitted subtenant, has violated the provisions of this Article 15.

(B) The provisions of clauses (a), (c) and (d) of Section 15.1 and
Section 15.4(B)(3)(iii) shall not apply to transactions with a corporation or a
limited liability company into or with which Tenant is merged or consolidated or
with a Person to which substantially all of Tenant’s assets are transferred
(provided such merger, consolidation or transfer of assets is for a good
business purpose and not principally for the purpose of transferring the
leasehold estate created by this Lease, and provided further, that the assignee
has a net worth at least equal to or in excess of the net worth of Tenant as of
the date of this Lease and as of the date immediately prior to such merger or
transfer, whichever is greater) or, if Tenant is a partnership, with a successor
partnership, nor shall the provisions of clauses (a), (c) and (d) of
Section 15.1 apply to transactions with an entity that controls or is controlled
by Tenant or is under common control with Tenant. Tenant shall notify Landlord
before any such transaction is consummated.

(C) The term “control” as used in this Lease (i) in the case of a corporation
shall mean ownership of more than fifty (50%) percent of the outstanding capital
stock of that corporation or the possession, directly or indirectly through one
or more intermediaries, of the power to direct or cause the

 

-47-



--------------------------------------------------------------------------------

direction of the management and policies of that corporation, whether through
the ownership of voting securities, by contract or otherwise, (ii) in the case
of a general or limited liability partnership, shall mean ownership of more than
fifty (50%) percent of the general partnership interest of the partnership or
the possession, directly or indirectly through one or more intermediaries, of
the power to direct or cause the direction of the management and policies of
that general or limited liability partnership, whether through the ownership of
a partnership interest, by contract or otherwise, (iii) in the case of a limited
partnership, shall mean ownership of more than fifty (50%) percent of the
general partnership interests of such limited partnership or the possession,
directly or indirectly through one or more intermediaries, of the power to
direct or cause the direction of the management and policies of that limited
partnership, whether through the ownership of a general partnership interest, by
contract or otherwise, and (iv) in the case of a limited liability company,
shall mean ownership of more than fifty (50%) percent of the membership
interests of such limited liability company or the possession, directly or
indirectly through one or more intermediaries, of the power to direct or cause
the direction of the management and policies of that limited liability company,
whether through the ownership of a membership interest, by contract or
otherwise.

Section 15.4. (A) Landlord shall not unreasonably withhold or delay its consent
to a proposed subletting of the Premises, or an assignment of this Lease,
provided that in each such instance, the following requirements shall have been
satisfied (if Tenant proposes a partial sublet, references in this Section 15.4
to the Premises shall, unless the context otherwise requires, refer to such
portion):

(1) in the case of a proposed subletting, the listing for subletting of the
Premises shall not have included a proposed rental rate that is less than the
prevailing rate (the “Prevailing Rate”) set by Landlord for comparable space in
the Building for a comparable term (or if comparable space for a comparable term
is not available in the Building, the fair market rental rate for comparable
space for a comparable term, as reasonably determined by Landlord);

(2) without the prior consent of Landlord, neither the name nor the address of
the Building shall be used in any advertising for subletting of the Premises (or
portion thereof) or an assignment of this Lease;

(3) no Event of Default shall have occurred and be continuing;

(4) the proposed subtenant or assignee shall have a financial standing, be of a
character and be engaged in a business, and propose to use the Premises in a
manner in keeping with the standards in such respects of the other tenancies in
the

 

-48-



--------------------------------------------------------------------------------

Building and will not cause excessive demands on the Building systems;

(5) if Landlord has or within six (6) months thereafter reasonably expects to
have comparable space available in the Building, the proposed subtenant or
assignee shall not be (x) a Person with whom Landlord is then negotiating or
discussing the leasing of space in the Building (other than an existing
subtenant of Tenant in the Premises); or (y) a tenant in or occupant of the
Building or any Person that, directly or indirectly, is controlled by, controls
or is under common control with any such tenant or occupant (other than an
existing subtenant of Tenant in the Premises);

(6) any subletting shall be expressly subject to all of the terms, covenants,
conditions and obligations on Tenant’s part to be observed and performed under
this Lease and any assignment or subletting shall be subject to the further
condition and restriction that this Lease or the sublease shall not be further
assigned, encumbered or otherwise transferred or the subleased premises further
sublet by the subtenant in whole or in part, or any part thereof suffered or
permitted by the assignee or subtenant to be used or occupied by others (except
in accordance with the terms of this Lease), without the prior written consent
of Landlord in each instance, which consent shall not be unreasonably withheld
or delayed in accordance with this Section 15.4;

(7) no subletting shall be for less than one-half of the Premises and shall be
regular in shape and at no time shall there be more than two (2) occupants,
including Tenant, on the floor of the Building in which the Premises is
situated, all of whom shall have direct access through existing public corridors
to elevators, fire stairs and core rest rooms;

(8) Tenant shall reimburse Landlord on demand for any reasonable out-of-pocket
costs that may be incurred by Landlord in connection with said assignment or
sublease, including, without limitation, reasonable attorneys’ fees and
disbursements, and the reasonable costs of making investigations as to the
acceptability of the proposed assignee or subtenant;

(9) any sublease shall expressly provide that in the event of termination,
re-entry or dispossession of Tenant by Landlord under this Lease, Landlord may,
at its option, take over all of the right, title and interest of Tenant as
sublessor under such sublease, and such subtenant shall, at Landlord’s option,
attorn to Landlord pursuant to the then executory provisions of such sublease,
except that Landlord shall not be (i) liable for any previous act or omission of
Tenant under such sublease, (ii) subject to any offset that theretofore accrued
to such subtenant against Tenant, (iii) bound by any previous modification of
such sublease or by any previous prepayment of more than one month’s rent unless
previously approved by Landlord, (iv) bound by any

 

-49-



--------------------------------------------------------------------------------

convenant made by Tenant to such subtenant to undertake or complete or make
payment to or on behalf of a subtenant with respect to any construction of the
Premises or any portion thereof demised by such sublease and (v) bound by any
obligations to make any other payment to or on behalf of the subtenant, except
for services, repairs, maintenance and restoration provided for under the
sublease to be performed after the date of such termination, re-entry or
dispossession by Landlord under this Lease and which Landlord is required to
perform hereunder with respect to the subleased space at Landlord’s expense;

(10) Tenant shall have complied with the requirements of paragraph (D) of this
Section 15.4; and

(11) The nature of the occupancy, the use and the manner of use of the Premises
by the proposed subtenant or assignee shall not impose on Landlord any
requirements of the ADA in excess of those requirements imposed on Landlord in
the absence of such proposed subtenant or assignee or such occupancy, use or
manner of use, unless such proposed subtenant or assignee shall have agreed to
comply with each of such excess requirements and, at Landlord’s option, shall
have furnished Landlord with such security as Landlord may reasonably require to
assure that such subtenant or assignee shall so comply.

(B) (1) Should Tenant agree to assign this Lease, other than by an assignment
contemplated by Section 15.3, Tenant shall deliver to Landlord as soon as that
agreement is consummated, but no less than 45 days prior to the effective date
of the contemplated assignment, an executed counterpart of such agreement, and
all ancillary agreements with the proposed assignee, and Landlord shall then,
have the right to elect, by notifying Tenant within 30 days of such delivery,
(i) to terminate this Lease as of such effective date as if such date were the
Fixed Expiration Date set forth in this Lease, or (ii) to accept the assignment
of this Lease from Tenant, and Tenant shall then promptly execute and deliver to
Landlord, or Landlord’s designee if so elected by Landlord, in form reasonably
satisfactory to Landlord’s counsel, an assignment that shall be effective as of
such effective date.

(2) In the event that this Lease shall be assigned to Landlord or Landlord’s
designee or if the Premises shall be sublet to Landlord or Landlord’s designee
pursuant to Section 15.4 (B)(3), the provisions of any such assignment or
sublease and the obligations of Landlord and the rights of Tenant with respect
thereto shall not be binding upon or otherwise affect the rights of any holder
of a Mortgage or of a Superior Lease unless such holder shall elect by written
notice to Tenant to succeed to the position of Landlord or its designee, as the
case may be, thereunder.

(3) Should Tenant agree to sublet the Premises or any portion thereof, other
than by a sublease contemplated by

 

-50-



--------------------------------------------------------------------------------

Section 15.3, Tenant shall deliver to Landlord, as soon as that agreement is
consummated, but no less than 45 days prior to the effective date of the
contemplated sublease, an executed counterpart of the proposed sublease and all
ancillary agreements with the proposed sublessee, and Landlord shall then have
the right to elect, by notifying Tenant within 30 days of such delivery, (i) in
the case of a proposed subletting for substantially the remainder of the Term,
to terminate this Lease as to the portion of the Premises affected by such
proposed subletting or as to the entire Premises in the case of a subletting
thereof, as of such effective date, (ii) in the case of a proposed subletting of
the entire Premises for substantially the remainder of the Term, to accept an
assignment of this Lease from Tenant, and Tenant shall then promptly execute and
deliver to Landlord, or Landlord’s designee if so elected by Landlord, in form
reasonably satisfactory to Landlord’s counsel, an assignment that shall be
effective as of such effective date, or (iii) to accept a sublease (a “Recapture
Sublease”) from Tenant of the portion of the Premises affected by such proposed
subletting or the entire Premises in the case of a proposed subletting thereof
(such sublet premises, the “Recapture Space”) for the same term as the proposed
sublease, and Tenant shall then promptly execute and deliver such Recapture
Sublease to Landlord or Landlord’s designee (the subtenant under such Recapture
Sublease, the “Recapture Subtenant”), commencing with such effective date.

(C) (1) If Landlord shall exercise its option set forth in
Section 15.4(B)(3)(iii) to enter into a Recapture Sublease, such Recapture
Sublease shall:

(a) be at a rate, at all times throughout the term of the Recapture Sublease,
equal to (if Tenant had proposed to sublet the Premises) the rate set forth in
the proposed sublease;

(b) otherwise be upon the same terms and conditions as those contained in the
proposed sublease and the terms and conditions contained in this Lease, except
such as are irrelevant or inapplicable and except as otherwise expressly set
forth to the contrary in this paragraph (C);

(c) give the Recapture Subtenant the unqualified and unrestricted right, without
Tenant’s permission, to assign such sublease and to further sublet the Recapture
Space or any part thereof and to make any and all changes, alterations, and
improvements in and to the Recapture Space;

(d) provide in substance that any such changes, alterations, and improvements
made in the Recapture Space may be removed, in whole or in part, prior to or
upon the expiration or other termination of the Recapture Sublease provided that
any material damage and injury caused thereby shall be repaired;

 

-51-



--------------------------------------------------------------------------------

(e) provide that (i) the parties to such Recapture Sublease expressly negate any
intention that any estate created under the Recapture Sublease be merged with
any estate held by either of said parties, (ii) prior to the commencement of the
term of the Recapture Sublease, Tenant, at its expense, shall make such
alterations as may be required or reasonably deemed necessary by the Recapture
Subtenant to physically separate the Recapture Space from the balance of the
Premises and to provide appropriate means of access thereto and to the public
portions of the balance of the floor such as toilets, janitor’s closets,
telephone and electrical closets, fire stairs, elevator lobbies, etc., and
(iii) at the expiration of the term of such Recapture Sublease, Tenant will
accept the Recapture Space in its then existing condition, broom clean; and

(f) provide that the Recapture Subtenant or occupant shall use and occupy the
Recapture Space for any lawful purpose approved by Landlord.

(2) Until the termination of a Recapture Sublease, performance by Recapture
Subtenant under a Recapture Sublease shall be deemed performance by Tenant of
any similar obligation under this Lease and Tenant shall not be liable for any
default under this Lease or deemed to be in default hereunder if such default is
occasioned by or arises from any act or omission of Recapture Subtenant under
the Recapture Sublease or is occasioned by or arises from any act or omission of
any occupant under the Recapture Sublease.

(3) If Recapture Subtenant is unable to give Tenant possession of the Recapture
Space at the expiration of the term of the Recapture Sublease by reason of the
holding over or retention of possession of any tenant or other occupant, then
(w) Recapture Subtenant shall continue to pay all charges previously payable,
and comply with all other obligations under the Recapture Sublease until the
date upon which Recapture Subtenant gives Tenant possession of such Recapture
Space free of occupancies, (x) neither the Expiration Date nor the validity of
this Lease shall be affected, (y) Tenant waives any rights under Section 223-a
of the Real Property Law of New York, or any successor statute of similar
import, to rescind this Lease and further waives the right to recover any
damages from Landlord or Recapture Subtenant that may result from the failure of
Landlord or Recapture Subtenant to deliver possession of the Recapture Space at
the end of the term of the Recapture Sublease, and (z) Recapture Subtenant, at
Recapture Subtenant’s expense, shall use its reasonable efforts to deliver
possession of such Recapture Space to Tenant and in connection therewith, if
necessary, shall institute and diligently and in good faith prosecute holdover
and any other appropriate proceeding against the occupant of such Recapture
Space. If Recapture Subtenant shall fail to institute and/or diligently and in
good faith prosecute holdover or other appropriate proceedings against the
occupant of such Recapture Space, Tenant shall be entitled, after written notice
to Landlord

 

-52-



--------------------------------------------------------------------------------

and Recapture Subtenant, to prosecute the same in Recapture Subtenant’s name,
and Recapture Subtenant shall reimburse Tenant for the reasonable cost thereof
on demand.

(4) The failure by Landlord to exercise its option under Sections 15.4(B) with
respect to any subletting or assignment shall not be deemed a waiver of such
option with respect to any extension of such subletting or assignment or any
subsequent subletting or assignment.

(D) Tenant shall deliver to Landlord, within five (5) days after execution
thereof by Tenant, but at least 45 days prior to the effective date of the
contemplated sublease or assignment, an original counterpart of any executed
sublease or instrument of assignment, together with (i) Tenant’s and the
subtenant’s (or assignee’s) affidavit that such sublease or assignment
instrument is the true and complete statement of the subletting or assignment
and reflects all sums and other consideration passing between the parties to the
sublease or assignment and (ii) all reports, returns, questionnaires and other
documents required to be filed under Article 31 of the New York State Tax Law
and under Chapter 21 of the New York City Administrative Code.

Section 15.5. (A) If Tenant sublets any portion of the Premises, Landlord shall
be entitled to and Tenant shall pay to Landlord, as Additional Rent (the
“Sublease Additional Rent”), a sum equal to fifty (50%) percent of any rents,
additional charges and other consideration payable under the sublease to Tenant
by the subtenant in excess of the Fixed Rent and Escalation Rent accruing during
the term of the sublease in respect of the subleased space (at the rate per
square foot payable by Tenant under this Lease) pursuant to the terms of this
Lease (including, but not limited to, sums paid for the sale or rental of
Tenant’s Property and Alterations less the then undepreciated cost thereof
determined on the basis of Tenant’s federal income tax returns), after deducting
from the total consideration payable under the sublease the following reasonable
expenses actually paid by Tenant to unrelated third parties in connection with
such subletting and not reimbursed by the subtenant: Brokerage commissions,
advertising costs and attorneys’ fees and disbursements (of non-employees of
Tenant). Upon request from Landlord, Tenant shall supply Landlord with
satisfactory evidence of such deducted expenses. Such Sublease Additional Rent
shall be payable as and when received by Tenant.

(B) Landlord may, by notice to Tenant, elect to waive the benefits of this
Section 15.5, for any month or months, prospectively or retroactively. Any
retroactive waiver shall be accompanied by a return to Tenant of all Sublease
Additional Rent theretofore paid to and retroactively waived by Landlord for the
months in question.

 

-53-



--------------------------------------------------------------------------------

Section 15.6. (A) If Tenant shall assign this Lease, Landlord shall be entitled
to and Tenant shall pay to Landlord, as Additional Rent, an amount equal to
fifty (50%) percent of al sums and other consideration paid to Tenant by the
assignee for or by reason of such assignment (including, but not limited to,
sums paid for the sale or rental of Tenant’s Property and Alterations less the
then undepreciated cost thereof determined on the basis of Tenant’s federal
income tax returns), after deducting from the total consideration payable under
the sublease the following reasonable expenses actually paid by Tenant to
unrelated third parties in connection with such assignment and not reimbursed by
the assignee: Brokerage commissions, advertising costs and attorneys’ fees and
disbursements (of non-employees of Tenant). Upon request from Landlord, Tenant
shall supply Landlord with satisfactory evidence of such deducted expenses. Such
Additional Rent shall be payable as and when received by Tenant from the
assignee.

(B) Landlord may, by notice to Tenant, elect to waive the benefits of this
Section 15.6, prospectively or retrospectively. Any retroactive waiver shall be
accompanied by a return to Tenant of all amounts theretofore paid to and
retroactively waived by Landlord.

Section 15.7. Landlord shall have no liability for brokerage commissions
incurred with respect to any assignment of this Lease or any subletting of all
or any part of the Premises by or on behalf of Tenant. Tenant shall pay, and
shall indemnify and hold Landlord harmless from and against, any and all cost,
expense (including reasonable attorneys’ fees and disbursements) and liability
in connection with any compensation, commissions or charges claimed by any
broker or agent with respect to any such assignment or subletting.

Section 15.8. Tenant shall not sublease any portion of the Premises or assign
this Lease to any Person where the payment, of any item of rent under the
sublease or Rental under this Lease depends in whole or in part on the income or
profits derived by any such Person from the Premises, other than amounts based
on a fixed percentage of gross receipts or gross sales.

ARTICLE 16

ACCESS TO PREMISES

Section 16.1. (A) Tenant shall permit Landlord, Landlord’s agents and public
utilities servicing the Building to erect, use and maintain concealed ducts,
pipes and conduits in and through the Premises, provided the same do not
interfere with Tenant’s use of the Premises or decrease the usable area thereof
by more than a de minimis amount. Landlord, any Lessor or such party’s agents
shall have the right to enter the Premises at all reasonable times upon (except
in case of emergency) reasonable

 

-54-



--------------------------------------------------------------------------------

prior notice, which notice may be oral, to examine the same, to prior to show
the same to prospective purchasers, Mortgagees or lessees of the Building or
space therein, and to make such repairs, alterations, improvements or additions
(i) as Landlord may deem necessary to the Premises (or as Landlord is otherwise
entitled to make under this Lease to the Premises), or to make such repairs,
alterations, improvements or additions as Landlord may deem necessary or
desirable to any other portion of the Building, or (ii) which Landlord may elect
to perform at least ten (10) days after notice (except in an emergency when no
notice shall be required) following Tenant’s failure to make repairs or perform
any work which Tenant is obligated to make or perform under this Lease, or
(iii) for the purpose of complying with Requirements, and Landlord shall be
allowed to take all material into and upon the Premises that may be required
therefor without the same constituting an eviction or constructive eviction of
Tenant in whole or in part and the Fixed Rent (and any other item of Rental)
shall in no respect abate or be reduced by reason of said repairs, alterations,
improvements or additions, wherever located, or while the same are being made,
by reason of loss or interruption of business of Tenant, or otherwise (except as
otherwise expressly set forth in this Lease). Notwithstanding the foregoing, for
purposes of showing the Premises to prospective lessees, Landlord shall only be
entitled to enter the Premises, (i) during the 12 months immediately prior to
the Fixed Expiration Date, upon reasonable prior notice (which may be oral), or
(ii) at any time after an Event of Default under this Lease, without notice to
Tenant.

(B) Any work performed or installations made pursuant to this Article 16 shall
be made with reasonable diligence and otherwise pursuant to Section 7.3.

(C) Any pipes, ducts, or conduits installed in or through the Premises pursuant
to this Article 16 shall, if reasonably practicable, either be concealed behind,
beneath or within partitioning, columns, ceilings or floors located or to be
located in the Premises, or completely furred at points immediately adjacent to
partitioning, columns or ceilings located or to be located in the Premises.

Section 16.2. If Tenant is not present when for any reason entry into the
Premises may be necessary or permissible, Landlord or Landlord’s agents may
enter the same without rendering Landlord or such agents liable therefor (if
during such entry Landlord or Landlord’s agents accord reasonable care to
Tenant’s Property), and without in any manner affecting this Lease.

Section 16.3. Landlord also shall have the right at any time, without the same
constituting an actual or constructive eviction and without incurring any
liability to Tenant therefor, to change the arrangement or location of entrances
or passageways, doors and doorways, and corridors, elevators, stairs, toilets or
other public parts of the Building, provided

 

-55-



--------------------------------------------------------------------------------

any such change does not unreasonably interfere with, or deprive Tenant of
access to, the Building or the Premises, and provided, further, that if Landlord
changes the location of the doorway to the premises, Landlord shall first notify
Tenant thereof (which notice may be oral); to put so-called “solar film” or
other energy-saving installations on the inside and outside of the windows; and
to change the name, number or designation by which the Building is commonly
known. All parts (except surfaces facing the interior of the Premises) of all
walls, windows and doors bounding the Premises (including exterior Building
walls, exterior core corridor walls, exterior doors and entrances), all space in
or adjacent to the Premises used for shafts, stacks, stairways, chutes, pipes,
conduits, ducts, fan rooms, heating, air cooling, plumbing and other mechanical
facilities, service closets and other Building facilities are not part of the
premises, and Landlord shall have the use thereof, as well as access thereto
through the Premises for the purposes of operation, maintenance, alteration and
repair.

ARTICLE 17

RESERVED

ARTICLE 18

DEFAULT

Section 18.1. Each of the following events shall be an “Event of Default” under
this Lease:

(A) if Tenant shall on any occasion default in the payment when due of any
installment of Fixed Rent or in the payment when due and for five (5) days
thereafter of any other item of Rental; provided, however, that the first
occasion during each Lease Year on which Tenant shall default in the payment
when due of an installment of Fixed Rent shall not constitute an Event of
Default hereunder until the fifth day after Landlord shall have given Tenant
written notice of such default; or

(B) if Tenant shall fail more than two (2) times in any Lease Year to make a
payment when due of any Rental, and Landlord shall have given Tenant notice
after the second such occurrence advising Tenant of such occurrences; or

(C) if Tenant shall default in the observance or performance of any term,
covenant or condition on Tenant’s part to be observed or performed under any
other lease with Landlord or Landlord’s predecessor-in-interest of any other
space in the Building, and such default shall continue beyond any grace period
set forth in such other lease for the remedying of such default; or

 

-56-



--------------------------------------------------------------------------------

SCHEDULE A

Floor Plan

LOGO [g30204img_001.jpg]

 

8



--------------------------------------------------------------------------------

(D) if the Premises shall become vacant for more than 60 days or shall be
abandoned; or

(E) if Tenant’s interest in this Lease shall devolve upon or pass to any person,
whether by operation of law or otherwise, except as expressly permitted under
Article 15 hereof;

(F) if Tenant shall generally not, or shall be unable to, or shall admit in
writing Tenant’s inability to, as to any obligation, pay Tenant’s debts as they
become due; or

(G) if Tenant shall commence or institute any case, proceeding or other action
(a) seeking relief on Tenant’s behalf as debtor, or to adjudicate it a bankrupt
or insolvent, or seeking reorganization, arrangement, adjustment, winding-up,
liquidation, dissolution, composition or other relief with respect to Tenant or
Tenant’s debts under any existing or future law of any jurisdiction, domestic or
foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, or (b) seeking appointment of a receiver, trustee, custodian or other
similar official for it or for all or any substantial part of its property; or

(H) if Tenant shall make a general assignment for the benefit of creditors; or

(I) if any case, proceeding or other action shall be commenced or instituted
against Tenant (a) seeking to have an order for relief entered against Tenant as
debtor or to adjudicate Tenant a bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, winding-up, liquidation, dissolution,
composition or other relief with respect to Tenant or Tenant’s debts under any
existing or future law of any jurisdiction, domestic or foreign, relating to
bankruptcy, insolvency, reorganization or relief of debtors, or (b) seeking
appointment of a receiver, trustee, custodian or other similar official for
Tenant or for all or any substantial part of Tenant’s property, which either
(i) results in any such entry of an order for relief, adjudication of bankruptcy
or insolvency or such an appointment or the issuance or entry of any other order
having a similar effect or (ii) remains undismissed for a period of sixty
(60) days; or

(J) if any case, proceeding or other action shall be commenced or instituted
against Tenant seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of Tenant’s property
which results in the entry of an order for any such relief which is not vacated,
discharged, stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or

(K) if Tenant shall take any action in furtherance of, or indicating Tenant’s
consent to, approval of, or acquiescence

 

-57-



--------------------------------------------------------------------------------

in, any of the acts set forth in subsections 18.1(G), (H), (I) and/or (J) above
and/or subsection 18.1(L) below; or

(L) if a trustee, receiver or other custodian shall be appointed for any
substantial part of the assets of Tenant which appointment is not vacated or
effectively stayed within sixty (60) days; or

(M) if Tenant shall default in the observance or performance of any other term,
covenant or condition of this Lease on Tenant’s part to be observed or performed
and Tenant shall fail to remedy such default within 20 days after notice by
Landlord to Tenant of such default, or if such default is of such a nature that
it cannot with due diligence be completely remedied within said period of 20
days and the continuation of which for the period required for cure will not
subject Landlord to the risk of criminal liability or termination of any
Superior Lease or foreclosure of any Mortgage, if Tenant shall not, (i) within
said 20 day period advise Landlord of Tenant’s intention duly to institute all
steps necessary to remedy such situation, (ii) duly institute within said 20-day
period, and thereafter diligently and continuously prosecute to completion all
steps necessary to remedy the same and (iii) complete such remedy within such
time after the date of the giving of said notice by Landlord as shall reasonably
be necessary.

Section 18.2. If an Event of Default shall occur, Landlord may, at any time
thereafter, at Landlord’s option, give written notice to Tenant stating that
this Lease and the Term shall expire and terminate on the date specified in such
notice, which date shall not be less than three (3) days after the giving of
such notice, whereupon this Lease and the Term and all rights of Tenant under
this Lease shall automatically expire and terminate as if the date specified in
the notice given pursuant to this Section 18.2 were the Fixed Expiration Date
and Tenant immediately shall quit and surrender the Premises, but Tenant shall
remain liable for damages as provided herein or pursuant to law. Anything
contained herein to the contrary notwithstanding, if such termination shall be
stayed by order of any court having jurisdiction over any proceeding described
in Section 18.1(G), (I) or (J), or by federal or state statute, then, following
the expiration of any such stay, or if the trustee appointed in any such
proceeding, Tenant or Tenant as debtor-in-possession fails to assume Tenant’s
obligations under this Lease within the period prescribed therefor by law or
within one hundred twenty (120) days after entry of the order for relief or as
may be allowed by the court, or if said trustee, Tenant or Tenant as
debtor-in-possession shall fail to provide adequate protection of Landlord’s
right, title and interest in and to the Premises or adequate assurance of the
complete and continuous future performance of Tenant’s obligations under this
Lease, Landlord, to the extent permitted by law or by leave of the court having
jurisdiction over such proceeding, shall have the right, at its election, to
terminate this Lease on three (3) days’ notice to

 

-58-



--------------------------------------------------------------------------------

Tenant, Tenant as debtor-in-possession or said trustee and upon the expiration
of said three (3) day period this Lease shall cease and expire as aforesaid and
Tenant, Tenant as debtor-in-possession or said trustee shall immediately quit
and surrender the premises as aforesaid.

Section 18.3. If, at any time, (i) Tenant shall consist of two (2) or more
persons, or (ii) Tenant’s obligations under this Lease shall have been
guaranteed by any person other than Tenant, or (iii) Tenant’s interest in this
Lease has been assigned, the word “Tenant” as used in Section 18.1(G), (I) or
(J), shall be deemed to mean any one or more of the persons primarily or
secondarily liable for Tenant’s obligations under this Lease. Any monies
received by Landlord from or on behalf of Tenant during the pendency of any
proceeding of the types referred to in Section 18.1(G), (I) or (J) shall be
deemed paid as compensation for the use and occupancy of the Premises and the
acceptance of any such compensation by Landlord shall not be deemed an
acceptance of Rental or a waiver on the part of Landlord of any rights under
Section 18.2.

ARTICLE 19

REMEDIES AND DAMAGES

Section 19.1. (A) If any Event of Default shall occur, or this Lease and the
Term shall expire and come to an end as provided in Article 18:

(1) Tenant shall quit and peacefully surrender the Premises to Landlord, and
Landlord and its agents may immediately, or at any time after such Event of
Default or after the date upon which this Lease and the Term shall expire and
come to an end, re-enter the Premises or any part thereof, without notice,
either by summary proceedings, or by any other applicable action or proceeding,
or by force or otherwise (without being liable to indictment, prosecution or
damages therefor), and may repossess the Premises and dispossess Tenant and any
other persons from the Premises by summary proceedings or otherwise and remove
any and all of their property and effects from the Premises (and Tenant shall
remain liable for damages as provided herein or pursuant to law); and

(2) Landlord, at Landlord’s option, may relet the whole or any part or parts of
the Premises from time to time, either in the name of Landlord or otherwise, to
such tenant or tenants, for such term or terms ending before, on or after the
Fixed Expiration Date, at such rent or rentals and upon such other conditions,
which may include concessions and free rent periods, as Landlord, in Landlord’s
sole discretion, may determine; provided, however, that Landlord shall have no
obligation to relet the Premises or any part thereof and shall in no event be
liable for refusal or failure to relet the Premises

 

-59-



--------------------------------------------------------------------------------

or any part thereof, or, in the event of any such reletting, for refusal or
failure to collect any rent due upon any such reletting, and no such refusal or
failure shall operate to relieve Tenant of any liability under this Lease or
otherwise affect any such liability, and Landlord, at Landlord’s option, may
make such Alterations, in and to the Premises as Landlord, in Landlord’s sole
discretion, shall consider advisable or necessary in connection with any such
reletting or proposed reletting, without relieving Tenant of any liability under
this Lease or otherwise affecting any such liability.

(B) Tenant hereby waives the service of any notice of intention to re-enter or
to institute legal proceedings to that end that may otherwise be required to be
given under any present or future law. Tenant, on its own behalf and on behalf
of all persons claiming through or under Tenant, including all creditors, does
further hereby waive any and all rights that Tenant and all such persons might
otherwise have under any present or future law to redeem the Premises, or to
re-enter or repossess the Premises, or to restore the operation of this Lease,
after (a) Tenant shall have been dispossessed by a judgment or by warrant of any
court or judge, or (b) any re-entry by Landlord, or (c) any expiration or
termination of this Lease and the Term, whether such dispossess, re-entry,
expiration or termination is by operation of law or pursuant to the provisions
of this Lease. The words “re-entry”, “re-enter” and “re-entered” as used in this
Lease shall not be deemed to be restricted to their technical legal meanings. In
the event of a breach or threatened breach by Tenant, or any persons claiming
through or under Tenant, of any term, covenant or condition of this Lease,
Landlord shall have the right to enjoin such breach and the right to invoke any
other remedy allowed by law or in equity as if re-entry, summary proceedings and
other special remedies were not provided in this Lease for such breach. The
right to invoke the remedies hereinbefore set forth are cumulative and shall not
preclude Landlord from invoking any other remedy allowed at law or in equity.

Section 19.2. (A) If this Lease and the Term shall expire and come to an end as
provided in Article 18, or by or under any summary proceeding or any other
action or proceeding, or if Landlord shall re-enter the Premises as provided in
Section 19.1, or by or under any summary proceeding or any other action or
proceeding, then, in any of said events:

(1) Tenant shall pay to Landlord all Fixed Rent, Escalation Rent, other
Additional Rent and other items of Rental payable under this Lease by Tenant to
Landlord to the date upon which this Lease and the Term shall have expired and
come to an end or to the date of re-entry upon the Premises by Landlord, as the
case may be;

(2) Tenant also shall be liable for and shall pay to Landlord, as damages, any
deficiency (“Deficiency”) between

 

-60-



--------------------------------------------------------------------------------

the Rental for the period which otherwise would have constituted the unexpired
portion of the Term and the net amount, if any, of rents collected under any
reletting effected pursuant to the provisions of Section 19.1 (A) (2) for any
part of such period (after first deducting from the rents collected under any
such reletting all of Landlord’s expenses in connection with the termination of
this Lease, Landlord’s re-entry upon the Premises and such reletting including,
but not limited to, all repossession costs, brokerage commissions, attorneys’
fees and disbursements, alteration costs and other expenses of preparing the
premises for such reletting); any such Deficiency shall be paid in monthly
installments by Tenant on the days specified in this Lease for payment of
installments of Fixed Rent; Landlord shall be entitled to recover from Tenant
each monthly Deficiency as the same shall arise, and no suit to collect the
amount of the Deficiency for any month shall prejudice Landlord’s right to
collect the Deficiency for any subsequent month by a similar proceeding; and

(3) whether or not Landlord shall have collected any monthly Deficiency as
aforesaid, Landlord shall be entitled to recover from Tenant, and Tenant shall
pay to Landlord, on demand, in lieu of any further Deficiency as and for
liquidated and agreed final damages, a sum equal to the amount by which the
unpaid Rental for the period which otherwise would have constituted the
unexpired portion of the Term exceeds the then fair and reasonable rental value
of the Premises for the same period, both discounted to present worth at four
(4%) percent per annum less than the Base Rate; if, before presentation of proof
of such liquidated damages to any court, commission or tribunal, the Premises,
or any part thereof, are relet by Landlord for the period which otherwise would
have constituted the unexpired portion of the Term, or any part thereof, the
amount of rent reserved upon such reletting shall be deemed, prima facie, to be
the fair and reasonable rental value for the part or the whole of the Premises
so relet during the term of the reletting.

(B) If the Premises, or any part thereof, shall be relet together with other
space in the Building, the rents collected or reserved under any such reletting
and the expenses of any such reletting shall be equitably apportioned for the
purposes of this Section 19.2. Tenant shall in no event be entitled to any rents
collected or payable under any reletting, whether or not such rents exceed the
Fixed Rent reserved in this Lease. Solely for the purposes of this Article 19,
the term “Escalation Rent” as used in Section 19.2(A) shall mean the Escalation
Rent in effect immediately prior to the Expiration Date, or the date of re-entry
upon the Premises by Landlord, as the case may be, adjusted to reflect any
increase pursuant to the provisions of Article 3 hereof for the Operating Year
immediately preceding such event. Nothing contained in Article 18 or this
Article 19 shall be deemed to limit or preclude the recovery by Landlord from
Tenant of the maximum amount allowed to be obtained as damages by any statute or
rule of law, or of any sums or

 

-61-



--------------------------------------------------------------------------------

damages to which Landlord may be entitled in addition to the set forth in this
Section 19.2.

ARTICLE 20

FEES AND EXPENSES

Section 20.1. If (i) an Event of Default shall occur under this Lease, or
(ii) Tenant does or permits any act or thing upon the Premises that would cause
Landlord to be in default under any superior Lease or Mortgage and Tenant does
not cure such act or thing within 15 days (or such shorter period as Landlord
may be permitted pursuant to any Superior Lease or Mortgage) after notice
thereof, or (iii) Tenant fails to comply with its obligations under this Lease
and the preservation of property or the safety of any tenant, occupant or other
person is threatened, Landlord may (1) perform the same for the account of
Tenant, or (2) make any expenditure or incur any obligation for the payment of
money in connection with any obligation owed to Landlord, including, but not
limited to, reasonable attorneys’ fees and disbursements in instituting,
prosecuting or defending any action or proceeding, and in either case the cost
thereof, with interest thereon at the Applicable Rate, shall be deemed to be
Additional Rent hereunder and shall be paid by Tenant to Landlord within ten
(10) days after rendition of any bill or statement to Tenant therefor. In
addition, Tenant shall pay Landlord any reasonable attorneys’ fees and
disbursements incurred by Landlord in connection with any proceeding in which
the value for the use and occupancy of the Premises by Tenant is being
determined (whether or not any such proceeding results from a default by Tenant
under this Lease).

Section 20.2. If Tenant shall fail to pay any installment of Fixed Rent,
Additional Rent or any other item of Rental for a period longer than five
(5) Business Days after the same shall have become due, Tenant shall pay to
Landlord, in addition to such installment of Fixed Rent, Additional Rent or
other item of Rental, as the case may be, as a late charge and as Additional
Rent, a sum equal to interest at the Applicable Rate on the amount unpaid,
computed from the date such payment was due, without regard to any such grace
period, to and including the date of payment.

ARTICLE 21

NO REPRESENTATIONS BY LANDLORD

Section 21.1. Landlord and Landlord’s agents have made no representations or
promises with respect to the Building, the Real Property or the Premises except
as herein expressly set forth, and no rights, easements or licenses are acquired
by Tenant by implication or otherwise except as expressly set forth

 

-62-



--------------------------------------------------------------------------------

herein, Tenant shall accept possession of the Premises in its “as-is” condition
on the Commencement Date, and Landlord shall have no other obligation to perform
any work or make any installations in order to prepare the Premises for Tenant’s
occupancy, except that prior to the Commencement Date, Landlord shall replace
the water damaged ceiling tiles located in the women’s lavatory in the Premises.
The taking of occupancy of the whole or any part of the Premises by Tenant shall
be conclusive evidence, as against Tenant, that Tenant accepts possession of the
same and that the Premises and the Building were in good and satisfactory
condition at the time such occupancy was so taken and that the Premises were
substantially as shown on Schedule A. All references in this Lease to the
consent or approval of Landlord shall be deemed to mean the written consent or
approval executed by Landlord and no other consent or approval of Landlord shall
be effective for any purpose whatsoever. Nothing contained in this Section 21.1
shall relieve Landlord of its obligation to pay Tenant Landlord’s Contribution
in accordance with Section 6.4 this Lease.

ARTICLE 22

END OF TERM

Section 22.1. Upon the expiration or other termination of this Lease, Tenant
shall quit and surrender to Landlord the Premises, vacant, broom clean, in good
order and condition, ordinary wear and tear and damage for which Tenant is not
responsible pursuant to the provisions of Article 13 excepted, and Tenant shall
remove all of Tenant’s Alterations as may be required pursuant to Article 6.
Tenant shall also remove all of Tenant’s Property and all other personal
property and personal effects of all persons claiming through or under Tenant,
and shall pay the cost of repairing all damage to the Premises and the Real
Property occasioned by such removal. Any Tenant’s Property or other personal
property that remains in the Premises after the termination of this Lease shall
be deemed to have been abandoned and either may be retained by Landlord as its
property or may be disposed of in such manner as Landlord may see fit. If such
Tenant’s Property or other personal property or any part thereof is sold,
Landlord may receive and retain the proceeds of such sale as the property of
Landlord. Any expense incurred by Landlord in removing or disposing of such
Tenant’s Property or other personal property or Alterations required to be
removed as provided in Article 6, as well as the cost of repairing all damage to
the Building or the Premises caused by such removal, shall be reimbursed to
Landlord by Tenant, as Additional Rent, on demand.

Section 22.2. If the Expiration Date falls on a day which is not a Business Day,
then Tenant’s obligations under Section 22.1 shall be performed on or prior to
the immediately preceding Business Day.

 

-63-



--------------------------------------------------------------------------------

Section 22.3. Tenant expressly waives, for itself and for any person claiming
through or under Tenant, any rights that Tenant or any such person may have
under the provisions of Section 2201 of the New York Civil Practice Law and
Rules and of any similar or successor law of like import then in force in
connection with any holdover proceedings that Landlord may institute to enforce
the provisions of this Article.

Section 22.4. If the Premises are not surrendered upon the expiration or other
termination of this Lease, Tenant hereby indemnifies Landlord against liability
resulting from delay by Tenant in so surrendering the Premises, including any
claims made by any succeeding tenant or prospective tenant founded upon such
delay and agrees to be liable to Landlord for (i) any payment or rent concession
which Landlord may be required to make to any tenant obtained by Landlord for
all or any part of the Premises in order to induce such tenant not to terminate
its lease by reason of the holding-over by Tenant and (ii) the loss of the
benefit of the bargain if any such tenant shall terminate its lease by reason of
the holding-over by Tenant.

Section 22.5. Tenant’s obligation under this Article shall survive the
expiration or termination of this Lease.

ARTICLE 23

OMITTED

ARTICLE 24

NO WAIVER

Section 24.1. No act or thing done by Landlord or Landlord’s agents during the
Term shall be deemed an acceptance of a surrender of the Premises, and no
agreement to accept such surrender shall be valid unless in writing signed by
Landlord. No employee of Landlord or of Landlord’s agents shall have any power
to accept the keys to the Premises prior to the termination of this Lease. The
delivery of keys to any employee of Landlord or of Landlord’s agents shall not
operate as a termination of this Lease or a surrender of the Premises. If Tenant
shall at any time desire to have Landlord sublet the Premises for Tenant’s
account, Landlord or Landlord’s agents are authorized to receive the keys for
such purpose without releasing Tenant from any of the obligations under this
Lease, and Tenant hereby relieves Landlord of any liability for loss of or
damage to any of Tenant’s effects in connection with such subletting.

Section 24.2. The failure of Landlord to seek redress for violation of, or to
insist upon the strict performance of, any covenant or condition of this Lease,
or any of the Rules and Regulations, shall not prevent a subsequent act, which
would have

 

-64-



--------------------------------------------------------------------------------

originally constituted a violation, from having all of the force and effect of
an original violation. The receipt by Landlord of Fixed Rent, Additional Rent or
any other item of Rental with knowledge of the breach of any covenant of this
Lease shall not be deemed a waiver of such breach. The failure of Landlord to
enforce any of the Rules and Regulations against Tenant or any other tenant in
the Building shall not be deemed a waiver of any such Rules and Regulations. No
provision of this Lease shall be deemed to have been waived by Landlord, unless
such waiver shall be in writing and shall be signed by Landlord. No payment by
Tenant or receipt by Landlord of a lesser amount than the Rental then due and
payable shall be deemed to be other than on account of the earliest item(s) of
Rental, or as Landlord may elect to apply the same, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance due of the Rental
or pursue any other remedy in this Lease provided. This Lease contains the
entire agreement between the parties and all prior negotiations and agreements
are merged herein. Any executory agreement hereafter made shall be ineffective
to change, discharge or effect an abandonment of this Lease in whole or in part
unless such executory agreement is in writing and signed by the party against
whom enforcement of the change, discharge or abandonment is sought.

ARTICLE 25

WAIVER OF TRIAL BY JURY

Section 25.1. Landlord and Tenant shall and they hereby do waive trial by jury
in any action, proceeding or counterclaim brought by either of them against the
other on any matters whatsoever arising out of or in any way connected with this
Lease, the relationship of Landlord and Tenant, Tenant’s use or occupancy of the
Premises, whether during or after the Term, or for the enforcement of any remedy
under any statute, emergency or otherwise. If Landlord shall commence any
summary proceeding against Tenant, Tenant will not interpose any counterclaim of
whatever nature or description in any such proceeding (unless failure to impose
such counterclaim would preclude Tenant from asserting in a separate action the
claim which is the subject of such counterclaim), and will not seek to
consolidate such proceeding with any other action which may have been or will be
brought in any other court by Tenant or Landlord.

ARTICLE 26

INABILITY TO PERFORM

Section 26.1. This Lease and the obligation of Tenant to pay Rental hereunder
and to perform all of the other covenants

 

-65-



--------------------------------------------------------------------------------

and agreements hereunder on the part of Tenant to be performed shall in no way
be affected, impaired or excused because Landlord is unable to fulfill any of
Landlord’s obligations under this Lease, expressly or implicitly to be performed
by Landlord, or because Landlord is unable to make or is delayed in making any
repairs, additions, alterations, improvements or decorations, or is unable to
supply or is delayed in supplying any services, equipment or fixtures, if
Landlord is prevented from or delayed in so doing by reason of acts of God,
casualty, strikes or labor troubles, accident, governmental preemption in
connection with an emergency, Requirements, conditions of supply and demand
which have been or are affected by war or other emergency, or any other cause
whatsoever, whether similar or dissimilar to the foregoing, beyond Landlord’s
reasonable control (“Unavoidable Delays”).

ARTICLE 27

BILLS AND NOTICES

Section 27.1. (A) Except as otherwise expressly provided in this Lease, any
bills, statements, consents, notices, demands, requests or other communications
given or required to be given under this Lease (“Notice(s)”) shall be in writing
and shall be deemed sufficiently given or rendered if delivered by hand (against
a signed receipt) or if deposited in a securely fastened, postage prepaid
envelope in a depository that is regularly maintained by the U.S. Postal
Service, sent by registered or certified mail (return receipt requested) and in
either case addressed:

if to Tenant, (a) at Tenant’s address set forth in this Lease, if given prior to
Tenant’s taking possession of the Premises, or (b) at the Building, if given
subsequent to Tenant’s taking possession of the Premises, or (c) at any place
where Tenant or any agent or employee of Tenant may be found if given subsequent
to Tenant’s vacating, deserting, abandoning or surrendering the Premises, in
each case with a copy to David Griffin, Esq., Battle Fowler LLP, 75 East 55th
Street, New York, New York 10022, or

if to Landlord at Landlord’s address set forth in this Lease, Attn: Mr. Brian F.
Zywiciel, Managing Director, with a copy to GE Capital Investment Advisors, One
Boston Place, 18th Floor, Boston, Massachusetts 02108, Attn: Mr. Daniel J.
Bradley, Asset Management, and with a copy to any Mortgagee or Lessor who may
have requested the same, by Notice given in accordance with the provisions of
this Article 27, at the address designated by such Mortgagee or Lessor, or

to such other address(es) as either Landlord or Tenant may designate as its new
address(es) for such purpose by notice given to the other in accordance with the
provisions of this Article 27.

 

-66-



--------------------------------------------------------------------------------

(B) Notices shall be deemed to have been rendered or given (a) on the date
delivered, if delivered by hand, or (b) two Business Days after the date mailed,
if mailed as provided in Section 27.1(A). Notice given by counsel for either
party on behalf of such party or by the Manager on behalf of Landlord shall be
deemed valid notices if addressed and sent in accordance with the provisions of
this Article.

Section 27.2. (A) Notwithstanding the provisions of Section 27.1, Notices
requesting services for Overtime Periods pursuant to Article 28 may be given by
delivery to the Building superintendent or any other person in the Building
designated by Landlord to receive such Notices, and bills may be rendered by
delivering them to the Premises without the necessity of a receipt.

(B) If there shall occur any interruption of certified and registered mail
service, lasting more than five (5) consecutive Business Days, Notices may be
given by telegram or telecopy (fax).

ARTICLE 28

SERVICES AND EQUIPMENT

Section 28.1. Landlord shall, at Landlord’s expense:

(A) Provide passenger elevator service to the Premises on Business Days during
Operating Hours and, subject to Section 28.3, have one elevator on call at all
other times. Tenant agrees that Landlord may, at its election, install elevators
with or without operators and may change the same from time to time.

(B) Provide one (1) freight elevator serving the Premises on call on a “first
come, first served” basis on Business Days during Operating Hours, and on a
reservation, “first come, first served” basis from 6:00 p.m. to 8:00 a.m. on
Business Days and at any time on days other than Business Days.

(C) Maintain and repair the HVAC System installed by Landlord, except for those
repairs which are the obligation of Tenant pursuant to Article 7 of this Lease.
The HVAC System will be operated by Landlord as and when required by law, or for
the comfortable occupancy of the Premises (as reasonably determined by Landlord)
during the applicable seasons on Business Days during Operating Hours, and, upon
the request of Tenant, at other hours at Landlord’s customary charge therefor;
provided that Tenant shall draw and close the draperies or blinds for the
windows of the Premises whenever the HVAC System is in operation and the
position of the sun shall cause the Premises to be uncomfortably warm and shall,
at all times, cooperate fully with Landlord and abide by all of the Rules and
Regulations which Landlord may prescribe for the proper functioning of the HVAC

 

-67-



--------------------------------------------------------------------------------

System. The on-floor portion of the HVAC System will be controlled by landlord,
except for the thermostatic controls within the Premises. Tenant agrees to
maintain the thermostatic controls within the Premises set within the range of
settings mandated by any Requirements for temperature or energy related matters.
Tenant expressly acknowledges that some or all windows are or may be
hermetically sealed and will not open and Landlord makes no representation as to
the habitability of the Premises at any time the HVAC System is not in
operation. Tenant hereby expressly waives any claims against Landlord arising
out of the cessation of operation of the HVAC System, or the suitability of the
Premises when the same is not in operation, whether due to normal scheduling or
the reasons set forth in Section 28.3, but nothing contained in this sentence
shall relieve Landlord from any liability to Tenant resulting from the wilful
misconduct or negligence of Landlord or its employees, contractors or agents.
Landlord will not be responsible for the failure of the HVAC System if such
failure results from the occupancy of the Premises by more than an average of
one person for each one hundred (100) square feet in any separate room or area
or if Tenant shall install and operate machines, incandescent lighting and
appliances the total connected electrical load in excess of the Building’s
electrical specifications, as determined by Landlord’s consulting engineers. If
Tenant shall occupy the Premises at an occupancy rate of greater than that for
which the HVAC System was designed, or if the total connected electrical load is
in excess of the Building’s electrical specifications, as determined by
Landlord’s consulting engineers, or if Tenant’s partitions shall be arranged in
such a way as to interfere with the normal operation of the HVAC System,
Landlord may elect to make changes to the HVAC System or the ducts through which
it operates required by reason thereof, and the reasonable cost thereof shall be
reimbursed by Tenant to Landlord, as Additional Rent, within 20 days after
presentation of a bill therefor. Landlord, throughout the Term, shall have free
access to all mechanical installations of Landlord, including but not limited to
air-cooling, fan, ventilating and machine rooms and electrical closets, and
Tenant shall not construct partitions or other obstructions that may interfere
with Landlord’s free access thereto, or interfere with the moving of Landlord’s
equipment to and from the enclosures containing said installations. Neither
Tenant nor Persons Within Tenant’s Control shall at any time enter the said
enclosures or tamper with, adjust, touch or otherwise in any manner affect said
mechanical installations, except as set forth herein with respect to the
thermostatic controls within the Premises. Without in any way limiting anything
set forth in this subparagraph (C), within a reasonable time after Tenant’s
request, Landlord shall give Tenant written notice of the Building’s electrical
specifications, as determined by Landlord’s consulting engineers.

(D) Furnish hot and cold water for lavatory and drinking and office cleaning
purposes. If Tenant requires, uses or consumes water for any other purposes,
Tenant agrees that

 

-68-



--------------------------------------------------------------------------------

Tenant shall install a meter or meters or other means to measure Tenant’s water
consumption, and Tenant further agrees to pay for the cost of the meter or
meters and the installation thereof, and to pay for the maintenance of said
meter equipment and/or to pay Landlord’s out-of-pocket cost of other means of
measuring such water consumption by Tenant. Tenant shall reimburse Landlord for
the cost of all water consumed (including costs of generating hot water) as
measured by said meter or meters or as otherwise measured, including sewer
rents, as Additional Rent within 20 days after bills are rendered.

(E) Provided Tenant shall keep the Premises in order, Landlord, at Landlord’s
expense, shall cause the Premises, excluding any portions thereof used as
security areas or used for the storage, preparation, service or consumption of
food or beverages, to be cleaned on Business Days in accordance with the
cleaning specifications annexed to this Lease as Schedule C. Tenant shall pay to
Landlord as Additional Rent on demand Landlord’s extra charges, actually paid by
Landlord to Landlord’s cleaning contractor for the Building, for cleaning work
in the Premises or the Building required because of (i) misuse or neglect on the
part of Tenant or its agents, employees, contractors, licensees or invitees,
(ii) use of portions of the Premises for the storage, preparation, service, or
consumption of food or beverages, reproduction, data processing or computer
operations, private lavatories or toilets or other special purposes, (iii) any
glass surfaces other than exterior Building windows and other glass surfaces
required to be cleaned pursuant to Schedule C, (iv) non-Building standard
materials or finishes installed by Tenant or at its request, (v) increase in
frequency or scope of any of the items set forth in Schedule C requested by
Tenant, and (vi) the use of the Premises by Tenant after hours. If, however, any
additional cleaning of the Premises is to be done by Tenant, it shall be done at
Tenant’s sole expense, in a manner reasonably satisfactory to Landlord and no
one other than persons approved by Landlord shall be permitted to enter the
Premises or the Building for such purpose. Tenant shall pay to Landlord as
Additional Rent the cost of removal of any of Tenant’s refuse and rubbish from
the Premises and the Building (x) to the extent that the same, in any one day,
exceeds the average daily amount of refuse and rubbish usually attendant upon
the use of such Premises as offices, as described and included in Landlord’s
cleaning contract for the Building or recommended by Landlord’s cleaning
contractor, and (y) to the extent Landlord shall incur extra charges to
Landlord’s cleaning contractor for the Building related to or deriving from the
preparation or consumption of food or drink. Bills for the same shall be
rendered by Landlord to Tenant at such time as Landlord may elect and shall be
due and payable as Additional Rent within 20 days after the time rendered.
Tenant, at Tenant’s expense, shall cause the Premises to be exterminated on a
monthly basis to the satisfaction of Landlord and additionally shall cause all
portions of the Premises used for the storage, preparation, service or
consumption of food or beverages to be cleaned daily

 

-69-



--------------------------------------------------------------------------------

in a manner reasonably satisfactory to Landlord, and to be treated against
infestation by vermin, rodents or roaches, whenever there is evidence of any
infestation. Tenant shall not permit any person to enter the Premises or the
Building for the purpose of providing such extermination services, unless such
persons have been approved by Landlord (which approval shall not be unreasonably
withheld). If so requested by Landlord, Tenant, at Tenant’s expense, shall store
any refuse generated by the consumption of food or beverages on the Premises in
a cold box or similar facility.

(F) If the “sprinkler system” installed in the Building or any of its
appurtenances are damaged or injured or not in proper working order by reason of
any act or omission of Tenant or of Persons Within Tenant’s Control, Tenant
shall forthwith restore the same to good working condition at Tenant’s expense;
and if the New York Board of Fire Underwriters or the New York Insurance Rating
Organization or any Government Authority requires or recommends that any
changes, modifications, alterations or additional sprinkler heads or other
equipment be made or supplied by reason of Tenant’s business, or the location of
the partitions, trade fixtures, or other contents of the Premises, Landlord
shall, at Tenant’s expense, promptly make and supply such changes,
modifications, alterations, additional sprinkler heads or other equipment
(pursuant to submission of necessary engineering plans and specifications for
Landlord’s approval).

Section 28.2. The Fixed Rent does not reflect or include any charge to Tenant
for the furnishing of any necessary freight elevator facilities or HVAC to the
Premises during periods (“Overtime Periods”) other than on Business Days during
Operating Hours. Accordingly, if Landlord furnishes any such freight elevator
facilities or HVAC to the Premises at the request of Tenant during Overtime
Periods, Tenant shall pay Landlord Additional Rent for such services at the
standard rates then fixed by Landlord for the Building or if no such rates are
then fixed, at comparable rates then being charged by first-class office
buildings in the Borough of Manhattan, the City and State of New York.
Notwithstanding the foregoing, there shall be no charge to Tenant for up to four
hours (in the aggregate) of use of freight elevator facilities during Overtime
Periods in connection with Tenant’s initial move into the Premises for the
conduct of its business therein. Landlord shall not be required to furnish any
such services during any Overtime Periods unless Landlord has received advance
notice from Tenant requesting such services, which notice must be given prior to
2:30 p.m. on the Business Day upon which such services are needed by Tenant or
if such services are needed on a day other than a Business Day, such notice must
be given prior to 2:30 p.m. on the Business Day immediately preceding the day
upon which such services are needed. If Tenant shall fail to give Landlord such
advance notice, then Landlord shall have no liability whatsoever to Tenant, for
any annoyance or inconvenience, or any injury from

 

-70-



--------------------------------------------------------------------------------

interruption of Tenant’s business or otherwise, for so failing to furnish any
such services during such Overtime Periods. Any such failure, whether or not
notice shall have been given, and whether or not in Overtime Periods, shall not,
in any event, constitute an actual or constructive eviction, in whole or in
part, or entitle Tenant to any abatement or diminution of Rental, or relieve
Tenant from any of its obligations under this Lease, except as provided in
Section 28.3 (B).

Section 28.3. (A) Landlord reserves the right to stop the furnishing of the
Building services and to stop service of the Building Systems, when (and only
for so long as it shall be) :necessary, by reason of accident, or emergency, or
for Alterations in the judgment of Landlord desirable or necessary to be made,
until said Alterations shall have been completed; and Landlord shall have no
responsibility or liability for failure to supply air-conditioning, ventilation,
heat, elevator, plumbing, electric, or other services during said period or when
prevented from so doing by strikes, lockouts, difficulty of obtaining materials,
accidents or by any cause beyond Landlord’s reasonable control, or by
Requirements or failure of electricity, water, steam, coal, oil or other
suitable fuel or power supply, or inability by exercise of reasonable diligence
to obtain electricity, water, steam, coal, oil or other suitable fuel or power.
No diminution or abatement of rent or other compensation shall or will be
claimed by Tenant as a result therefrom, nor shall this Lease or any of the
obligations of Tenant be affected or reduced by reason of such interruption,
curtailment or suspension, nor shall the same constitute an actual or
constructive eviction. Nothing contained in this Section 28.3 shall relieve
Landlord from liability to Tenant resulting from the wilful misconduct or
negligence of Landlord or its employees, contractors or agents.

(B) If, by reason of Landlord’s failure to make repairs or replacements required
to be made by Landlord pursuant to this Lease (a “Landlord Failure”), a material
portion of the Premises is rendered untenantable, and Tenant ceases to use such
portion of the Premises for the conduct of its business and such Landlord
Failure continues unremedied for more than twenty (20) consecutive Business Days
after Tenant gives written notice to Landlord of the Landlord Failure and the
fact that a material portion of the Premises has been rendered untenantable by
reason of such Landlord Failure and that Tenant shall have ceased using such
portion of the Premises for the conduct of its business, then the Fixed Rent and
the Escalation Rent shall be abated during the time that such portion remains
untenantable and unused by reason of such Landlord Failure after such twentieth
(20th) Business Day, apportioned according to the rentable area of the Premises
so rendered untenantable and unused. Nothing contained in this Section 28.3(B)
is intended to, or shall be deemed to, make any event described in or
contemplated by Articles 13, 14, 26 or 34 or Sections 7.3 or 28.3(A) or any
event resulting from

 

-71-



--------------------------------------------------------------------------------

an act or omission of Tenant or Persons Within Tenant’s Control a Landlord
Failure.

Section 28.4. Tenant agrees to abide by all requirements which Landlord may
prescribe for the proper protection and functioning of its Building Systems and
the furnishing of the Building services. Tenant further agrees to cooperate with
Landlord in any conservation effort pursuant to a program or procedure
promulgated or recommended by ASHRAE or any Requirements.

Section 28.5. Landlord shall have no obligation to clean, repair, replace or
maintain any “private” plumbing fixtures or facilities (i.e., plumbing fixtures
and facilities other than those that would be the common toilets on a floor) or
the rooms in which they are located.

Section 28.6. Subject to all of the provisions of this Lease governing
Alterations, including (but not limited to) the submission of plans and
specifications and the obtaining of Landlord’s consent to same as required under
Article 6, Tenant at Tenant’s sole cost and expense, shall have the right to
install a supplemental air-conditioning system in the Premises for up to ten
tons of air-conditioning. Landlord shall make available to Tenant for its use on
a twenty-four (24) hour a day, three hundred sixty-five (365) day a year basis
throughout the Term, condenser water for up to ten tons of air-conditioning for
Tenant’s supplemental air-conditioning system. Tenant shall bear the cost of the
condenser water supplied to Tenant’s supplemental air-conditioning system and
shall pay Landlord, as Additional Rent, for the condenser water supplied to
Tenant’s supplemental air-conditioning system at the standard rates then fixed
by Landlord for making condenser water available for such cooling. Tenant shall
pay the actual out-of-pocket cost incurred by Landlord for connecting Tenant’s
supplemental air-conditioning system to the condenser water line in the
Building. On the date of this Lease, Landlord’s Building standard charge for
condenser water is $1,250 per ton per annum. Such amount may be increased from
time to time after the date hereof, provided that Landlord shall not
discriminate against Tenant in increasing same and further provided that any
such increase shall be based upon an actual increase in Landlord’s costs
relating thereto.

 

-72-



--------------------------------------------------------------------------------

ARTICLE 29

PARTNERSHIP TENANT

Section 29.1. If Tenant is a partnership, or is comprised of two (2) or more
persons, individually or as co-partners of a partnership (any such partnership
and such persons are referred to in this Article 29 as “Partnership Tenant”), or
if Tenant’s interest in this Lease shall be assigned to a Partnership Tenant,
the following provisions shall apply to such Partnership Tenant:

(a) the liability of each of the parties comprising Partnership Tenant shall be
joint and several; (b) each of the parties comprising Partnership Tenant hereby
consents in advance to, and agrees to be bound by (i) any written agreement that
may here- after be executed by Partnership Tenant or any successor entity,
changing, extending or discharging this Lease, in whole or in part, or
surrendering all or any part of the Premises to Landlord, and (ii) any Notices
that may hereafter be given by Partnership Tenant or by any of the parties
comprising Partnership Tenant; (c) any Notices given or rendered to Partnership
Tenant or to any of such parties shall be binding upon Partnership Tenant, and
all such parties; (d) if Partnership Tenant admits new partners, all of such new
partners shall, by their admission to Partnership Tenant, be deemed to have
assumed joint and several liability for the performance of all of the terms,
covenants and conditions of this Lease on Tenant’s part to be observed and
performed; (e) Partnership Tenant shall give prompt notice to Landlord of the
admission of any such new partners, and upon demand of Landlord, shall cause
each such new partner to execute and deliver to Landlord an agreement in form
satisfactory to Landlord, wherein each such new partner assumes joint and
several liability for the performance of all the terms, covenants and conditions
of this Lease on Tenant’s part to be observed and performed (but neither
Landlord’s failure to request any such agreement nor the failure of any such new
partner to execute or deliver any such agreement to Landlord shall vitiate the
provisions of clause (d) of this Article 29); and (f) any present or future
partner of Partnership Tenant who is no longer a partner of Partnership Tenant
at the time of any default under this Lease shall, nevertheless, remain liable
for the obligations of Tenant under this Lease, as if any such partner had been
a partner of Partnership Tenant on the date of such default.

ARTICLE 30

VAULT SPACE

Section 30.1. Notwithstanding anything contained in this Lease or indicated on
any sketch, blueprint or plan, any vaults, vault space or other space outside
the boundaries of the Real Property are not included in the Premises. Landlord
makes no representation as to the location of the boundaries of the Real
Property. All vaults and vault space and all other space outside the boundaries
of the Real Property which Tenant may be permitted to use or occupy are to be
used or occupied under a revocable license, and if any such license is revoked,
or if the amount of such space is diminished or required by any Government
Authority or by any public utility company, such revocation, diminution or
requisition shall not constitute an actual or constructive eviction, in whole or
in part, or entitle Tenant to any abatement or diminution of Rental, or relieve
Tenant from any of its obligations under this Lease, or impose any liability
upon Landlord. Any fee, tax or charge imposed by any Government

 

-73-



--------------------------------------------------------------------------------

Authority for any such vaults, vault space or other space occupied by Tenant
shall be paid by Tenant.

ARTICLE 31

SIGNS

Section 31.1. The location, size, materials, quality, design, color and
lettering of any signs desired by Tenant shall be subject to the prior approval
of Landlord, which approval shall not be unreasonably withheld. Subject to the
preceding sentence, Tenant shall be permitted to have the names “AMPEX” and
“SHERBORNE” on its signs. At Landlord’s option, Landlord may install any such
signs, and Tenant shall pay all costs associated with such installation, as
Additional Rent, within 20 days after demand therefor. Landlord shall provide
Tenant with Tenant’s Share of the available listings in the directory located in
the Building lobby (but in no event less than 10 such listings) at no cost to
Tenant (for the name of Tenant and any other Person occupying the Premises or
any portion thereof pursuant to this Lease, and their respective officers and
employees), provided, however, that if, during the Term, Tenant shall request
that such names be changed or that one or more other names be included in such
directory, Landlord shall furnish the same, provided that (x) there shall not be
more than nine such other names in such directory at any one time and (y) Tenant
shall pay Landlord’s Building standard charge for the same).

ARTICLE 32

BROKER

Section 32.1. (A) Tenant represents and warrants to Landlord that Tenant has not
dealt with any broker or Person in connection with this Lease other than the
Broker. The execution and delivery of this Lease by Tenant shall be conclusive
evidence that Tenant acknowledges that Landlord has relied upon the foregoing
representation and warranty. Tenant shall indemnify and hold harmless Landlord
from and against any and all claims for commission, fee or other compensation by
any Person other than the Broker who claims to have dealt with Tenant in
connection with this Lease and for any and all costs incurred by Landlord in
connection with such claims, including, without limitation, reasonable
attorneys’ fees and disbursements. This provision shall survive the expiration
or earlier termination of this Lease.

(B) Landlord represents and warrants to Tenant that Landlord has not dealt with
any broker or Person in connection with this Lease other than the Broker. The
execution and delivery of this Lease by Landlord shall be conclusive evidence
that Landlord acknowledges that Tenant has relied upon the

 

-74-



--------------------------------------------------------------------------------

foregoing representation and warranty. Landlord shall indemnify and hold
harmless Tenant from and against any and all claims for commission, fee or other
compensation by any Person other than the Broker who claims to have dealt with
Landlord in connection with this Lease and for any and all costs incurred by
Tenant in connection with such claims, including, without limitation, reasonable
attorneys’ fees and disbursements. This provision shall survive the expiration
or earlier termination of this Lease.

ARTICLE 33

INDEMNITY

Section 33.1. Tenant shall not do or permit any act or thing to be done upon the
Premises or the Real Property that may subject any Indemnitee to any liability
or responsibility for injury, damage to persons or property or to any liability
by reason of the existence or application of, compliance with or violation of
any Requirement, but shall exercise such control over the Premises as to protect
each Indemnitee fully against any such liability and responsibility. Tenant
shall indemnify and save harmless the Indemnitees from and against (a) all
claims of whatever nature against the Indemnitees arising from any act, omission
or negligence of Tenant or Persons Within Tenant’s Control, (b) all claims
against the Indemnitees arising from any accident, injury or damage whatsoever
caused to any person or to the property of any person and occurring in or about
the Premises during the Term or during Tenant’s occupancy of the Premises,
except to the extent caused by the wilful misconduct or negligence of Landlord
or its employees, contractors or agents. (c) all claims against the Indemnitees
arising from any accident, injury or damage occurring outside of the Premises
but anywhere within or about the Real Property, where such accident, injury or
damage results or is claimed to have resulted from an act, omission or
negligence of Tenant or Persons Within Tenant’s Control, and (d) any breach,
violation or non-performance of any covenant, condition or agreement contained
in this Lease to be fulfilled, kept, observed and performed by Tenant. This
indemnity and hold harmless agreement shall include indemnity from and against
any and all liability, fines, suits, demands, costs and expenses of any kind or
nature (including, without limitation, attorneys’ fees and disbursements, which
attorneys’ fees and disbursements shall be reasonable in the case of clauses
(a), (b) and (c) above only) incurred in or in connection with any such claim or
proceeding brought thereon, and the defense thereof. Tenant shall be relieved of
the foregoing indemnity obligations to the extent of any net insurance proceeds
actually collected by Landlord.

Section 33.2. If any claim, action or proceeding is made or brought against any
Indemnitee, against which claim, action or proceeding Tenant is obligated to
indemnify such Indemnitee

 

-75-



--------------------------------------------------------------------------------

pursuant to the terms of this Lease, then, upon demand by the Indemnitee,
Tenant, at its sole cost and expense, shall resist or defend such claim, action
or proceeding in the Indemnitee’s name, if necessary, by such attorneys as the
Tenant shall select, which attorneys (including, without limitation, attorneys
for the Indemnitee’s insurer) shall be subject to the approval of the
Indemnitee, which approval shall not be unreasonably withheld. Notwithstanding
the foregoing, if such attorneys shall be defending both Tenant or any Persons
Within Tenant’s Control and an Indemnitee, such Indemnitee may retain its own
attorneys to defend or assist in defending any claim, action or proceeding, and
Tenant shall pay the reasonable fees and disbursements of such attorneys. The
provisions of this Article 33 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 34

ADJACENT EXCAVATION; SHORING

Section 34.1. If an excavation shall be made upon land adjacent to the Building,
or shall be authorized to be made, Tenant shall, upon reasonable advance notice,
afford to the person causing or authorized to cause such excavation, license to
enter upon the Premises for the purpose of doing such work as said person shall
deem necessary to preserve the walls of the Building from injury or damage and
to support the same by proper foundations without any claim for eviction or
constructive eviction, damages or indemnity against Landlord, or diminution or
abatement of Rental. Landlord hereby assigns to Tenant any claims which Landlord
may have against said person to the extent that during the performance of such
work, said person shall damage any of Tenant’s Property located in the Premises.

ARTICLE 35

SECURITY DEPOSIT

Section 35.1. Tenant has deposited with Landlord on the signing of this Lease
the Security Deposit either in cash or by Letter of Credit as provided in
Section 35.2, as security for the faithful performance and observance by Tenant
of the terms, provisions and conditions of this Lease. Tenant agrees that in the
event of the occurrence of an Event of Default, Landlord may use, apply or
retain the whole or any part of any cash Security Deposit, or may draw the
entire or a partial amount of the Letter of Credit and use, apply, or retain the
whole or any part of such proceeds, as the case may be, to the extent required
for the payment of any Fixed Rent, Escalation Rent, or any other sum as to which
Tenant is in default, or for any sum that Landlord may expend or may be required
to expend by reason of the Event of Default (including any damages or deficiency
accrued before or after summary proceedings or other re-entry by Landlord). If

 

-76-



--------------------------------------------------------------------------------

Landlord applies or retains any portion or all of any cash Security Deposit or
proceeds of the Letter of Credit, as the case may be, Tenant shall forthwith
restore the amount so applied or retained so that, at all times, the amount of
the Security Deposit shall be the amount set forth on the Reference Page.
Provided there is no uncured Event of Default, any balance of the cash Security
Deposit or proceeds of the Letter of Credit held by Landlord and not used,
applied or retained by Landlord as above provided, and any remaining Letter of
Credit, shall be returned to Tenant within 30 days (or such longer period as
shall be reasonable) after the Expiration Date and after delivery of possession
of the entire Premises to Landlord in accordance with the terms of this Lease.

Section 35.2. In lieu of a cash Security Deposit, Tenant may deliver to Landlord
a clean, irrevocable and unconditional letter of credit (such letter of credit,
and any replacement thereof as provided herein, is called a “Letter of Credit”)
issued and drawn upon any commercial bank approved by Landlord (which approval
shall not be unreasonably withheld) which is a member of the United States
Federal Reserve System with offices for banking purposes in the City of New York
(“Issuing Bank”), which letter of credit shall have a term of not less than one
year, be in form and content satisfactory to Landlord, be for the account of
Landlord (and no other beneficiary) and be in the amount of the Security Deposit
set forth in the Reference Page. The Letter of Credit shall provide that:

(1) The Issuing Bank shall pay to Landlord or its duly authorized representative
an amount up to the face amount of the Letter of Credit upon presentation of a
copy of the Letter of Credit and a sight draft in the amount to be drawn;

(2) The Letter of Credit shall be deemed to be automatically renewed, without
amendment, for consecutive periods of one year each during the Term, unless the
Issuing Bank sends written notice (the “Non-Renewal Notice”) to Landlord by
certified or registered mail, return receipt requested, at least thirty
(30) days prior to the expiration date of the Letter of Credit, to the effect
that it elects not to have such Letter of Credit renewed;

(3) The expiration date of the Letter of Credit delivered in respect of the last
year of the Term shall have an expiration date of not earlier than sixty
(60) days after the Fixed Expiration Date; and

(4) The Letter of Credit shall be transferable by Landlord as provided in
Section 35.5.

Section 35.3. Simultaneously with the delivery of the first Letter of Credit to
Landlord, Tenant shall deliver to Landlord a

 

-77-



--------------------------------------------------------------------------------

letter from the Issuing Bank confirming that the Issuing Bank will honor any
demand for payment made by Landlord in accordance with this Article 35. In the
event that any replacement Letter of credit is drawn on a bank other than the
original Issuing Bank, Tenant shall deliver a similar letter of confirmation
from such new Issuing Bank, together with or prior to the delivery of the
replacement Letter of Credit.

Section 35.4. Landlord, after receipt of the Non-Renewal Notice, shall have the
right to draw the entire amount of the Letter of Credit and to hold the proceeds
as a cash Security Deposit pursuant to the terms of this Article 35. Landlord
shall release such proceeds to Tenant upon delivery to Landlord of a replacement
Letter of Credit complying with the terms hereof.

Section 35.5. In the event of the sale or lease of the Building or the Real
Property, Landlord shall have the right to transfer the cash Security Deposit or
Letter of Credit, as the case may be, to the purchaser or lessee, and Landlord
shall thereupon be released by Tenant from all liability for the return of such
cash Security Deposit or Letter of Credit. In such event, Tenant agrees to look
solely to the new Landlord for the return of said cash Security Deposit or
Letter of Credit. It is agreed that the provisions hereof shall apply to every
transfer or assignment made of the cash Security Deposit or Letter of Credit to
a new Landlord. Tenant shall execute such documents as may be necessary to
accomplish such transfer or assignment of the Letter of Credit.

Section 35.6. Tenant covenants that it will not assign or encumber, or attempt
to assign or encumber, the cash Security Deposit or Letter of Credit deposited
hereunder, and that neither Landlord nor its successors or assigns shall be
bound by any such assignment, encumbrance, attempted assignment, or attempted
encumbrance. In the event that any bankruptcy, insolvency, reorganization or
other debtor-creditor proceedings shall be instituted by or against Tenant, its
successors or assigns, or any guarantor of Tenant hereunder, the security shall
be deemed to be applied to the payment of the Fixed Rent and Additional Rent due
Landlord for periods prior to the institution of such proceedings and the
balance, if any, may be retained by Landlord in partial satisfaction of
Landlord’s damages. In the event that any bankruptcy, insolvency, reorganization
or other debtor-creditor proceedings shall be instituted by or against Tenant,
its successors or assigns, or any guarantor of Tenant hereunder, the security
shall be deemed to be applied to the payment of the Fixed Rent and Additional
Rent due Landlord for periods prior to the institution of such proceedings and
the balance, if any, may be retained by Landlord in partial satisfaction of
Landlord’s damages.

Section 35.7. If the Security Deposit shall be in cash, Landlord shall deposit
the Security Deposit into an interest bearing account at a banking organization
selected by Landlord.

 

-78-



--------------------------------------------------------------------------------

All interest and/or dividends, if any, accruing on the Security Deposit, less a
1% per annum charge for administrative expense, shall be added to, held and
included within the term Security Deposit and, provided that no Event of Default
shall occur and be continuing, shall accrue to the account of Tenant. Landlord
shall not be required to credit Tenant with any interest for any period during
which Landlord does not receive interest on the Security Deposit.

ARTICLE 36

RENT REGULATION

Section 36.1. If at any time or times during the Term of this Lease, the Rental
reserved in this Lease is not fully collectible by reason of any Requirement,
Tenant shall enter into such agreements and take such other steps (without
additional expense to Tenant) as Landlord may request and as may be legally
permissible to permit Landlord to collect the maximum rents that may from time
to time during the continuance of such legal rent restriction be legally
permissible (and not in excess of the amounts reserved under this Lease). Upon
the termination of such legal rent restriction (a) the Rental shall become and
thereafter be payable hereunder in accordance with the amounts reserved in this
Lease for the remainder of the Term, and (b) Tenant shall pay to Landlord, if
legally permissible, an amount equal to (i) the items of Rental that would have
been paid pursuant to this Lease but for such legal rent restriction less
(ii) the rents paid by Tenant to Landlord during the period or periods such
legal rent restriction was in effect. This provision shall survive the
expiration or earlier termination of this Lease to the maximum enforceable
extent.

ARTICLE 37

OPTION TO RENEW

Section 37.1. Provided that Tenant shall have performed fully, faithfully and in
a timely manner all of its obligations (including the obligation to pay Fixed
Rent and Additional Rent) under this Lease during the five-year period
immediately preceding the giving of the Renewal Notice (as hereinafter defined)
by Tenant, and this Lease shall be in full force and effect as of the date of
the Renewal Notice and as of the Fixed Expiration Date and there shall not then
be existing an Event of Default under this Lease, Tenant shall have one option
to extend the Term of this Lease for the Renewal Term (as set forth in the
Reference Page) commencing on the day after the Fixed Expiration Date. Such
option shall be exercisable by written notice (the “Renewal Notice”) to Landlord
given not later than nine months prior to the Fixed Expiration Date.
Notwithstanding the preceding sentence, Landlord, in its sole discretion, may
waive

 

-79-



--------------------------------------------------------------------------------

any Event of Default by Tenant and no such Event may be used by Tenant to negate
the effectiveness of Tenant’s exercise of this option. The Renewal Term shall
constitute an extension of the initial Term of this Lease and shall be upon all
of the same terms and conditions as the initial Term, except that (i) there
shall be no further option to renew the Term of this Lease in the Renewal Term,
(ii) Landlord shall not be required to furnish any materials or perform any work
to prepare the Premises for Tenant’s occupancy and Landlord shall not be
required to reimburse Tenant for any Alterations made or to be made by Tenant,
(iii) the Fixed Rent for the Renewal Term shall be payable at a rate per annum
equal to the fair market rental value of the Premises as of the first day of the
Renewal Term, and (iv) during the Renewal Term, (x) the term “Base Tax Factor”
shall mean the Taxes payable for the Tax Year beginning July 1, 2007 and (y) the
term “Base Operating Factor” shall mean the Operating Expenses paid or incurred
with respect to the Operating Year beginning January 1, 2007. Fair market rental
value shall be determined by taking into account (1) the condition of the
premises in its then “as is” condition, (2) that Landlord has no obligation to
perform any work to prepare the Premises for Tenant’s occupancy or to reimburse
Tenant for any Alterations to be made by Tenant, (3) that Landlord has no
obligation to give Tenant any free rent during the Renewal Term or any other
rental concessions, and (4) that the Base Tax Factor and Base Operating Factor
will be changed, but without taking into account the fact that (x) the Premises
are then encumbered by this Lease giving Tenant the right to extend the Term and
(y) Landlord is not paying a full brokerage commission with respect to the
Renewal Term as if such Term were a new lease of the Premises. Subject to clause
(iv) above, during the Renewal Term, all Escalation Rent that Tenant is
obligated to pay under this Lease during the initial Term hereof shall continue
without interruption, it being the intention of the parties hereto that the
Renewal Term shall be deemed a part of and continuation of the initial Term of
this Lease.

Section 37.2. If Tenant has given the Renewal Notice in accordance with
Section 37.1 of this Lease, the parties shall endeavor to agree upon the fair
market rental value of the Premises, as of the commencement date of the Renewal
Term. In the event that the parties are unable to agree upon the fair market
value for the Renewal Term within six months prior to the first day of the
Renewal Term then the same shall be determined by two senior officers of
recognized New York City leasing brokerage firms, one to be selected and paid
for by Landlord and one to be selected and paid for by Tenant. The officers
selected by the parties shall have at least 10 years experience in (i) the
leasing of office space in the Borough of Manhattan, City of New York or
(ii) the appraisal of first class office buildings in the Borough of Manhattan,
City of New York. The determination of the parties so selected shall be in
writing and shall be final and conclusive on Landlord and Tenant and shall
constitute the amount described in Section 37.l(iii). If such officers are
unable to

 

-80-



--------------------------------------------------------------------------------

agree on such fair market rental value, they shall select another officer who
shall have the same qualifications as are set forth in this Section 37.2 and the
determination of a majority of such officers shall be binding upon Landlord and
Tenant and shall constitute the amount described in Section 37.1(iii). The fee
of the additional officer selected pursuant to the preceding sentence shall be
shared equally by Landlord and Tenant. If, as of the commencement date of the
Renewal Term, the amount of the Fixed Rent payable during the Renewal Term in
accordance with this Article 37 shall not have been determined, then, pending
such determination, Tenant shall pay Fixed Rent equal to the Fixed Rent payable
pursuant to Article 2 of this Lease in respect of the last year of the initial
Term of this Lease. After the final determination of the Fixed Rent payable for
the Renewal Term, the parties promptly and appropriately shall adjust rental
payments theretofore made during the Renewal Term and shall execute a written
agreement specifying the amount of the Fixed Rent as so determined. Any failure
of the parties to execute such written agreement shall not affect the validity
of the Fixed Rent as so determined.

Section 37.3. It is an express condition of the option granted to Tenant
pursuant to the terms of this Article 37 that time is of the essence with
respect to Tenant’s exercise of such option within the period above provided.

ARTICLE 38

COVENANT OF QUIET ENJOYMENT

Section 38.1. Landlord covenants that, upon Tenant paying the Fixed Rent and
Additional Rent and observing and performing all the terms, agreements,
covenants, provisions and conditions of this Lease on Tenant’s part to be
observed and performed, Tenant may peaceably and quietly enjoy the Premises,
subject nevertheless to the terms and conditions of this Lease, and provided,
however, that no eviction of Tenant by reason of any termination of any Superior
Lease to which this Lease is subject and subordinate, whether such termination
is effected by operation of law, by agreement or otherwise, shall be construed
as a breach of this covenant nor shall any action by reason thereof be brought
against Landlord, and provided further that this covenant shall bind and be
enforceable against Landlord or any successor to Landlord’s interest, subject to
the terms hereof, only so long as Landlord or any successor to Landlord’s
interest, is in possession and is collecting rent from Tenant but not
thereafter.

 

-81-



--------------------------------------------------------------------------------

ARTICLE 39

MISCELLANEOUS

Section 39.1. This Lease is presented for signature by Tenant and it is
understood that this Lease shall not constitute an offer by or be binding upon
Landlord unless and until Landlord shall have executed and delivered a fully
executed copy of this Lease to Tenant.

Section 39.2. The obligations of Landlord under this Lease shall not be binding
upon Landlord named herein after the sale, conveyance, assignment or transfer by
such Landlord (or upon any subsequent landlord after the sale, conveyance,
assignment or transfer by such subsequent landlord) of its interest in the
Building or the Real Property, as the case may be, and in the event of any such
sale, conveyance, assignment or transfer, Landlord shall be and hereby is
entirely freed and relieved of all covenants and obligations of Landlord under
this Lease thereafter arising, and the transferee shall be deemed to have
assumed, subject to the remaining provisions of this Section 39.2, all
obligations of the Landlord under this Lease arising after the effective date of
the transfer. Notwithstanding the foregoing, Landlord under this Lease shall
remain obligated to pay Tenant the full amount of the Landlord’s Contribution
after the sale, conveyance, assignment or transfer by Landlord. No trustee,
partner, shareholder, director or officer of Landlord, or of any partner or
shareholder of Landlord (collectively, the “Parties”) shall have any direct or
personal liability for the performance of Landlord’s obligations under this
Lease, and Tenant shall look solely to Landlord’s interest in the Real Property
(or the proceeds from the sale thereof) to enforce Landlord’s obligations
hereunder and shall not otherwise seek any damages against Landlord personally
or any of the Parties whatsoever. Tenant shall not look to any other property or
assets of Landlord or any property or assets of any of the Parties in seeking
either to enforce Landlord’s obligations under this Lease or to satisfy a
judgment for Landlord’s failure to perform such obligations.

Section 39.3. Notwithstanding anything contained in this Lease to the contrary,
all amounts payable by Tenant to or on behalf of Landlord under this Lease,
whether or not expressly denominated Fixed Rent, Escalation Rent, Additional
Rent or Rental, shall constitute rent for the purposes of Section 502(b)(7) of
the Bankruptcy Code.

Section 39.4. Neither this Lease nor any memorandum of this Lease shall be
recorded.

Section 39.5. Except as otherwise expressly stated in this Lease, any consent or
approval required to be obtained from Landlord may be granted by Landlord in its
sole discretion. In any instance in which Landlord agrees not to act
unreasonably,

 

-82-



--------------------------------------------------------------------------------

Tenant hereby waives any claim for damages against or liability of Landlord that
Tenant may have based upon any assertion that Landlord has unreasonably withheld
or unreasonably delayed any consent or approval requested by Tenant, and Tenant
agrees that its sole remedy shall be an action or proceeding to enforce any
related provision or for specific performance, injunction or declaratory
judgment. If with respect to any required consent or approval Landlord is
required by the express provisions of this Lease not to unreasonably withhold or
delay its consent or approval, and if it is determined in any such proceeding
referred to in the preceding sentence that Landlord acted unreasonably, the
requested consent or approval shall be deemed to have been granted; however,
Landlord shall have no liability whatsoever to Tenant for its refusal or failure
to give such consent or approval. Tenant’s sole remedy for Landlord’s
unreasonably withholding or delaying consent or approval shall be as provided in
this Section 39.5.

Section 39.6. Landlord shall have the right at any time, and from time to time,
to amend unilaterally the economic provisions of this Lease if Landlord is
advised by its counsel that all or any portion of the Rental paid by Tenant to
Landlord hereunder is, or may be, taxable income within the meaning of the
United States Internal Revenue Code or regulations issued thereunder, and Tenant
agrees that it will execute all documents necessary to confirm any such
amendment, provided that no such amendment shall increase Tenant’s payment
obligations or other liability under this Lease nor reduce Landlord’s
obligations hereunder nor change the Term of this Lease nor materially and
adversely affect the rights or economic obligations of Tenant under this Lease.

Section 39.7. If Tenant shall remain in possession of the Premises after the
Expiration Date, without the execution by both Tenant and Landlord of a new
lease, Tenant, at the election of Landlord, shall be deemed to be occupying the
Premises as a Tenant from month-to-month, at a monthly rental equal to two
(2) times the Rental payable during the last month of the Term, subject to all
the other conditions, provisions and obligations of this Lease insofar as the
same are applicable to a month-to-month tenancy.

Section 39.8. This Lease shall be construed without regard to any presumption or
other rule requiring construction against the party causing this Lease to be
drafted. If any words or phrases in this Lease are stricken out or otherwise
eliminated, whether or not any other words or phrases have been added, this
Lease shall be construed as if the words or phrases so stricken out or otherwise
eliminated were never included in this Lease and no implication or inference
shall be drawn from the fact that such words or phrases were stricken out or
otherwise eliminated.

Section 39.9. If any of the provisions of this Lease, or the application thereof
to any person or circumstance, shall, to

 

-83-



--------------------------------------------------------------------------------

any extent, be invalid or unenforceable, the remainder of this Lease, or the
application of such provisions to persons or circumstances other than those as
to whom or which it is held invalid or unenforceable, shall not be affected
thereby and shall remain valid and enforceable, and every provision of this
Lease shall be valid and enforceable to the fullest extent permitted by law.

Section 39.10. Landlord shall have the right to erect any gate, chain or other
obstruction or to close off any portion of the Real Property to the public at
any time to the extent necessary to prevent a dedication thereof for public use,
provided that Tenant and its employees shall not be denied access to the
Premises.

Section 39.11. Tenant hereby represents to Landlord that it is not entitled,
directly or indirectly, to diplomatic or sovereign immunity and Tenant agrees
that in all disputes arising directly or indirectly out of this Lease Tenant
shall be subject to service of process in, and the jurisdiction of the courts
of, the State of New York. The provisions of this Section 39.11 shall survive
the expiration of this Lease.

Section 39.12. Simultaneously by the execution and delivery of this Lease, and
thereafter if requested by Landlord, Tenant shall deliver to Landlord a
certificate in the form of Schedule D annexed to this Lease, duly executed and
acknowledged relating to the Employee Retirement Income Security Act of 1974, as
amended.

Section 39.13. This Lease contains the entire agreement between the parties and
all prior negotiations and agreements are merged into this Lease. Except as
provided in Section 39.6, this Lease may not be changed, abandoned or
discharged, in whole or in part, nor may any of its provisions be waived except
by a written agreement that (a) expressly refers to this Lease, (b) is executed
by the party against whom enforcement of the change, abandonment, discharge or
waiver is sought and (c) is permissible under the Mortgage(s) and the Superior
Lease(s).

Section 39.14. Any apportionment or prorations of Rental to be made under this
Lease shall be computed on the basis of a three hundred sixty (360) day year,
with twelve (12) months of thirty (30) days each.

Section 39.15. The laws of the State of New York applicable to contracts made
and to be performed wholly within the State of New York shall govern and control
the validity, interpretation, performance and enforcement of this Lease.

Section 39.16. If Tenant is a corporation, each person executing this Lease on
behalf of Tenant hereby covenants, represents and warrants that Tenant is a duly
incorporated or duly qualified (if foreign) corporation and is authorized to do
business in the State of New York (a copy of evidence thereof to

 

-84-



--------------------------------------------------------------------------------

be supplied to Landlord upon request); and that each person executing this Lease
on behalf of Tenant is an officer of Tenant and that he or she is duly
authorized to execute, acknowledge and deliver this Lease to Landlord (a copy of
a resolution to that effect to be supplied to Landlord upon request).

Section 39.17. The captions are inserted only as a matter of convenience and for
reference and in no way define, limit or describe the scope of this Lease nor
the intent of any provision thereof.

Section 39.18. The covenants, conditions and agreements contained in this Lease
shall bind and inure to the benefit of Landlord and Tenant and their respective
legal representatives, successors, and, except as otherwise provided in this
Lease, their assigns.

Section 39.19. Notwithstanding anything to the contrary provided in this Lease,
in any instance where the consent or approval of the Lessor and/or the Mortgagee
is required, Landlord shall not be required to give its consent or approval
until and unless such Lessor and/or such Mortgagee has given its consent or
approval.

Section 39.20. For the purposes of this Lease and all agreements supplemental to
this Lease, unless the context otherwise requires:

(a) The words “herein”, “hereof”, “hereunder” and “hereby” and words of similar
import shall be construed to refer to this Lease as a whole and not to any
particular Article or Section unless expressly so stated.

(b) Tenant’s obligations hereunder shall be construed in every instance as
conditions as well as covenants, each separate and independent of any other
terms of this Lease.

(c) Reference to Landlord as having “no liability” or being “without liability”
shall mean that Tenant shall not be entitled to terminate this Lease, or to
claim actual or constructive eviction, partial or total, or to receive any
abatement or diminution of rent (except as otherwise specifically provided in
this Lease), or to be relieved in any manner of any of its other obligations
hereunder, or to be compensated for loss or injury suffered or to enforce any
other right or liability whatsoever against Landlord under or with respect to
this Lease or with respect to Tenant’s use or occupancy of the Premises.

(d) Reference to “termination of this Lease” or “expiration of this Lease” and
words of like import includes expiration or sooner termination of this Lease and
the Term and the estate hereby granted or cancellation of this Lease pursuant to
any of the provisions of this Lease or to law.

 

-85-



--------------------------------------------------------------------------------

Upon the termination of this Lease, the Term and estate granted by this Lease
shall end at noon on the date of termination as if such date were the Fixed
Expiration Date, and neither party shall have any further obligation or
liability to the other after such termination except (i) as shall be expressly
provided for in this Lease, and (ii) for such obligations as by their nature
under the circumstances can only be, or by the provisions of this Lease, may be,
performed after such termination, and, in any event, unless expressly otherwise
provided in this Lease, any liability for a payment (which shall be apportioned
as of such termination) which shall have accrued to or with respect to any
period ending at the time of termination shall survive the termination of this
Lease.

(e) Words and phrases used in the singular shall be deemed to include the plural
and vice versa, and nouns and pronouns used in any particular gender shall be
deemed to include any other gender.

(f) The rule of “ejusdem generis” shall not be applicable to limit a general
statement following or referable to an enumeration of specific matters to
matters similar to the matters specifically mentioned.

Section 39.19. If Tenant desires to determine any dispute between Landlord and
Tenant as to the reasonableness of Landlord’s decision to refuse to consent to
any subletting or assignment in accordance with the provisions of Article 15,
such dispute shall be settled and finally determined by arbitration in The City
of New York in accordance with the following provisions of this Section. Within
five Business Days following the giving of any notice by Tenant to Landlord
stating that it wishes such dispute to be so determined, Landlord and Tenant
shall each give notice to the other setting forth the name and address of an
arbitrator designated by the party giving such notice. If either party shall
fail to give notice of such designation within said five Business Days, then the
arbitrator chosen by the other side shall make the determination alone. The two
arbitrators shall designate a third arbitrator. If the two arbitrators shall
fail to agree upon the designation of a third arbitrator within five Business
Days after the designation of the second arbitrator, then either party may apply
to the Supreme Court of the State of New York or to any other court having
jurisdiction, for the designation of such arbitrator. All arbitrators shall be
persons who shall have had at least ten years of continuous experience in the
business of owning or managing real estate in the Borough of Manhattan, The City
of New York. The three arbitrators shall conduct such hearings as they deem
appropriate, making their determination in writing and giving notice to Landlord
and Tenant of their determination as soon as practicable, and if possible,
within five Business Days after the designation of the third arbitrator; the
concurrence of any two of said arbitrators shall be binding upon Landlord and
Tenant, or, in the event no two of

 

-86-



--------------------------------------------------------------------------------

the arbitrators shall render a concurrent determination, then the determination
of the third arbitrator designated shall be binding upon Landlord and Tenant.
Judgment upon any award rendered in any arbitration held pursuant to this
Section shall be final and binding upon Landlord and Tenant, whether or not a
judgment shall be entered in any court. Each party shall pay its own counsel
fees and expenses, if any, in connection with any arbitration under this
Section, including the expenses and fees of any arbitrator selected by it in
accordance with the provisions of this Section, and the parties shall share all
other expenses and fees of any such arbitration. The arbitrators shall be bound
by the provisions of this Lease, and shall not add to, subtract from or
otherwise modify such provisions.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
day and year first above written.

 

LANDLORD:

TRST NEW YORK, INC.

By:

 

/s/ Laurie L. Dotter

 

Name: Laurie L. Dotter

 

Title: Vice President

LAFP NEW YORK INC.

By:  

/s/ Gary Mattingly

 

Name: Gary Mattingly

 

Title: President

THE ALASKA PERMANENT FUND

GE CAPITAL INVESTMENT ADVISORS

By:

 

/s/ Michael S Evans

 

Name: Michael S Evans

 

Title: EVP

TENANT:

AMPEX CORPORATION

By:

 

/s/ Craig M Kibben

 

Name: Craig M Kibben

 

Title: V.P.

 

-87-



--------------------------------------------------------------------------------

SCHEDULE A

FLOOR PLAN OF THE PREMISES

LOGO [g30204img_002.jpg]

ALL AREAS, DIMENSIONS AND CONDITIONS ARE APPROXIMATE

REALDATAMANAGEMENT An affiliate of Environetics Group Inc.

 

-88-



--------------------------------------------------------------------------------

SCHEDULE B

RULES AND REGULATIONS

1. The sidewalks, and public portions of the Building, such, as entrances,
passages, courts, elevators, vestibules, stairways, corridors or halls shall not
be obstructed or encumbered by any tenant or used for any purpose other than
ingress and egress to and from any premises.

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades, louvered openings or screens shall be
attached to or hung in, or used in connection with, any window or door of any
premises, without the prior written consent of Landlord, unless installed by
Landlord.

3. No sign, advertisement, object, notice or other lettering shall be exhibited,
inscribed, painted or affixed by any tenant on any part of the outside of any
premises or Building or on windows or corridor walls, or be readily visible from
the street or any public atrium. Signs on entrance door or doors shall conform
to building standard signs, samples of which are on display in Landlord’s rental
office. Signs on doors shall, at the tenant’s expense, be inscribed, painted or
affixed for each tenant by sign makers approved by Landlord. In the event of the
violation of the foregoing by any tenant, Landlord may remove same without any
notice or liability, and may charge the expense incurred by such removal to the
tenant or tenants violating this rule.

4. The sashes, sash doors, skylights, windows, heating, ventilating and air
conditioning vents and doors that reflect or admit light and air into the halls,
passageways or other public places in the Building shall not be covered or
obstructed by any tenant, nor shall any bottles, parcels, or other articles be
placed outside of any premises.

5. No show cases or other articles shall be put in front of or affixed to any
part of the exterior of the Building, nor placed in the public halls, corridors
or vestibules, or be readily visible from the street or any public atrium,
without the prior written consent of Landlord.

6. Whenever Tenant shall submit to Landlord any plan, agreement or other
document for Landlord’s consent or approval, Tenant agrees to pay Landlord, on
demand, all out-of-pocket costs incurred by Landlord in connection with the
review of same, including the services of any architect, engineer and/or
attorney employed by Landlord to review said plan, agreement or document.

7. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which

 

B-1



--------------------------------------------------------------------------------

they were constructed, and no sweepings, rubbish, rags, or other substances
shall be thrown therein. All damages resulting from any misuse of the fixtures
shall be borne by the tenant who, or whose servants, employees, agents, visitors
or licensee, shall have caused the same.

8. No tenant or occupancy shall mark, paint, drill into, or in any way deface
any part of the Building or the premises demised to such tenant or occupant,
except in accordance with, and as permitted under, the Lease of which these
Rules and Regulations are a part. No boring, cutting or stringing of wires shall
be permitted, except with the prior consent of Landlord, and as Landlord may
direct. No tenant or occupant shall install any resilient tile or similar floor
covering in the premises demised to such tenant or occupant except in a manner
approved by Landlord.

9. No bicycles, vehicles or animals of any kind (except seeing eye dogs) shall
be brought into or kept in or about the premises. No cooking shall be done or
permitted by Tenant on said premises except in conformity to law and then only
in the utility kitchen, if any, as set forth in Tenant’s layout, which is to be
primarily used by Tenant’s employees for eating light snacks and beverages. No
tenant shall cause or permit any unusual or objectionable odors to be produced
upon or emanate from any premises.

10. No space in the Building shall be used for the manufacturing or distribution
or for the storage of merchandise or for the sale at auction or otherwise of
merchandise, goods or property of any kind.

11. No tenant shall make, or permit to be made, any unseemly or disturbing
noises or disturb or interfere with occupants of the Building or neighboring
buildings or premises or those having business with them, whether by the use of
any musical instrument, radio, talking machine, unmusical noise, whistling,
singing, or in any other way. No tenant shall throw anything out of the doors,
or windows or down the passageways.

12. Except as otherwise permitted under the Lease of which these Rules and
Regulations are a part, no tenant, nor any of the tenant’s servants, employees,
agents, visitors or licensees, shall at any time bring or keep upon any premises
any inflammable, combustible or explosive fluid, material, chemical or
substances or aerosol containers, other than reasonable amounts of cleaning
fluids and solvents (stored in proper containers) required in the normal
operation of tenant’s business offices.

13. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof, without the prior written approval of the Landlord and
unless and

 

B-2



--------------------------------------------------------------------------------

until a duplicate key is delivered to Landlord. Each tenant must, upon the
termination of this tenancy, restore to the Landlord all keys of stores, offices
and toilet rooms, either furnished to, or otherwise procured by, such tenant,
and in the event of the loss of any keys, so furnished, such tenant shall pay to
Landlord the cost of replacement thereof. Subject to the requirements of the
Lease regarding Alterations, Tenant may use combination locks on the entrance
doors of the Premises, provided that Manager shall be given a written copy of
the combination thereto prior to the date of installation of such locks.

14. All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which Landlord
or its agent may determine from time to time. Landlord reserves the right to
inspect all freight and other material to be brought into or out of the Building
and to exclude from the Building all freight or other material which violates
any of these Rules and Regulations or the Lease of which these Rules and
Regulations are a part.

15. No office tenant shall occupy or permit any portion of the premises demised
to it to be occupied as, by or for a public stenographer or public typist,
barber shop, bootblacking, beauty shop or manicuring, beauty parlor, telephone
or telegraph agency, telephone or secretarial service, messenger service, travel
or tourist agency, employment agency, public restaurant or bar, commercial
document reproduction or offset printing services, public vending machines,
retail, wholesale or discount shop for display or sale of merchandise, retail
service shop, labor union, school or classroom, governmental or
quasi-governmental bureau, department or agency, including an autonomous
governmental corporation, a firm, the principal business of which is real estate
brokerage, or a company engaged in the business of renting office or desk space;
or for a public finance (personal loan) business, or for manufacturing. No
tenant shall engage or pay any employees on any premises, except those actually
working for such tenant on said premises, nor advertise for laborers giving an
address at said premises.

16. Landlord shall have the right to prohibit any advertising by any tenant
mentioning the Building which, in Landlord’s reasonable opinion, tends to impair
the reputation of the Building or its desirability as a building for offices,
and upon written notice from Landlord, tenants shall refrain from or discontinue
such advertising. Nothing contained in this paragraph shall prohibit Tenant from
using the Building address on its letterhead, provided the same does not, in
Landlord’s reasonable opinion, tend to impair the reputation of the Building or
its desirability as a building for offices.

17. In order that the Building can and will maintain a uniform appearance to
those outside of same, each Tenant in building perimeter areas shall (a) use
only building standard lighting in areas where lighting is visible from the
outside of

 

B-3



--------------------------------------------------------------------------------

the Building unless Landlord specifically approves other lighting in writing and
(b) use only building standard venetian or vertical blinds in window areas which
are visible from the outside of the Building.

18. Landlord reserves the right to exclude from the Building between the hours
of 6:00 P.M. and 8:00 A.M. and at all hours on non-business days all persons who
do not present a pass to the Building signed by a tenant. Each tenant shall be
responsible for all persons for whom such pass is issued and shall be liable to
Landlord for all acts of such persons.

19. The premises shall not be used for lodging or sleeping or for any immoral or
illegal purpose.

20. The requirements of tenants will be attended to only upon application at the
office of the Building. Building employees shall not perform any work or do
anything outside of their regular duties, unless under special instructions from
the office of Landlord.

21. Tenants shall purchase from Landlord or its designee all lighting tubes,
lamps, bulbs and ballasts used in any premises and tenants shall pay Landlord’s
reasonable charges for providing the same (which shall be at competitive rates)
and for installing the same, on demand.

22. Each tenant, before closing and leaving the premises demised to such tenant
at any time, shall see that all entrance doors are locked and all windows
closed.

23. Each tenant shall, at its expense, provide artificial light and electricity
in the premises demised to such tenant for landlord’s agents, contractors and
employees while performing janitorial or other cleaning services and making
repairs or alterations on said premises.

24. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall cooperate to prevent the same.

25. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or by jobbers or others, in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards. No hand trucks shall be used in passenger elevators.

26. If the premises demised to any tenant become infested with vermin such
tenant, at its sole cost and expense, shall cause its premises to be
exterminated, from time to time, to the reasonable satisfaction of Landlord, and
shall employ such exterminators therefor as shall be approved by Landlord (which
approval shall not be unreasonably withheld).

 

B-4



--------------------------------------------------------------------------------

27. Replacement of ceiling tiles after they are removed for Tenant by telephone
or other similar installers, in both the premises and the public corridors, will
be charged to Tenant on a per tile basis at the then Building standard rates.

28. All movers used by any tenant shall be appropriately licensed and shall
maintain appropriate and adequate insurance coverage (proof of such coverage
shall be delivered to Landlord prior to movers performing services in or about
the Building.) No tenant shall move, or permit to be moved into or out of the
Building or the premises demised to such tenant, any heavy or bulky matter,
without the specific approval of Landlord, and if any such matter requires
special handling, only a person holding a Master Rigger’s license shall be
employed to perform such special handling. No tenant shall place, or permit to
be placed, on any part of the floor or floors of the premises demised to such
tenant, a load exceeding the floor load per square foot which such floor was
designed to carry and which is allowed by law. Landlord reserves the right to
prescribe the weight, position and method of weight distribution of safes and
other heavy matter, which must be placed so as to distribute the weight.

29. All paneling, decoration or other wood products not considered furniture and
draperies, carpeting and other furnishings shall be of fire retardant materials.
Before installation of any such materials, certification of the materials’ fire
retardant characteristics shall be submitted to Landlord, or its agents, in a
manner reasonably satisfactory to the Landlord.

30. Tenant shall sort, separate and recycle all refuse and rubbish of Tenant in
accordance with the methods and procedures set forth, from time to time, by
Landlord and as may be required by any Requirements.

 

B-5



--------------------------------------------------------------------------------

SCHEDULE C

CLEANING SERVICES

1. General

All flooring swept nightly.

All carpeted areas and rugs carpet-swept nightly and vacuum cleaned weekly.

All private stairways swept nightly.

Wastepaper baskets, ashtrays, receptacles, etc., emptied and cleaned nightly.

Cigarette urns cleaned nightly and sand or water replaced when necessary.

All furniture tops and window sills dusted nightly. All glass furniture tops
cleaned nightly. All baseboards and trim dusted nightly. All water fountains
washed clean nightly. Slopsink rooms cleaned nightly.

2. Lavatories

All flooring swept and washed nightly. All mirrors, powder shelves, bright work,
etc., including flushometers, piping and toilet seat hinges washed and polished
nightly.

All basins, bowls, urinals and toilet seats (both sides) washed nightly.

All partitions, tile walls, dispensers and receptacles dusted nightly.

Paper towel and sanitary disposal receptacles emptied and cleaned nightly.

Paper towels, toilet paper and soap to be supplied by Landlord at Tenant’s
expense.

3. High Dusting - Office Area

Do all high dusting approximately four times a year, including the following:

Dust all pictures, frames, charts, graphs and panel wall hangings not reached in
nightly cleaning.

 

C-1



--------------------------------------------------------------------------------

Dust all vertical surfaces such as walls, partitions, ventilating louvers and
other surfaces not reached in nightly cleaning.

Dust all overhead pipes, sprinklers, etc. Dust all venetian blinds and window
frames quarterly.

4. Periodic Cleaning-Office Area Wipe clean all interior metal as necessary.

Dust all door louvers and other ventilating louvers within reach weekly.

5. Periodic Cleaning-Lavatories Machine-scrub flooring when necessary.

Wash all partitions, tile walls and enamel surfaces monthly with proper
disinfectant when necessary.

Dust exterior of lighting fixtures monthly. High dust monthly.

6. Windows

Clean the exterior of the glass curtain wall of the Building approximately four
(4) times a year, weather permitting.

Clean a normal amount of partition glass approximately four times a year.

 

C-2



--------------------------------------------------------------------------------

SCHEDULE D

ERISA CERTIFICATE

For the purposes of this certificate, the following capitalized terms shall be
defined as follows:

“Affiliate” shall mean any person bearing a relationship described in
Section 267(b) or Section 707(b) of the Code to another person;

“Landlord” shall mean TRST New York, Inc., LAFP New York, Inc. and The Alaska
Permanent Fund, collectively or individually;

“Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute;

“Control” shall mean the power to exercise a controlling influence over the
management or policies of a person other than an individual;

“Control Party” with respect to any person shall mean (i) any person directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with the person; (ii) any corporation, partnership, trust
or unincorporated enterprise of which such person is an officer, director, 5% or
more partner or employee (but only if the employer of such employee is the plan
sponsor of any Plan); (iii) any director of the person, or any employee of the
person who earns 10% or more of the yearly wages of such person or has direct or
indirect authority, responsibility, or control regarding the custody, management
or disposition of plan assets; and (iv) with respect to an employer, any of
whose employees are covered by an Plan, a named fiduciary (within the meaning of
Section 402(a)(2) of ERISA) of such Plan, if such employer or an affiliate of
such employer has the authority alone or shared with others, to appoint or
terminate the named fiduciary or otherwise negotiate the terms of the named
fiduciary’s employment agreement;

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended;

“GECIA” shall mean GE Capital Investment Advisors;

“Interest” shall mean with respect to ownership of an entity: (i) the combined
voting power of all classes of stock entitled to vote or the total value of the
shares of all classes of stock of a corporation; (ii) the capital interest or
the profits interest of a partnership; or (iii) the beneficial interest of a
trust or unincorporated enterprise;

 

D-1



--------------------------------------------------------------------------------

A person is considered to own an interest held in any capacity if the person has
or shares the authority to exercise any voting rights or to direct some other
person to exercise the voting rights relating to such interest, or to dispose of
or to direct the disposition of such interest.

“Plan” shall mean any employee benefit or retirement plan, fund or program, the
assets of which are included in any retirement or pension program of Landlord or
GECIA;

“Property” shall mean that certain real property located at 135 East 57th
Street, New York, New York 10022, together with all buildings, structures, and
improvements thereon and certain personal property, supplies, fixtures and
equipment used in connection therewith or stored thereon, a portion of which is
the subject of a certain lease agreement dated as of
                             by and between Tenant and Landlord;

“Related Party” shall mean (i) an employer or employee organization whose
employees or members are covered by any Plan; the owner, directly or indirectly,
of 50% or more of such employer or employee organization; or a corporation,
partnership, estate or trust 50% or more owned or held, directly or indirectly,
by persons described in subparagraph (A), (B), (C), (D) or (E) of
Section 4975(e)(2) of the Code; and (ii) a member of the family (including a
spouse, ancestor, lineal descendant or spouse of a lineal descendant), or highly
compensated employee of a person described in subparagraph (i), all within the
meaning of Section 4975 (e)(2) of the Code;

“Transaction” shall mean the lease of 6,750 rentable square feet of space in the
Property from Landlord to Ampex Corporation (“Tenant”).

 

  1. Tenant is not an Affiliate of Landlord or GECIA.

 

  2. Tenant is not a Related Party with respect to any Plan.

 

  3. Neither Tenant nor any Control Party with respect to Tenant has or had at
the time of the Transaction or has exercised at any time during the one-year
period preceding the Transaction, the authority to appoint or terminate GECIA as
a manager of any of the assets of any Plan, or to negotiate the terms of any
management agreement with GECIA (including renewals or modifications thereof) on
behalf of any Plan.

 

  4. Neither Tenant nor any person controlling or controlled by Tenant owns a
five percent (5%) or more Interest in Landlord or GECIA nor does Landlord or
GECIA (nor any persons controlling or controlled by Landlord or GECIA own a five
percent (5%) or more Interest in Tenant.

 

D-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed under seal in its name and behalf by its general partner, officer or
attorney thereunto duly authorized as of the date set forth below.

 

Tenant:

AMPEX CORPORATION

By:

    

Name:

    

Title:

    

Date:                                         

 

D-3



--------------------------------------------------------------------------------

SCHEDULE E

MORTGAGEE SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

This AGREEMENT, made as of the              day of August 1997, by and between
TEACHER RETIREMENT SYSTEM OF TEXAS, LOS ANGELES FIRE AND POLICE PENSION SYSTEM
AND THE ALASKA PERMANENT FUND, a constitutional fund created by Article IX, Sec.
15 of the Alaska Constitution, by and through THE ALASKA PERMANENT FUND
CORPORATION, a public corporation and government instrumentality created by
Alaska Statutes 37.13 to manage the assets of the fund, each with an address c/o
GE Capital Investment Advisors, One Boston Place, 18th Floor, Boston,
Massachusetts 02108 (hereinafter Called “mortgagee”), and AMPEX CORPORATION, a
Delaware corporation having an address at Park Avenue Tower, 65 East 55th
Street, New York, New York 10022 (hereinafter called “Tenant”).

WITNESSETH:

WHEREAS, Mortgagee is the holder of the mortgagee’s interest under a mortgage
dated as of March 6, 1990 and may hereafter be the holder of additional
mortgages (said mortgages, as they may have been heretofore amended, and as they
may hereafter be amended, increased, renewed, modified, consolidated, replaced,
combined, substituted, severed, split, spread or extended, being hereinafter
referred to as the “Mortgage”) encumbering the building and the leasehold
interest in the land located at 125-135 East 57th Street in the City, County and
State of New York that are more particularly described therein and in Exhibit
“A” annexed hereto (hereinafter called the “Property”);

WHEREAS, Tenant and TRST New York, Inc., LAFP New York, Inc. and The Alaska
Permanent Fund Corporation, as tenants-in-common (hereinafter called
“Landlord”), have entered into that certain agreement of lease, dated as of
August 14, 1997 (such agreement of lease, as it may hereafter be amended from
time to time being herein referred to as the “Lease”), covering portions of the
ground floor, and the second floor of the building (hereinafter called the
“Demised Premises”) situated on a part of the Property.

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

1. Tenant acknowledges and agrees that the Lease now is and shall at all times
continue to be, and is hereby expressly made, subject and subordinate in each
and every respect to the Mortgage, the lien thereof and the terms and provisions
thereof.

 

E-1



--------------------------------------------------------------------------------

Tenant, upon request, shall execute and deliver any certificate or other
instrument that Mortgagee may reasonably request to confirm said subordination.

2. Mortgagee shall not name Tenant as a party defendant to action for
foreclosure or other enforcement of the Mortgage unless required to do so by
law), nor shall the Lease be terminated by Mortgagee in connection with, or by
reason of, foreclosure or other proceedings for the enforcement of the Mortgage,
or by reason of a transfer of Landlord’s interest under the Lease pursuant to
the taking of a deed or assignment in lieu of foreclosure (or similar device),
nor shall Tenant’s use or possession of the Demised Premises be interfered with
by Mortgagee, subject to the terms of the Lease.

3. In the event that Mortgagee’s successors and assigns, or any person claiming
by, through or under Mortgagee or the Mortgage, including but not limited to any
purchaser at a foreclosure sale but excluding Mortgagee and any successor or
assignee of Mortgagee which shall control, or is controlled by, or is under
common control with, Mortgagee (any of the foregoing, excluding Mortgagee and
any successor or assignee of Mortgagee which shall control, or is controlled by,
or is under common control with, Mortgagee, being hereinafter referred to as the
“Successor”) acquires or succeeds to the interests of Landlord, the Successor
shall not be:

(a) bound by any prepayment of fixed rent or additional rent that Tenant might
have paid for more than the current month to any prior Landlord; or

(b) bound by any prior amendment or modification of the Lease, or any waiver or
forbearance with respect to any obligation of Tenant thereunder, made without
the written consent of the then Mortgagee at the time of the making of such
amendment, modification, waiver or forbearance; or

(c) subject to any offsets or defenses against or liable for any act or omission
of any prior Landlord; or

(d) liable for the performance of or payment for any initial work or
installations that are required to be performed or made by the Landlord for the
correction of any defect with respect thereto; or

(e) liable for the performance of or payment for any restoration work following
any damage to or destruction of the Demised Premises or the Property following
any fire or other casualty, unless insurance proceeds actually received by the
Successor are sufficient to pay for such work and the Successor does not elect
to terminate the Lease in accordance with the terms of the Lease; or

 

E-2



--------------------------------------------------------------------------------

(f) liable for any security deposit, in whatever form, provided by Tenant,
unless such security deposit shall have been received by the Successor.

The terms “Landlord” and “prior Landlord,” as used herein, shall include
Landlord named in the Lease. The term “control” as used in this Section 3 (i) in
the case of a corporation shall mean ownership of more than fifty (50%) percent
of the outstanding capital stock of that corporation, (ii) in the case of a
general partnership, shall mean more than fifty (50%) percent of the general
partnership interest of the partnership, and (iii) in the case of a limited
partnership, shall mean more than fifty (50%) percent of the general partnership
interests of such limited partnership.

4. Tenant acknowledges that a collateral assignment of the Lease has been made
to Mortgagee as additional security for the Landlord’s obligations to Mortgagee,
but Tenant agrees with Mortgagee that the acceptance by Mortgagee of such
assignment does not constitute an assumption by Mortgagee of Landlord’s
obligations under the Lease unless and until Mortgagee shall succeed to the
position of Landlord by taking possession of the Demised Premises or by
foreclosure of the Mortgage or otherwise, that Mortgagee is not bound to Tenant
to perform Landlord’s obligations under the Lease unless and until Mortgagee
shall succeed to the position of Landlord by taking possession of the Demised
Premises or by foreclosure of the Mortgage or otherwise, and that in all events
the Successor’s liability to Tenant shall be limited as provided by Sections 3
and 6 hereof.

5. If the interest of the Landlord under the Lease shall be transferred by
reason of foreclosure or other proceedings for enforcement of the Mortgage or
pursuant to a taking of a deed in lieu of foreclosure (or similar device),
Tenant shall be bound to the Successor and, except as provided in this
Agreement, the Successor shall be bound to Tenant, under all of the terms,
covenants and conditions of the Lease for the balance of the term thereof
remaining, with the same force and effect as if the Successor were the Landlord,
and Tenant does hereby (i) agree to attorn to the Successor, as its Landlord,
(ii) affirm its obligations under the Lease, and (iii) agree to make payments of
all sums due under the Lease to the Successor, said attornment, affirmation and
agreement to be effective and self-operative, without the execution of any
further instruments, upon the Successor succeeding to the interest of the
Landlord under the Lease. Tenant agrees, however, upon the election of and
written demand by the Successor, within sixty (60) days after the Successor
acquires title to the Property, to execute an instrument in confirmation of the
foregoing provisions, reasonably satisfactory to both parties, in which Tenant
shall acknowledge such attornment. Tenant waives the provisions of any statute
or rule of law now or hereafter in effect that may give or purport to give it
any right or election to terminate or otherwise adversely affect the Lease or
the obligations of Tenant thereunder by reason of

 

E-3



--------------------------------------------------------------------------------

any foreclosure or similar proceeding. For the purpose of this Article 5, a
Successor shall include an entity which shall control, or is controlled by, or
is under common ownership with mortgagee.

6. Anything herein or in the Lease to the contrary notwithstanding, in the event
that Successor shall acquire title to the Property, or shall otherwise become
liable for any obligations of Landlord under the Lease, Successor shall have no
obligation, nor incur any liability, beyond Successor’s then interest, if any,
in the Property and Tenant shall look exclusively “to such interest of
Successor, if any, in the Property for the payment and discharge of any
obligations imposed upon Successor hereunder or under the Lease and Successor is
hereby released or relieved of any other liability hereunder and under the
Lease. Tenant agrees that with respect to any money judgment that may be
obtained or secured by Tenant against Successor, Tenant shall look solely to the
estate or interest owned by Successor in the Property and Tenant will not
collect or attempt to collect any such judgment out of any other assets of
Successor. For the purpose of this Article 6, a Successor shall include an
entity which shall control, or is controlled by, or is under common control with
Mortgagee.

7. This Agreement may not be modified except by an agreement in writing signed
by the parties or their respective successors in interest. This Agreement shall
inure to the benefit of, and be binding upon, the parties hereto, their
respective heirs, representatives, successors and assigns, except that this
Agreement shall not inure to the benefit of any assignee of Tenant unless such
assignee shall have acquired Tenant’s interest under the Lease pursuant to an
assignment permitted under the Lease.

8. Nothing contained in this Agreement shall in any way impair or affect the
lien(s) created by the Mortgage except as specifically set forth herein.

9. Tenant agrees that this Agreement satisfies any condition or requirement in
the Lease relating to the granting of a non-disturbance agreement by Mortgagee.
Tenant further agrees that if there is any inconsistency between the terms and
provisions hereof and the terms and provisions of the Lease dealing with
non-disturbance by Mortgagee, the terms and provisions hereof shall be
controlling.

10. All notices, demands or requests made pursuant to, under or by virtue of
this Agreement must be in writing and mailed to the party to whom notice, demand
or request is being made by certified or registered mail, return receipt
requested, at its address set forth above. Any party may change the place that
notices and demands are to be sent by written notice delivered in accordance
with this Agreement.

 

E-4



--------------------------------------------------------------------------------

11. This Agreement shall be governed by the laws of the State of New York. If
any term of this Agreement or the application thereof to any person or
circumstances shall to any extent be invalid or unenforceable, the remainder of
this Agreement or the application of such term to any person or circumstances
other than those as to which it is invalid or unenforceable shall not be
affected thereby and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

12. Tenant shall notify the Successor (if any) of any default of Landlord under
the Lease at the same time that Tenant gives such default notice to Landlord.
Tenant agrees that, notwithstanding any provisions of the Lease to the contrary,
no such default notice shall be effective and Landlord shall not be in default
of the performance of any of Landlord’s obligations under the Lease unless the
Successor has received the notice as aforesaid and has failed within a
reasonable period of time to commence and diligently to prosecute the cure of
Landlord’s default specified in such default notice in accordance with the terms
of the Lease.

 

E-5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

MORTGAGEE:

TEACHER RETIREMENT SYSTEM OF TEXAS

By:

      

Name:

 

Title:

LOS ANGELES FIRE AND POLICE PENSION SYSTEM

By:

      

Name:

 

Title:

THE ALASKA PERMANENT FUND

By:

 

The Alaska Permanent Fund Corporation

By:

      

Name:

 

Title:

TENANT:

AMPEX CORPORATION

By:

      

Name:

 

Title:

 

E-6



--------------------------------------------------------------------------------

EXHIBIT A

Description of the Property

ALL that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

BEGINNING at the corner formed by the intersection of the northerly side of 57th
Street with the westerly side of Lexington Avenue;

running thence Westerly along the northerly side of 57th Street, 215 feet;

thence Northerly and parallel with Park Avenue and part of the distance through
a party wall, 100 feet 5 inches to the center line of the block;

thence Easterly along the center line of the block, 108 feet 9 inches to a point
106 feet 3 inches west of the westerly side of Lexington Avenue;

thence Northerly parallel with Lexington Avenue and part of the distance through
a party wall, 100 feet 5 inches to the southerly side of 58th Street;

thence Easterly along the southerly side of 58th Street, 37 feet 6 inches;

thence Southerly parallel with Lexington Avenue, 80 feet 5 inches;

thence Easterly parallel with 58th Street and part of the distance through a
party wall, 68 feet 9 inches to the westerly side of Lexington Avenue;

thence Southerly along the westerly side of Lexington Avenue, 120 feet 5 inches
to the corner aforesaid, the point or place of BEGINNING.

 

E-7



--------------------------------------------------------------------------------

SCHEDULE F

TENANT’S LAYOUT PLANS

The following scale drawings prepared by McMillan Inc., each dated July 1, 1997:

 

  1. Drawing No. 1: Furniture Plan.

 

  2. Drawing No. 2: Demolition Plan.

 

  3. Drawing No. 5: Elevator Vestibule Plans and Elevations.

 

  4. Drawing No. 6: Reception Area Elevations.

 

F-1



--------------------------------------------------------------------------------

FIRST AMENDMENT OF LEASE

AGREEMENT, dated this 19th day of April, 1999, between 135 EAST 57th STREET LLC,
a New York limited liability company having an office at 750 Lexington Avenue,
New York, New York 10022 (“Landlord”), and AMPEX CORPORATION, a Delaware
corporation having an office at 135 East 57th Street, New York, New York 10022
(“Tenant”).

WITNESSETH:

WHEREAS, TRST New York, Inc., The Alaska Permanent Fund and LAFP New York, Inc.,
Landlord’s predecessor-in-interest, and Tenant have heretofore entered into a
lease dated as of August 14, 1997 (the “Lease”) for the entire 32nd floor
(“Existing Premises”) in the building known as 135 East 57th Street, New York,
New York (“Building”), for the term ending April 13, 2008; and

WHEREAS, Tenant wishes to rent additional space comprising the entire 20th floor
(the “Additional Premises”) and extend the term of the Lease, and Landlord is
willing to do so, upon the terms and conditions hereinafter provided.

NOW THEREFORE, in consideration of the premises and the mutual covenants
hereinafter provided, Landlord and Tenant agree as follows:

1. Except as otherwise herein defined, all terms contained in this Agreement
shall be for the purposes hereof have the same meaning ascribed to them in the
Lease.

2. The Fixed Expiration Date of the Lease is hereby extended for the period from
April 14, 2008 to and including April 30, 2008.



--------------------------------------------------------------------------------

3. Tenant has examined and agrees to accept the Additional Premises on the
Effective Date (as hereinafter defined) in its then “as is” condition and state
of repair, and Landlord shall not be required to do any work therein to make the
same suitable for the conduct of Tenant’s business.

(A) Landlord has advised Tenant that the Additional Premises are presently
occupied by a tenant whose lease expires on August 31, 1999. Notwithstanding the
foregoing, Landlord agrees to deliver possession of the Additional Premises to
Tenant, vacant and free of occupants on May 1, 1999 (the “Effective Date”).
Following the Effective Date, wherever the Demised Premises is referred to in
the Lease, the same shall mean, collectively, the Additional Premises, more
particularly delineated on the plan annexed hereto as Schedule A, and the
Existing Premises. However, if Landlord fails to deliver possession of the
Additional Premises to Tenant on or before May 15, 1999. Tenant shall thereafter
have the right to terminate this Agreement, provided notice of such termination
is given to Landlord on or before June 1, 1999, in which event this Agreement
shall be terminated and of no further force and effect and neither party shall
have any further rights or obligations hereunder except that in such event
Landlord shall promptly return to Tenant the Letter of Credit in the increased
amount referred to in Paragraph 6 hereof upon receipt from Tenant of a
(illegible) Letter of Credit in the amount of $86,062.50. Any such termination
of this

 

2



--------------------------------------------------------------------------------

Agreement shall not affect the Lease which shall remain in full force and
effect.

B. Promptly after the Effective Date, Landlord and Tenant will execute a
statement in recordable form confirming the Effective Date in accordance with
the foregoing provisions.

4. Commencing from and after the Effective Date, the Lease is amended as
follows:

A.(i) Fixed Rent payable by Tenant, with respect only to the Additional
Premises, shall be as follows:

(a) $650,440.00 per annum from the Effective Date to and including April 30,
2003; and

(b) $688,315.00 per annum from May 1, 2003 to and including April 30, 2008.

(ii) The Monthly Installment(s) of Fixed Rent, with respect only to the
Additional Premises, shall be as follows:

(a) $54,203.33 per month from the Effective Date to and including April 30,
2003, provided if the Effective Date is other than the first day of a month, the
Monthly Installment of Fixed Rent for such month shall be prorated on a per diem
basis, provided that the first Monthly Installment of Fixed Rent of $54,203.33
shall be paid upon the execution of

 

3



--------------------------------------------------------------------------------

this Agreement and applied to the Monthly Installments of Fixed Rent becoming
due and payable for the 3rd, 4th and 5th months following the Effective Date.

(b) $57,359.58 per month from May 1, 2003 to and including April 30, 2008.

(c) Notwithstanding the provisions of subdivision (b) above, the Monthly
Installment of Fixed Rent for the 1st and 18th full months following the
Effective Date shall be abated in the amount of $54,203.33 each month, and for
the 2nd, 3rd, 4th and 5th full months following the Effective Date shall be
abated in the amount of $35,312,67 each month and the balance of $18,890.66 for
each such month shall be paid by Tenant. However, Tenant shall remain
responsible for the payment of any and all Additional Rent becoming due and
owing during such periods.

B. The Tenant’s Tax Share set forth in Item (8) of the Reference Page, with
respect only to the Additional Premises, shall mean 3.24%.

C. The Tenant’s Share set forth in Item (9) of the Reference Page, with respect
to the Additional Premises only, shall mean 4%.

D. The Base Tax Factor set forth in Item (10) of the

 

4



--------------------------------------------------------------------------------

Reference Page, with respect to the Additional Premises only, shall mean the Tax
Year beginning July 1, 1998.

E. The Base Operating Factor set forth in Item (11) of the Reference Page, with
respect to the Additional Premises only, shall mean the Operating Year beginning
January 1, 1998.

F. In the event of any proposed subletting of all or any part of the Additional
Premises, the provisions of clauses (i), (ii) or (iii) of Section 15.4
(B) (3) shall then only be applicable to the Additional Premises and shall not
be applicable to the Existing Premises. In the event of any proposed subletting
of all or any part of the Existing Premises, the provisions of clauses (i),
(ii) or (iii) of Section 15.4 (B) (3) shall then only be applicable to the
Existing Premises and shall not be applicable to the Additional Premises.

G. The provisions of Section 5.4(A)(7) shall apply independently to each of the
Existing Premises and Additional Premises with respect to the proposed
subletting of either the Existing Premises or the Additional Premises, as the
case may be.

5. Subject to the provisions of subdivisions (B), (C), and (E) of Section 6.01
and Section 6.03, Tenant may perform Initial Alterations that may be required to
make the

 

5



--------------------------------------------------------------------------------

Additional Premises suitable for the conduct of its business. In connection
therewith Landlord agrees to pay to Tenant, as Landlord’s Contribution, the sum
of $190,000.00, subject to and payable in the manner provided in Section 6.04.

6. The amount of the security deposit set forth in Item 12 of the Reference Page
shall be increased from $86,062.50 to $248,672.50, Concurrently with the
execution of this Agreement Tenant shall deliver to Landlord an amendment of the
existing Letter of Credit in the amount of $86,062.50 held by Landlord as
security under the provisions of Article 35 increasing the same to the aforesaid
amount of $248,672.50. The provision in said Item 12 providing for an increase
in the amount of the security deposit on the fifth anniversary of the
Commencement Date to $91,125.00 is hereby deleted.

7. Landlord and Tenant represent and warrant the they had no dealings or
negotiations with any broker or agent, other than Cohen Brothers Realty
Corporation, in connection with this Agreement. Landlord will pay said broker a
commission pursuant to separate agreement. Landlord and Tenant agree to
indemnify and hold harmless the other from and against any cost, expense or
liability for any compensation, commissions or charges arising out of a breach
by the other of the representations contained on this paragraph.

8. Except as modified by this Agreement, the Lease and all the terms, covenants
and conditions thereof (except those which by their terms are no longer
applicable) shall remain in full force and effect and are hereby in all respects
ratified and confirmed.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Agreement on the day
and year first above written.

 

135 EAST 57TH STREET LLC By:  

135 East 57th Street Managing Co., Inc.

its managing member

By:   /s/ Charles Steven Cohen   Charles Steven Cohen, President AMPEX
CORPORATION By:   /s/ Craig L. McKibben

 

7